Exhibit 10.32

LJVH S.à.r.l,

FONDS DE SOLIDARITÉ DES TRAVAILLEURS DU QUÉBEC (F.T.Q.),

THE PERSONS

LISTED IN EXHIBIT 1.1

ATTACHED HERETO,

collectively as Sellers,

LJ COFFEE AGENT, LLC,

as Agent,

SSR ACQUISITION CORP.,

as Purchaser

AND

GREEN MOUNTAIN COFFEE ROASTERS, INC.,

as Parent

 

 

SHARE PURCHASE AGREEMENT

 

 

Dated as of September 14, 2010

STIKEMAN ELLIOTT LLP



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 INTERPRETATION

     1   

    1.1

  Defined Terms.      1   

    1.2

  Other Defined Terms.      12   

    1.3

  Headings, etc.      14   

    1.4

  Currency.      14   

    1.5

  Time Reference.      14   

    1.6

  Certain Expressions, Etc.      14   

    1.7

  Knowledge.      14   

    1.8

  Accounting Terms.      15   

    1.9

  Incorporation of Exhibits.      15   

ARTICLE 2 PURCHASED SHARES AND PURCHASE PRICE

     15   

    2.1

  Purchase and Sale.      15   

    2.2

  Purchase Price.      15   

    2.3

  Payments at Closing.      15   

    2.4

  Adjustment of Purchase Price.      16   

    2.5

  Repayment of Indebtedness.      19   

    2.6

  Exercise of Options by Optionholders.      19   

ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF SELLERS

     20   

    3.1

  Representations and Warranties of FSTQ as to Itself.      20   

    3.2

  Representations and Warranties of Luxco as to Itself.      21   

    3.3

  Representations and Warranties of Management Sellers as to Themselves.      22
  

    3.4

  Representations and Warranties of Sellers as to the LJVH Group Members.     
24   

    3.5

  Disclaimer of Sellers.      42   

    3.6

  Disclosure Letter.      42   

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF PURCHASER AND PARENT

     43   

    4.1

  Representations and Warranties of Purchaser and Parent.      43   

ARTICLE 5 PRE-CLOSING COVENANTS OF THE PARTIES

     44   

    5.1

  Seller Pre-Closing Reorganization.      44   

    5.2

  Purchaser Pre-Closing Reorganization.      45   

    5.3

  Conduct of Business Prior to Closing.      46   

    5.4

  Notice of Untrue Representation or Warranty.      48   

    5.5

  Access.      49   

    5.6

  Confidentiality.      49   

    5.7

  Filings and Authorizations.      49   

    5.8

  Financing Capacity.      50   

    5.9

  Cooperation in Securing Financing.      51   

    5.10

  Exclusive Dealing; No Transfer or Encumbrance.      51   

    5.11

  Financial Statements.      52   

    5.12

  Waiver and Release.      52   

    5.13

  Other Covenants.      53   

ARTICLE 6 CONDITIONS OF CLOSING

     53   

 

i



--------------------------------------------------------------------------------

    6.1

  Conditions of Closing.      53   

    6.2

  Conditions for the Benefit of Purchaser.      53   

    6.3

  Termination by Purchaser.      55   

    6.4

  Conditions for the Benefit of Sellers.      57   

    6.5

  Termination by Agent.      58   

    6.6

  Reverse Termination Fee.      60   

ARTICLE 7 CLOSING

     60   

    7.1

  Date, Time and Place of Closing.      60   

ARTICLE 8 POST-CLOSING COVENANTS

     60   

    8.1

  Books and Records.      60   

    8.2

  Further Assurances.      60   

    8.3

  Tax Matters.      61   

    8.4

  Bump Covenants and Representation.      63   

    8.5

  Tail Insurance.      65   

    8.6

  Confidentiality.      66   

    8.7

  Non-Solicitation.      66   

    8.8

  Bonus Payments.      66   

ARTICLE 9 INDEMNIFICATION

     67   

    9.1

  Survival of Representations and Warranties.      67   

    9.2

  Indemnification in favour of Purchaser Indemnified Parties by Sellers.      67
  

    9.3

  Indemnification in favour of Sellers.      67   

    9.4

  Time Limitations.      67   

    9.5

  Limitation on Damages.      68   

    9.6

  Processing claims for Damages; Tax Fund.      70   

    9.7

  Indemnification Matters.      71   

    9.8

  Notification.      71   

    9.9

  Defense of Third Party Claim.      71   

    9.10

  Payments.      72   

    9.11

  Remedies.      73   

    9.12

  No Circular Recovery.      74   

    9.13

  Carriage of Tax Matters.      74   

ARTICLE 10 MISCELLANEOUS

     75   

    10.1

  Notices.      75   

    10.2

  Time of the Essence.      76   

    10.3

  Announcements.      76   

    10.4

  Third Party Beneficiaries.      76   

    10.5

  Expenses.      76   

    10.6

  Appointment of Agent.      77   

    10.7

  Solidarity.      78   

    10.8

  Amendments.      78   

    10.9

  Waiver.      78   

    10.10

  Non-Merger.      78   

    10.11

  Entire Agreement.      78   

    10.12

  Successors and Assigns.      79   

 

ii



--------------------------------------------------------------------------------

    10.13

  Assignment.      79   

    10.14

  Severability.      79   

    10.15

  Governing Law.      79   

    10.16

  Counterparts.      80   

    10.17

  Language.      80   

EXHIBITS

 

Exhibit 1.1    Management Sellers Exhibit 1.1(hh)    Escrow Agreement Exhibit
1.1(llll)    Working Capital Exhibit 1.7    Knowledge Exhibit 5.8    Financing
Terms

 

iii



--------------------------------------------------------------------------------

SHARE PURCHASE AGREEMENT

Share Purchase Agreement dated September 14, 2010 among LJVH S.à.r.l., an entity
governed by the laws of Luxembourg (“Luxco”), Fonds de solidarité des
travailleurs du Québec (F.T.Q.) (“FSTQ”), the persons listed in Exhibit 1.1
hereto (such listed persons being hereinafter collectively referred to as
“Management Sellers” and, together with Luxco and FSTQ, “Sellers”), LJ Coffee
Agent, LLC, a limited liability company governed by the laws of the State of
Delaware (“Agent”), SSR Acquisition Corp., a corporation governed by the laws of
the Province of New Brunswick (“Purchaser”) and Green Mountain Coffee Roasters,
Inc., a corporation governed by the laws of the State of Delaware (“Parent”).

WHEREAS, immediately prior to Closing (as defined hereafter), Sellers will own
all of the issued and outstanding shares in the capital of Corporation (as
defined hereafter); and

WHEREAS, Sellers wish to sell to Purchaser, and Purchaser wishes to purchase
from Sellers, the Purchased Shares (as defined hereafter), upon the terms and
subject to the conditions set forth herein.

NOW THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, Sellers and Purchaser hereby agree as follows:

ARTICLE 1

INTERPRETATION

 

1.1 Defined Terms.

As used in this Agreement, the following terms have the following meanings:

 

  (a) “Adjustment Time” means the close of business on the Business Day
immediately preceding the Closing Date, as if all transactions contemplated
herein to occur at or prior to Closing have occurred prior to the Adjustment
Time.

 

  (b) “Advance Ruling Certificate” means an advance ruling certificate issued by
the Commissioner pursuant to Section 102 of the Competition Act.

 

  (c) “Affiliate” has the meaning ascribed thereto in National Instrument
45-106 - Prospectus and Registration Exemptions, as in force on the date hereof.

 

  (d) “Agent and Indemnity Agreement” means the agreement among Agent and
Sellers, LJVH Investment ULC and LJVH Investment L.P. dated on or before the
date hereof pursuant to which each Seller and each of LJVH Investment ULC and
LJVH Investment L.P. grants Agent an irrevocable mandate to act as each such
Person’s agent with respect to the Escrow Agreement and this Agreement and all
matters contemplated hereby and thereby.

 

  (e) “Agent” has the meaning set out in the initial description of the Parties.

 

1



--------------------------------------------------------------------------------

 

  (f) “Agreement” means this Share Purchase Agreement and all schedules,
exhibits and instruments in amendment or confirmation of it; and the expressions
“Article” and “Section” followed by a number mean and refer to the specified
Article or Section of this Agreement.

 

  (g) “Allocable Portion” means, in respect of a Seller, the quotient (expressed
as a percentage) obtained by dividing the portion of the Purchase Price to which
such Seller is entitled by the aggregate Purchase Price for the Purchased Shares
(all of which will not take into account any Optionee Withholding Amount).

 

  (h) “Amalco Entities” has the meaning ascribed thereto in Schedule 1.1(fff) of
the Disclosure Letter.

 

  (i) “Authorization” means, with respect to any Person, any order, permit,
approval, waiver, license or similar authorization of any Governmental Entity
having jurisdiction over the Person.

 

  (j) “Books and Records” means all statements, budgets, books of account, Tax
and financial records, sales and purchase records, customer and supplier lists,
business reports, plans and projections and all other documents, files,
correspondence and other information relating to the LJVH Group Members, whether
in writing or electronic form and in the possession of LJVH Group Members.

 

  (k) “Business” means the business and operations presently conducted in the
aggregate by the LJVH Group Members.

 

  (l) “Business Day” means any day other than a Saturday, Sunday or other day on
which the principal commercial banks in Montreal, Québec and New York, New York
are not open for business during normal business hours.

 

  (m) “Canadian GAAP” means, at any time, generally accepted accounting
principles in Canada including those set out in the Handbook of the Canadian
Institute of Chartered Accountants, in force at the relevant time.

 

  (n) “Cash” means the sum of all cash and cash equivalents, on a consolidated
basis, determined in accordance with Canadian GAAP.

 

  (o) “Claim” means any claim, action, cause of action, suit, litigation,
arbitration, investigation, audit, assessment, complaint, demand or other legal
proceeding (whether sounding in contract, tort or otherwise, whether civil or
criminal, and whether brought at law or in equity) that is commenced, brought,
conducted, tried or heard by or before, or otherwise involving, any Governmental
Entity.

 

  (p) “Closing” means the completion, on the Closing Date at the Effective Time,
of the transactions of purchase and sale contemplated in this Agreement.

 

2



--------------------------------------------------------------------------------

 

  (q) “Closing Date” means two (2) Business Days following the date on which all
of the conditions to closing set out in Article 6 have been met or waived or
such other date as Purchaser and Agent may agree to in writing.

 

  (r) “Closing Indebtedness and Cash Statement” means a statement to be
delivered by Agent to Purchaser within three (3) Business Days prior to the
Closing Date setting out (i) the Indebtedness of Corporation that is to be
repaid at Closing, (ii) the Indebtedness of Corporation that is not to be repaid
at Closing, and (iii) the Cash of Corporation, in each case on a consolidated
basis as at the Adjustment Time (ignoring any payment on the Closing Date
pursuant to Sections 2.3(d) and 2.5) which shall be based, with respect to
Indebtedness owed to third party creditors that is to be repaid immediately
prior to Closing, on signed pay-out letters obtained from such third party
creditors.

 

  (s) “Closing Tax Amount” means the net aggregate amount, if any, by which the
Taxes (other than Taxes arising out of the Tax Audit Claims and sales Taxes to
the extent recoverable by the relevant LJVH Group Member in the Ordinary Course)
of each of the LJVH Group Members determined as of Closing for all Pre-Closing
Tax Periods for which (A) the relevant Tax Return is not yet due and/or
(B) relevant Taxes are not yet due and payable, exceeds the Taxes paid (through
instalments or otherwise) by the LJVH Group Members prior to Closing in respect
of such Pre-Closing Tax Periods.

 

  (t) “Coffee Futures Contracts” means the futures and other contracts entered
into by Corporation or any LJVH Group Member related to the purchase of coffee
beans, listed in Schedule 1.1(t) of the Disclosure Letter, as well as any such
contracts entered into during the Interim Period in compliance with Section 5.3.

 

  (u) “Commissioner” means the Commissioner of Competition appointed pursuant to
the Competition Act and includes a person authorized to exercise the powers and
perform the duties of the Commissioner.

 

  (v) “Competition Act” means the Competition Act (Canada), as amended.

 

  (w) “Competition Act Approval” means:

 

  (i) the issuance of an Advance Ruling Certificate in respect of the
transactions contemplated by this Agreement and such Advance Ruling Certificate
has not been rescinded prior to Closing; or

 

  (ii) the waiting period under Section 123 of the Competition Act has expired,
been terminated or waived in accordance with the Competition Act and Purchaser
has been advised in writing by the Commissioner that the Commissioner is of the
view, at that time, that sufficient grounds do not exist to initiate proceedings
before the Competition Tribunal under the merger provisions of the Competition
Act with respect to the transactions contemplated by this Agreement (“no-action
letter”) and such advice has not been rescinded prior to Closing.

 

3



--------------------------------------------------------------------------------

 

  (x) “Contingent Purchase Price Amounts” means the obligations of Corporation
or any other LJVH Group Member for the purchase price of property listed in
Schedule 1.1(x) of the Disclosure Letter, the payment of which is contingent
upon the occurrence of certain events after the Closing Date, other than the
simple passage of time.

 

  (y) “Contracts” means, in respect of any of the LJVH Group Members, all oral
or written contracts, deeds, mortgages, licenses, undertakings, agreements,
leases of real or personal property, incentives, commitments and orders made by
or in favour of the LJVH Group Members, including the Material Contracts.

 

  (z) “Corporation” means LJVH Holdings Inc., a corporation governed by the laws
of British Columbia, and, upon completion of the Seller Pre-Closing
Reorganization, the corporation resulting from the amalgamation of LJVH Holdings
Inc., LJVH Investment ULC (or any successor thereto), LJVH Investment GP ULC (or
any successor thereto), Van Houtte Group Inc. and Van Houtte Coffee Filterfresh
Holdings Inc. under the name of LJVH Holdings Inc., a corporation governed by
the laws of New Brunswick.

 

  (aa) “Damages” means any loss, Liability, damage, penalty, fine, Excess Third
Party Expense, assessment, order, amount paid in settlement, Tax, fee, cost or
expense (whether or not involving a third-party claim) including reasonable
legal and expert expenses.

 

  (bb) “Disclosure Letter” means the letter of disclosure dated the date hereof
and signed by Sellers and delivered to Purchaser and Parent.

 

  (cc) “Effective Time” means 9:00 am on the Closing Date or such other time as
Purchaser and Agent may agree to in writing.

 

  (dd) “Environmental Laws” means all applicable Laws and agreements with
Governmental Entities relating to public health, occupational health and safety
or the protection of the environment and all Authorizations issued pursuant to
such Laws or agreements.

 

  (ee) “Environmental Schedules” means Schedules 3.4(l)(i) and 3.4(l)(ii) of the
Disclosure Letter.

 

  (ff) “ERISA” means the U.S. Employee Retirement Income Security Act of 1974,
as amended from time to time.

 

  (gg) “Escrow Agent” means Computershare Trust Company of Canada or such other
person as may be appointed in replacement thereof pursuant to the terms of the
Escrow Agreement.

 

  (hh) “Escrow Agreement” means the escrow agreement dated as of the Closing
Date between Purchaser, Agent and the Escrow Agent substantially in the form
attached in Exhibit 1.1(hh).

 

4



--------------------------------------------------------------------------------

 

  (ii) “Final Decision” means a determination or decision by the relevant
Governmental Entities to the effect that Competition Act Approval, ICA Approval
or HSR Clearance, as the case may be, will not be obtained or given, including
any determination or decision to commence proceedings opposing or challenging,
in whole or in part, the transactions contemplated by this Agreement.

 

  (jj) “Financial Statements” means (i) the audited consolidated financial
statements of Corporation as of and for the years ended April 3, 2010 and
March 28, 2009 (as presented in the audit dated April 3, 2010) and as of and for
the 254-day period ended on March 29, 2008 and (ii) the unaudited consolidated
financial statements of Corporation as of and for the quarter ended July 24,
2010, copies of which are annexed hereto as Schedule 1.1(jj) of the Disclosure
Letter.

 

  (kk) “Foreign Exchange Agreements” means the foreign exchange agreements
entered into by Corporation or any LJVH Group Member listed in Schedule 1.1(kk)
of the Disclosure Letter, as well as any such agreements entered into during the
Interim Period in compliance with Section 5.3.

 

  (ll) “FSTQ Controlled Portfolio Corporation” means a corporation (a) which
carries on active business operations, (b) which is related (within the meaning
and as used for the purposes of the ITA) to or which is an Affiliate of FSTQ,
and (c) which is managed autonomously from FSTQ and over which FSTQ does not
exercise any operational control.

 

  (mm) “FSTQ Non-Controlled Portfolio Corporation” means a corporation (a) which
carries on active business operations, (b) which deals not at arm’s length with
FSTQ (within the meaning of the ITA) solely as a result of a right described in
paragraph 251(5)(b) of the ITA, and (c) which is managed autonomously from FSTQ
and over which FSTQ does not exercise any operational control.

 

  (nn) “FSTQ Portfolio Corporation” means an FSTQ Controlled Portfolio
Corporation or an FSTQ Non-Controlled Portfolio Corporation.

 

  (oo) “Fundamental Representations” means, collectively, the representations
and warranties in Sections 3.1 (other than those in Section 3.1(d) and 3.1(f)),
3.2 (other than those in Section 3.2(d)), 3.3 (other than those in
Section 3.3(c) and 3.3(e)), 3.4(a) (Incorporation and Qualification), 3.4(b)
(Seller Pre-Closing Reorganization), 3.4(e) (No Other Agreement to Purchase),
3.4(r) (Authorized and Issued Capital), 3.4(t) (Title to the LJVH Group Member
Securities) and 3.4(x) (No Brokers).

 

  (pp)

“Governmental Entity” means any (i) multinational, federal, provincial, state,
regional, municipal, local or other government, governmental or public
department, ministry, central bank, court, tribunal, arbitral body, commission,
commissioner, board, bureau, agency or instrumentality, domestic or foreign,
(ii) any subdivision, agent or authority of any of the above or (iii) any quasi
governmental or private body, including any tribunal, commission, regulatory

 

5



--------------------------------------------------------------------------------

 

agency or self-regulatory organization, exercising any regulatory, arbitral,
expropriation or taxing authority under or for the account of any of the above.

 

  (qq) “Hazardous Substances” means any substance, material or waste, chemical,
pollutant, contaminant or constituent, including petroleum and any fraction
thereof, asbestos or asbestos containing materials that is prohibited, listed,
defined, designated or classified as, or otherwise determined to be, dangerous,
hazardous, radioactive, explosive or toxic or a pollutant or a contaminant under
or pursuant to any Environmental Laws.

 

  (rr) “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended from time to time, together with all rules and regulations
promulgated thereunder.

 

  (ss) “HSR Clearance” means that all applicable waiting periods and clearances
pursuant to the HSR Act shall have unconditionally expired, been terminated or
been obtained.

 

  (tt) “ICA Approval” means written evidence received by Purchaser from the
responsible Minister under the Investment Canada Act that the Minister is
satisfied or deemed to be satisfied that the transactions contemplated by this
Agreement are likely to be of net benefit to Canada pursuant to the Investment
Canada Act.

 

  (uu) “Indebtedness” means, in the aggregate and without duplication, with
respect to Corporation:

 

  (i)

the sum of all indebtedness (a) for borrowed money, including any related
prepayment fees or expenses (including overdraft facilities) (whether short term
or long term) or any loans from shareholders, (b) for the deferred purchase
price of property, (c) evidenced by notes, bonds, debentures or other similar
instruments, (d) arising under capitalized leases, conditional sales contracts
and other similar title retention instruments listed as such on the Financial
Statements, (e) for amounts drawn in respect of letters of credit and bankers’
acceptances, other than instruments supporting or guaranteeing any obligations
of Corporation, (f) arising under any interest rate or currency swap or other
interest rate or currency protection agreement or other similar interest rate or
currency agreement, (g) under loans due to any related party (within the meaning
of the ITA), including any shareholder, (h) all indebtedness of others referred
to in paragraphs (a) through (g) above guaranteed by Corporation, (i) any
declared dividend not paid by Corporation as at the Closing Date, (j) all
accrued interest, fees, prepayment, penalties or other similar obligations with
respect to any of the foregoing, (k) the amount of any accrued and unpaid bonus
for services provided to any LJVH Group Member prior to Closing determined in
accordance with Canadian GAAP consistent with past practice (collectively, the
“Accrued Bonuses”) and (l) relating to the Foreign Exchange Agreements (the
“Terminating Foreign

 

6



--------------------------------------------------------------------------------

 

Exchange Agreements”) for which the counterparty thereto has not consented to
the transactions contemplated by this Agreement, to the extent such consent is
required, less

 

  (ii) the sum of all assets or benefits (other than assets or benefits relating
to Taxes) arising under any interest rate or currency swap or other interest
rate or currency protection agreement or other similar interest rate or currency
agreement, including any Terminating Foreign Exchange Agreement, and

 

  (iii) specifically excluding all obligations relating to (1) the Specified
Cash Expenditures which have been committed prior to Closing but not yet paid as
at Closing; (2) the Contingent Purchase Price Amounts; (3) the Coffee Futures
Contracts; (4) the Foreign Exchange Agreements other than a Terminating Foreign
Exchange Agreement; (5) amounts due to Jean-Yves Monette pursuant to his
consulting agreement and amounts due to Gérard Geoffrion and Marc Fortier under
the Supplemental Executive Retirement Plan of Corporation; and (6) all
retirement programs,

in each case on a consolidated basis.

 

  (vv) “Indemnifiable Taxes” means, without duplication, (i) all Taxes of LJVH
Group Members for Pre-Closing Tax Periods, (ii) any breach of the
representations and warranties set forth in Section 3.4(w) (Tax Matters) (in
each case, with respect to the calculation of Damages for a breach of such
representation or warranty, any reference therein to qualifications as to
materiality, including any reference to the defined term “Material Adverse
Effect”, shall be read as if such references were deleted therefrom, but not
with respect to determining whether a particular breach has occurred), (iii) any
breach or violation of any covenant of any Seller relating to Taxes in this
Agreement (which includes, for the avoidance of doubt, all covenants in
Sections 5.13, 8.3 and 8.4), (iv) any Taxes attributable to any Subpart F Income
(as described in the Code) arising from actions or events occurring on or before
the Closing Date, and (v) any Taxes attributable to any foreign accrual property
income (as defined in the ITA) arising from actions or events occurring before
Closing, (vi) the Tax Audit Claims, (vii) any Liability of the Purchaser to pay
an amount under Section 116(5) of the ITA or Section 1101 of the Taxation Act
(Quebec) as a result of the acquisition of the Purchased Shares by the
Purchaser, and (viii) any Taxes of any other Person imposed on any LJVH Group
Members as a result of being a member of an affiliated, consolidated, unitary or
similar group prior to the Closing Date, or as a transferee or successor, by
contract or otherwise, but excluding (a) Taxes to the extent taken into account
in calculating the Closing Tax Adjustment, (b) Taxes resulting from a Purchaser
Pre-Closing Reorganization, (c) Taxes due to actions by Purchaser, Parent or
LJVH Group Members after the Closing on the Closing Date, and (d) Damages
resulting from any breach of the representation and warranty set forth in
Section 3.4(g)(ii)(H).

 

7



--------------------------------------------------------------------------------

 

  (ww) “Individual Representations, Warranties and Covenants” means,
collectively, the representations, warranties, covenants and agreements of
Sellers made in Article 2, Sections 3.1, 3.2 and 3.3 and 8.4.

 

  (xx) “Intellectual Property” means, all forms of intellectual property,
however denominated, throughout the world, including, without limitation, any
trademarks, trade names, business names, brand names, service marks, logos, and
domain names, and goodwill associated with each of the foregoing, computer
software and computer programs (other than standard off-the-shelf software),
copyrights, all moral rights related thereto, rights of privacy and publicity,
designs, inventions and patents, trade secrets and proprietary information,
recipes, formulae, processes, know-how and technology, whether domestic or
foreign, registered or unregistered, as well as any applications, continuations,
continuations in part, divisional applications or analogous rights therefor.

 

  (yy) “Interim Period” means the period from the date hereof and ending on
Closing.

 

  (zz) “Investment Canada Act” means the Investment Canada Act (Canada), as
amended from time to time.

 

  (aaa) “ITA” means the Income Tax Act (Canada) and the regulations promulgated
thereunder, as amended from time to time.

 

  (bbb) “Laws” means all constitutions, treaties, laws, statutes, codes,
ordinances, orders, decrees, orders-in-council, rules, regulations, by-laws,
statutory rules, judicial, arbitral, administrative, ministerial, departmental
and regulatory judgments, decisions, rulings and awards, terms and conditions of
any grant of approval, permission, authority or license of any Governmental
Entity or self regulatory authority and any provisions of the foregoing,
including general principles of common and civil law and equity.

 

  (ccc) “Liability” means, with respect to any Person, any liability or
obligation of such Person whether known or unknown, whether asserted or
unasserted, whether determined, determinable or otherwise, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
whether due or to become due and whether or not required under applicable GAAP
to be accrued on the financial statements of such Person.

 

  (ddd) “Lien” means any mortgage, charge, pledge, hypothec, security interest,
assignment, lien (statutory or otherwise), conditional sales contract or other
title retention agreement or arrangement, trust deed, assignment by way of
security, restrictive covenant or other encumbrance or similar interest or
instrument of any nature whatsoever, and however arising, or any other
arrangement or condition which, in substance, secures payment or performance of
an obligation.

 

8



--------------------------------------------------------------------------------

 

  (eee) “LJ Services Agreement” means the Amended and Restated Management
Services and Fee Agreement dated April 29, 2009 between Van Houtte USA Holdings
Inc. and Littlejohn & Co., L.L.C.

 

  (fff) “LJVH Group Members” means the Persons listed in Schedule 1.1(fff) of
the Disclosure Letter.

 

  (ggg) “LJVH Group Member Securities” means all of the issued and outstanding
securities in the capital of all LJVH Group Members except Corporation, as set
out in Schedule 1.1(ggg) of the Disclosure Letter.

 

  (hhh) “Management Sellers” has the meaning set out in the initial description
of the Parties.

 

  (iii) “Material Adverse Effect” means a fact, circumstance or condition that
(a) has, or is reasonably likely to have, individually or in the aggregate, a
material adverse effect on the business, operations, assets, liabilities or
financial condition of the LJVH Group Members, taken as a whole; except to the
extent that the material adverse effect results from or is caused by
(i) worldwide, national or local conditions or circumstances, whether they are
economic, political, regulatory (including any change in Law or Canadian GAAP)
or otherwise, including war, armed hostilities, acts of terrorism, emergencies,
crises and natural disasters, (ii) changes in the markets or industry in which
LJVH Group Members operate, (iii) the announcement of the execution of this
Agreement and the transactions contemplated hereby, (iv) the loss of any
customer, vendor or distributor (other than Parent and its Affiliates) following
the announcement of this Agreement and the transactions contemplated hereby,
(v) any breach by Parent or one of its Affiliates of its obligations pursuant to
any Contract set forth in Schedule 1.1(iii) of the Disclosure Letter, and
(vi) any act or omission of Corporation prior to the Closing Date taken with the
prior consent or at the request of Purchaser, except, with respect to clauses
(i) and (ii), conditions, circumstances or changes that have a materially
disproportionate effect on LJVH Group Members relative to comparable companies
and entities operating in the coffee industry or coffee services business in the
United States or Canada, as the case may be, or (b) impairs in any material and
adverse respect the ability of Sellers to complete the transactions of purchase
and sale of the Purchased Shares contemplated hereunder in accordance with the
terms and conditions set out in this Agreement.

 

  (jjj) “Net Indebtedness” means an amount equal to the amount of Indebtedness
minus the amount of Cash as reflected on the Closing Indebtedness and Cash
Statement, the Draft Statements and the Final Statements, as applicable.

 

  (kkk) “Non-Resident Management Sellers” means the Persons listed in Schedule
3.3(e) of the Disclosure Letter.

 

  (lll) “Notes” means the subordinated promissory notes issued by the
Corporation to LJVH Investment L.P.

 

9



--------------------------------------------------------------------------------

 

  (mmm) “Option Plan” means the “Omnibus Stock Incentive Plan For Employees” of
Corporation, as amended and in effect.

 

  (nnn) “Optionee Withholding Amount” means the sum of (i) the amount required
to be withheld by Corporation in respect of the exercise of the Options by the
Optionholders as described in Section 2.6 and (ii) the aggregate amount payable
by the Optionholders to Corporation in order to repay the indebtedness
(collectively, the “Option Loans”) incurred by the Optionholders in connection
with the exercise of the Options.

 

  (ooo) “Optionholders” means the Persons listed as Optionholders in Exhibit
1.1.

 

  (ppp) “Options” means each outstanding, unexpired, unexercised option and
award of the right to purchase one or more shares in the capital of Corporation
held by an Optionholder, whether or not then vested or exercisable.

 

  (qqq) “Ordinary Course” means, with respect to an action taken by a Person,
that such action is consistent with the past practices of the Person and is
taken in the ordinary course of the normal day-to-day operations of the Person.

 

  (rrr) “Parent” has the meaning set out in the initial description of the
Parties.

 

  (sss) “Parties” means Sellers, Purchaser, Agent, Parent and any other Person
who may become a party to this Agreement.

 

  (ttt) “Permitted Lien” has the meaning ascribed thereto in Schedule 1.1(ttt)
of the Disclosure Letter.

 

  (uuu) “Person” means a natural person, partnership, corporation, joint stock
company, trust, unincorporated association, joint venture or other entity or
Governmental Entity, and pronouns have a similarly extended meaning.

 

  (vvv) “Pre-Closing Tax Period” means all Tax periods ending on or before the
Closing Date, and the portion through the end of the Closing Date for any
Straddle Period.

 

  (www) “Post-Closing Tax Periods” means all Tax periods other than Pre-Closing
Tax Periods.

 

  (xxx)

“Prohibited Property” means: (i) any property owned by Corporation after the
amalgamation contemplated in Schedule 5.1 of the Disclosure Letter and
immediately prior to Closing (and any property acquired by any Person in
substitution therefor); and (ii) any property, other than a property referred to
in Sections 8.4(b)(i) or 8.4(b)(ii), the fair market value of which is
(A) wholly or partly attributable to any property that was owned by Corporation
after the amalgamation contemplated in Schedule 5.1 of the Disclosure Letter and
immediately prior to Closing; or (B) determinable primarily by reference to the
fair market value of, or to any proceeds of disposition of, any property that
was

 

10



--------------------------------------------------------------------------------

 

owned by Corporation after the amalgamation contemplated in Schedule 5.1 of the
Disclosure Letter and immediately prior to Closing.

 

  (yyy) “Purchaser” has the meaning set out in the initial description of the
Parties.

 

  (zzz) “Purchaser Financing Group Member” means any lender or prospective
lender, note purchaser or prospective note purchaser, lead arranger, arranger,
agent or representative of or to Purchaser or Parent or any party to the
Financing (other than Purchaser or Parent) or any of the respective former,
current, or future Affiliates, stockholders, partners, members, directors,
officers, employees, agents or representatives of such Persons.

 

  (aaaa) “Purchaser Fundamental Representations” means the representations and
warranties set out in Sections 4.1(a) (Formation and Qualification), 4.1(b)
(Validity of Agreement), 4.1(c) (Execution and Binding Obligations) and 4.1(h)
(No Brokers).

 

  (bbbb) “Sellers” has the meaning set out in the initial description of the
Parties.

 

  (cccc) “Sellers’ Transaction Expenses” means all documented fees and expenses
incurred by or on behalf of Sellers, LJVH Group Members and their respective
Affiliates in connection with the auction process, this Agreement and the
transactions contemplated hereby, and specified in the notice to be provided by
Agent to Purchaser prior to Closing pursuant to Section 2.3(e), including,
without limitation (i) any fees, costs and expenses of legal counsel, investment
bankers, brokers and other representatives and consultants and (ii) any accrued
and unpaid fees, costs and expenses due to Littlejohn & Co., L.L.C. and its
Affiliates in connection with their management of LJVH Group Members or
otherwise payable in connection with Closing (including under the LJ Services
Agreement).

 

  (dddd) “Specified Cash Expenditures” means the cash expenditures of
Corporation and the LJVH Group Members during fiscal year 2011 for the equipment
and fixtures related to the roasting and retail operations, listed in Schedule
1.1(dddd) of the Disclosure Letter.

 

  (eeee) “Straddle Period” means a taxable period that includes but does not end
on the Closing Date.

 

  (ffff) “Target Working Capital” means $48,800,000.

 

  (gggg)

“Tax” or, collectively, “Taxes” means any and all Canadian federal, state,
provincial, municipal, local and foreign (including foreign federal, state,
provincial, municipal and local) taxes, assessments, reassessments and other
governmental charges, duties, impositions and liabilities, including Canada
Pension Plan and Provincial Pension Plan contributions and unemployment
insurance contributions and employment insurance contributions and including
taxes based upon or measured by gross receipts, income, profits, sales, use,

 

11



--------------------------------------------------------------------------------

 

capital use and occupation, good and services, and value added, ad valorem,
transfer, franchise, withholding, customs duties, payroll, employment, excise
and property taxes, including estimated taxes, together with all interest,
penalties, fines and additions imposed with respect to such amounts.

 

  (hhhh) “Tax Audit Claims” means any existing and unpaid Claim, or potential
Claim which may be made in the future, by the Canada Revenue Agency (or any
relevant provincial taxing authority in Canada) with respect to the current
audits for which draft or final reassessments have been issued, including
without limitation in respect of which any LJVH Group Member has recorded a tax
reserve for accounting purposes as disclosed on Schedule 1.1(hhhh) of the
Disclosure Letter, items 1, 2, 4 and 6 including any additional assessments,
interest and penalties relating thereto.

 

  (iiii) “Tax Return” or, collectively “Tax Returns” means all returns,
declarations, reports, statements, information returns, elections, schedule,
notice, form or other documents or information in respect of the determination,
assessment, collection or payment of any Tax or in connection with the
administration, implementation or enforcement of any legal requirement relating
to any Tax, and including any amendments thereto.

 

  (jjjj) “Termination Date” means December 31, 2010, as such date may be
extended pursuant to Section 6.3(b) or Section 6.5(b) or by mutual consent of
Agent and Purchaser.

 

  (kkkk) “Termination Fee” means, with respect to the termination of this
Agreement pursuant to Section 6.3(b) or Section 6.5(b) (i) that is effective on
or prior to December 31, 2010, $36,600,000 or (ii) that is effective after
December 31, 2010, $45,750,000.

 

  (llll) “Working Capital” means, without duplication, with respect to
Corporation, an aggregate amount equal to the sum of the current assets minus
the sum of the current liabilities identified in Exhibit 1.1(llll), in each case
determined on a consolidated basis in accordance with Canadian GAAP, to be
calculated in accordance with the methodology set out in such Exhibit.

 

1.2 Other Defined Terms.

In addition to the defined terms in Section 1.1, each of the following
capitalized terms shall have the meaning ascribed thereto in the corresponding
Sections:

 

Term

   Section

Accrued Bonuses

   1.1(uu)(i)

Agent’s Closing Certificate

   6.2(a)

Alternate Financing

   5.8

Amalco

   8.4(a)

 

12



--------------------------------------------------------------------------------

Term

   Section

Benefit Plan

   3.4(g)(ii)

Closing Net Working Capital Adjustment

   2.4(a)

Closing Tax Adjustment

   2.4(b)

Code

   8.3(c)

Confidentiality Agreement

   5.6

Copyrights

   3.4(k)(iii)

Debt Commitment Letters

   9.11

Defending Party

   9.9(a)

Draft Statements

   2.4(b)

Escrow Amount

   2.3(c)

Estimated Closing Tax Adjustment

   2.4(a)

Excess Third Party Expense

   10.5

Final Statements

   2.4(e)

Financing

   5.8

Financing Terms

   5.8

Franchise Agreement Documents

   3.4(gg)

General Indemnity Exceptions

   9.5(c)

ICA Undertakings

   3.4(hh)

Indemnified Party

   9.8

Indemnifying Party

   9.8

Indemnity Escrow Amount

   2.3(c)

Key Shareholder

   8.4(b)

Lease Documents

   3.4(q)

Leased Properties

   3.4(q)

Material Contracts

   3.4(o)(i)

Option Loans

   1.1(nnn)

Owned Real Properties

   3.4(p)

Patents

   3.4(k)(ii)

Preliminary Closing Date Net Working Capital Amount

   2.4(a)

Preliminary Closing Date Net Working Capital Statement

   2.4(a)

Products

   3.4(cc)

Prohibited Period

   8.4(b)

Properties

   3.4(p)

Purchase Price

   2.2

Purchased Shares

   2.1

Purchaser Indemnified Parties

   9.2

Purchaser’s Closing Certificate

   6.4(a)

Purchaser Pre-Closing Breach

   9.11

Purchaser Pre-Closing Reorganization

   5.2(a)(i)

Related Person

   8.4(b)

Restricted Person

   8.4(c)

Reverse Termination Fee

   6.6

Seller Group Member

   9.11

Seller Pre-Closing Reorganization

   5.1

Taxable Year

   3.4(w)(xxii)

Tax Fund

   9.5(g)

 

13



--------------------------------------------------------------------------------

Term

   Section

Terminating Foreign Exchange Agreements

   1.1(uu)(i)

Third Party Auditors

   2.4(d)

Third Party Claim

   9.9(a)

Third Party Expense

   10.5

Trademarks

   3.4(k)(i)

Working Capital Escrow Amount

   2.3(c)

 

1.3 Headings, etc.

The provision of a Table of Contents, the division of this Agreement into
Articles and Sections and the insertion of headings are for convenient reference
only and are not to affect its interpretation.

 

1.4 Currency.

All references in this Agreement to dollars, unless otherwise specifically
indicated, are expressed in Canadian currency.

 

1.5 Time Reference.

All references in this Agreement to times of the day are to local time in the
relevant jurisdiction, unless otherwise indicated.

 

1.6 Certain Expressions, Etc.

In this Agreement, (i) the words “includes”, “including” and similar expressions
mean “include (or including) without limitation”, (ii) the phrases the
“aggregate of”, the “total of”, the “sum of” and similar expressions mean the
“aggregate (or total or sum), without duplication, of”, (iii) the phrase “made
available”, when used in reference to a document, means that the document was
(A) delivered or provided to Purchaser or Parent or (B) made available for
viewing in the “Project Amsterdam” electronic data room hosted by Intralinks, as
that site existed as of 6:00 p.m. Eastern Daylight Time on the date prior to the
date of this Agreement, (iv) pronouns in one gender include the other gender,
unless the context clearly indicates otherwise, (v) definitions in the singular
include the plural, and vice versa, (vi) the words “hereof”, “herein”,
“hereunder”, “hereto” and similar expressions refer to this Agreement as a whole
and the words “Article”, “Section” or “Exhibit” refer to an Article of, Section
of, or Exhibit to this Agreement, unless specified otherwise.

 

1.7 Knowledge.

Where any representation or warranty contained in this Agreement is expressly
qualified by reference to the knowledge of Sellers, it shall be deemed to refer
to the actual knowledge of the Persons listed in Exhibit 1.7, after reasonable
investigation.

 

14



--------------------------------------------------------------------------------

 

1.8 Accounting Terms.

All accounting terms not specifically defined in this Agreement shall be
interpreted in accordance with Canadian GAAP, unless otherwise provided.

 

1.9 Incorporation of Exhibits.

The exhibits attached to this Agreement shall, for all purposes of this
Agreement, form an integral part of it.

ARTICLE 2

PURCHASED SHARES AND PURCHASE PRICE

 

2.1 Purchase and Sale.

Subject to the terms and conditions of this Agreement, on the Closing Date, each
Seller shall sell to Purchaser, and Purchaser shall purchase from each Seller,
all (but not less than all) of their respective shares in the capital of
Corporation as set forth in Part B of Schedule 2.1 of the Disclosure Letter,
which shares will constitute at Closing, in the aggregate, all (but not less
than all) of the issued and outstanding shares in the capital of Corporation
(collectively, the “Purchased Shares”).

 

2.2 Purchase Price.

Subject to adjustment, if any, in accordance with Section 2.4, the aggregate
purchase price hereby payable by Purchaser for the Purchased Shares shall be an
amount equal to (a) $915,000,000, minus (b) the Net Indebtedness set forth on
the Closing Indebtedness and Cash Statement delivered by Agent, plus or minus,
as the case may be, (c) the Closing Net Working Capital Adjustment, minus
(d) the Sellers’ Transaction Expenses, minus (e) the Estimated Closing Tax
Adjustment (the “Purchase Price”).

 

2.3 Payments at Closing.

The following payments shall be made by Purchaser at Closing (or, in the case of
the payments referenced in (d) below, immediately prior to Closing):

 

  (a) to Agent an amount equal to the Purchase Price minus the Escrow Amount and
minus the Optionee Withholding Amount, by way of wire transfer of immediately
available funds to an account designated in writing by Agent at least two
(2) days prior to the Closing Date;

 

  (b) to the Corporation, on behalf of the Optionholders, the Optionee
Withholding Amount;

 

  (c)

to the Escrow Agent an amount of $29,450,000 equal to the Indemnity Escrow
Amount plus the Working Capital Escrow Amount (collectively, the “Escrow
Amount”) by way of wire transfer of immediately available funds to an account
designated in writing by the Escrow Agent at least two (2) days prior to the
Closing Date, which is comprised of (i) an amount of $27,450,000, to be held by

 

15



--------------------------------------------------------------------------------

 

the Escrow Agent in accordance with the terms and conditions of the Escrow
Agreement, to guarantee the payments of any claims for Damages made by Purchaser
pursuant to Article 9 of this Agreement (the “Indemnity Escrow Amount”), and
(ii) an amount of $2,000,000 to be held by the Escrow Agent until the final
determination of Working Capital, Net Indebtedness and Closing Tax Adjustment
pursuant to Section 2.4(e) of this Agreement (the “Working Capital Escrow
Amount”), in accordance with the terms and conditions of the Escrow Agreement;

 

  (d) to the Persons indicated in Part A of Schedule 2.5 of the Disclosure
Letter, the amounts set out therein, by way of transfer of immediately available
funds to accounts designated in writing by Agent at least two (2) days prior to
the Closing Date; and

 

  (e) to the Persons indicated by Agent in a written notice to be provided to
Purchaser at least three (3) Business Days prior to Closing, the Sellers’
Transaction Expenses, by way of transfer of immediately available funds to
accounts designated in writing by Agent in such notice.

Each of Purchaser and Agent shall be entitled to deduct and withhold from the
consideration otherwise payable pursuant to this Agreement to any Seller,
Optionholder or any other Person such amounts as it is required to deduct and
withhold with respect to the making of such payment under the ITA, the Code, or
any other applicable state, local or foreign Tax Law. To the extent that amounts
are so withheld, such withheld amounts shall be treated for all purposes of this
Agreement as having been paid to the Person in respect of which such deduction
and withholding was made. Based on the representation provided by Sellers in
Section 3.4(w)(xix), Purchaser agrees that no amounts shall be withheld from the
payment of the Purchase Price pursuant to Section 116 of the ITA or Section 1101
of the Taxation Act (Quebec).

 

2.4 Adjustment of Purchase Price.

 

  (a)

Preliminary Statements. Within three (3) Business Days prior to the Closing
Date, Agent shall prepare or cause Corporation’s auditors to prepare and shall
deliver to Purchaser (i) a statement (the “Preliminary Closing Date Net Working
Capital Statement”) setting forth Corporation’s good faith estimate of the
Working Capital, along with a reasonably detailed explanation of the calculation
thereof, as of the Adjustment Time (the “Preliminary Closing Date Net Working
Capital Amount”), (ii) the Closing Indebtedness and Cash Statement, which shall
set forth Corporation’s good faith estimate of the Net Indebtedness of
Corporation, along with a reasonably detailed explanation of the calculation
thereof, as of the Adjustment Time (ignoring any payments on the Closing Date
pursuant to Sections 2.3(d) and 2.5) and (iii) a statement setting forth the
Corporation’s good faith estimate of the Closing Tax Amount (the “Estimated
Closing Tax Adjustment”). If the Preliminary Closing Date Net Working Capital
Amount is greater than the Target Working Capital, the Purchase Price payable at
Closing will be increased dollar-for-dollar by the amount of such excess, and if
the Preliminary Closing Date Net Working Capital Amount is less than the Target
Working Capital, the Purchase Price payable at Closing will be decreased

 

16



--------------------------------------------------------------------------------

 

dollar-for-dollar by the amount of such shortfall (the “Closing Net Working
Capital Adjustment”).

 

  (b) Draft Statements. Within sixty (60) days following the Closing Date,
Purchaser shall prepare or cause Corporation’s auditors to prepare and shall
deliver to Agent (i) a statement with the determination of the Working Capital,
prepared, as of the Adjustment Time, (ii) a statement of Net Indebtedness,
prepared as of the Adjustment Time (ignoring any payments on the Closing Date
pursuant to Sections 2.3(d) and 2.5) and (iii) a statement with the
determination of the Closing Tax Amount (the “Closing Tax Adjustment”)
(collectively, the “Draft Statements”).

 

  (c) Objection Period. Within thirty (30) days following delivery of the Draft
Statements, Agent shall notify Purchaser in writing if it has any objections to
the Draft Statements. The notice of objection must state in reasonable detail
the basis of each objection and the approximate amounts in dispute. Sellers
shall be deemed to have accepted the Draft Statements if Agent does not notify
Purchaser of any objection within such period of thirty (30) days.

 

  (d) Settlement of Dispute. If Agent disputes the Draft Statements in
accordance with Section 2.4(c), then Purchaser and Agent will work expeditiously
and in good faith in an attempt to resolve such dispute within a further period
of thirty (30) days after the date of the notification of such dispute, failing
which the dispute may be submitted by Agent or Purchaser for final determination
to Deloitte & Touche (New York), or if such firm is unwilling or unable to act,
Ernst & Young (New York) (in any such case, the “Third Party Auditors”).
Purchaser and Agent shall use commercially reasonable efforts to cause the Third
Party Auditors to complete their work within thirty (30) days of their
engagement. The Third Party Auditors shall allow each of Purchaser and Agent to
present their respective positions regarding the Draft Statements and the
determination of Working Capital and Net Indebtedness as of the Adjustment Time
and the Closing Tax Adjustment, and each of Purchaser and Agent shall have the
right to present additional documents, materials and other information, and make
an oral presentation to the Third Party Auditors regarding the dispute. The
Third Party Auditors shall consider such additional documents, materials and
other information and such oral presentations. Any such other documents,
materials or other information shall be copied to each of Purchaser and Agent
and each of Purchaser and Agent shall be entitled to attend any such oral
presentation, and to reply thereto. The Third Party Auditors may not assign a
value to any item greater than the greatest value for such item claimed by
Purchaser or Agent, as the case may be, or less than the least value for such
item claimed by Purchaser or Agent, as the case may be.

 

  (e)

Final Determination. Promptly following the thirty (30) day period referred to
in Section 2.4(c) during which no notice of objection was given or the
resolution of any dispute in accordance with Section 2.4(d), as the case may be,
Purchaser shall deliver to Agent the final closing date balance sheet, a final
statement of Working

 

17



--------------------------------------------------------------------------------

 

Capital, a final statement of Net Indebtedness and a final statement of the
Closing Tax Adjustment (collectively, the “Final Statements”) together with
Corporation’s auditors’ report thereon. The Final Statements shall reflect the
resolution of any dispute in accordance with Section 2.4(d) or, if Corporation’s
auditors are unable or unwilling to reflect such resolution, then the Final
Statements shall be deemed to be amended to reflect such resolution. The Final
Statements shall be final and binding upon the Parties upon delivery thereof and
shall not be subject to appeal, absent manifest error.

 

  (f) Payment of Adjustment to Purchase Price.

 

  (i) If (A) the Working Capital set forth in the Final Statements is equal to
the Preliminary Closing Date Net Working Capital Amount set forth in the
Preliminary Closing Date Net Working Capital Statement, (B) the Net Indebtedness
set forth in the Final Statements is equal to the Net Indebtedness set forth in
the Closing Indebtedness and Cash Statement and (C) the Closing Tax Adjustment
set forth in the Final Statements is equal to the Estimated Closing Tax
Adjustment, then no further adjustment will be made to the Purchase Price.

 

  (ii) If the Working Capital set forth in the Final Statements is greater than
the Preliminary Closing Date Net Working Capital Amount set forth in the
Preliminary Closing Date Net Working Capital Statement, then Purchaser shall owe
an amount equal to such excess to Sellers. If the Working Capital set forth in
the Final Statements is less than the Preliminary Closing Date Net Working
Capital Amount set forth on the Preliminary Closing Date Net Working Capital
Statement, then Sellers shall owe an amount equal to such shortfall to
Purchaser.

 

  (iii) If the Net Indebtedness set forth in the Closing Indebtedness and Cash
Statement is greater than the Net Indebtedness set forth in the Final
Statements, then Purchaser shall owe an amount equal to such excess to Sellers.
If the Net Indebtedness set forth in the Final Statements is greater than the
Net Indebtedness set forth in the Closing Indebtedness and Cash Statement, then
Sellers shall owe an amount equal to such excess to Purchaser.

 

  (iv) If the Closing Tax Adjustment set forth in the Final Statements is
greater than the Estimated Closing Tax Adjustment, then Sellers shall owe an
amount equal to such excess to Purchaser. If the Closing Tax Adjustment set
forth in the Final Statements is less than the Estimated Closing Tax Adjustment,
then Purchaser shall owe an amount equal to such shortfall to Sellers.

 

  (v)

If the sum of the amounts calculated pursuant to Sections 2.4(f)(ii),
2.4(f)(iii) and 2.4(f)(iv) is owed by Purchaser to Sellers, then Purchaser
shall, within ten (10) Business Days of the final determination of the Final
Statements, pay such net amount to Agent, by way of wire transfer of

 

18



--------------------------------------------------------------------------------

 

immediately available funds to an account designated by Agent pursuant to
Section 2.3(a), and the Purchase Price shall be increased by that amount. If the
sum of the amounts calculated pursuant to Sections 2.4(f)(ii), 2.4(f)(iii) and
2.4(f)(iv) is owed by Sellers to Purchaser, then Agent and Purchaser, shall,
within ten (10) Business Days of the final determination of the Final
Statements, give written instructions to the Escrow Agent to (a) release from
the Working Capital Escrow Amount such net amount to Purchaser by wire transfer
of immediately available funds to an account specified by Purchaser, and the
Purchase Price shall be decreased by that amount; (b) release any remaining
Working Capital Escrow Amount to Agent in accordance with the Escrow Agreement;
and (c) if such net amount exceeds the Working Capital Escrow Amount, then Agent
and Purchaser shall promptly give written instructions to the Escrow Agent to
release an amount equal to such excess from the Indemnity Escrow Amount. In the
circumstances contemplated in Section 2.4(f)(i), Agent and Purchaser, shall,
within ten (10) Business Days of the final determination of the Final
Statements, give written instructions to the Escrow Agent to release the entire
Working Capital Escrow Amount to Agent in accordance with the Escrow Agreement.

 

  (g) Fees and Expenses. Sellers and Purchaser shall bear the fees and expenses
of their respective accountants, auditors and other professional advisors in
preparing, reviewing or settling the Draft Statements and the Final Statements,
as the case may be. In the case of a dispute and the retention of Third Party
Auditors to determine such dispute, the fees and expenses of the Third Party
Auditors will be divided between Sellers and Purchaser based on the percentage
which the portion of the contested amount not awarded to each Party bears to the
amount actually contested by such Party. However, Sellers and Purchaser shall
each bear their own fees and expenses in presenting their respective cases to
the Third Party Auditors.

 

2.5 Repayment of Indebtedness.

Immediately prior to Closing, in accordance with Section 2.3(d), Purchaser
shall, on behalf of and at the direction of Corporation, pay, or cause to be
paid, to the Persons listed in Part A of Schedule 2.5 of the Disclosure Letter,
the Indebtedness of Corporation owed to such Persons. The Indebtedness of
Corporation, on a consolidated basis, set forth in Part B of Schedule 2.5 of the
Disclosure Letter shall remain outstanding.

 

2.6 Exercise of Options by Optionholders.

Immediately prior to Closing, (1) Sellers shall cause Corporation to (a) take
all appropriate actions to ensure that all unvested Options become fully vested
immediately prior to Closing and that all restricted shares issued pursuant to
the Option Plan are no longer subject to any restrictions and (b) cash-out any
Option of any Optionholder that breaches his/her obligation to exercise in
accordance with (2) below (it being understood that such cash-out shall not
increase the Purchase Price to be paid by Purchaser pursuant to 2.3(a)); and
(2) all Optionholders hereby agree to exercise all (but not less then all) of
their Options, including the

 

19



--------------------------------------------------------------------------------

unvested Options which have become fully vested pursuant to (1) above, provided
that if Closing does not occur for any reason whatsoever, the Optionholders
agree to surrender to Corporation any shares of the Corporation issued to such
Optionholders pursuant to the said exercise of Options against reinstatement of
such Options upon their existing terms immediately prior to the execution of
this Agreement, including with respect to the vested or unvested nature of such
Options.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF SELLERS

 

3.1 Representations and Warranties of FSTQ as to Itself.

FSTQ represents and warrants to Purchaser as follows, and acknowledges and
confirms that Purchaser is relying upon such representations and warranties in
connection with the entering into of this Agreement:

 

  (a) Formation and Status of FSTQ. FSTQ is a special purpose entity duly formed
and validly existing and in good standing under the Act to establish the Fonds
de Solidarité des Travailleurs du Québec (Québec) and has all requisite power
and authority to enter into and perform its obligations under this Agreement.

 

  (b) Validity of Agreement. The execution, delivery and performance by FSTQ of
this Agreement, and the consummation of the transactions contemplated hereby:

 

  (i) have been duly authorized by all necessary action on the part of FSTQ;

 

  (ii) do not (or would not with the giving of notice, the lapse of time, or
both, or the happening of any other event or condition) result in a breach or a
violation of, or conflict with, or allow any other Person to exercise any rights
under, any terms or provisions of the constating documents, by-laws or other
similar documents of FSTQ; and

 

  (iii) will not result in the violation of any applicable Law.

 

  (c) Execution and Binding Obligation. This Agreement has been duly executed
and delivered by, and, subject to execution by the other Parties hereto,
constitutes a legal, valid and binding obligation of FSTQ, enforceable against
FSTQ in accordance with its terms subject only to any limitation on enforcement
under applicable Laws relating to (i) bankruptcy, winding-up, insolvency,
arrangement and other similar Laws of general application affecting the
enforcement of creditors’ rights; and (ii) the discretion that a court may
exercise in the granting of extraordinary remedies such as specific performance
and injunction.

 

  (d)

Required Authorizations. Except for (i) Competition Act Approval, (ii) HSR
Clearance, and (iii) any additional consents, approvals, authorizations, filings
and notifications required under any other applicable antitrust, competition or
trade regulation Law, no filing with, notice to or Authorization of, any
Governmental Entity is required on the part of FSTQ as a condition to the lawful

 

20



--------------------------------------------------------------------------------

 

completion of the transactions contemplated by this Agreement where the failure
to make the filing, give the notice or obtain the Authorization would reasonably
be expected to be material to the business and operations of the LJVH Group
Members, taken as a whole.

 

  (e) Title to Purchased Shares. As of the date hereof, FSTQ is the registered
and beneficial owner of the number and class of shares in the capital of
Corporation set out beside FSTQ’s name in Part A of Schedule 2.1 of the
Disclosure Letter, with a good and valid title thereto, free and clear of all
Liens. At Closing, FSTQ (i) will be the registered and beneficial owner of the
number and class of Purchased Shares set out beside FSTQ’s name in Part B of
Schedule 2.1 of the Disclosure Letter, with a good and valid title thereto, free
and clear of all Liens and (ii) will transfer to Purchaser good and valid title
to all Purchased Shares owned by FSTQ, free and clear of all Liens.

 

  (f) Residence of FSTQ. FSTQ is not a non-resident of Canada within the meaning
of the ITA.

 

  (g) No Brokers. FSTQ has not hired any broker, finder or investment banker or
other person who is directly or indirectly entitled to any brokerage, finder’s
or other contingent fee or commission or any similar charge in connection with
the transactions contemplated by this Agreement.

 

3.2 Representations and Warranties of Luxco as to Itself.

Luxco represents and warrants to Purchaser as follows, and acknowledges and
confirms that Purchaser is relying upon such representations and warranties in
connection with the entering into of this Agreement:

 

  (a) Formation and Status of Luxco. Luxco is a corporation duly incorporated,
validly existing and in good standing under the Laws of Luxembourg and has all
requisite corporate power and authority to enter into and perform its
obligations under this Agreement.

 

  (b) Validity of Agreement. The execution, delivery and performance by Luxco of
this Agreement, and the consummation of the transactions contemplated hereby:

 

  (i) have been duly authorized by all necessary action on the part of Luxco;

 

  (ii) do not (or would not with the giving of notice, the lapse of time, or
both, or the happening of any other event or condition) result in a breach or a
violation of, or conflict with, or allow any other Person to exercise any rights
under, any terms or provisions of the constating documents, by-laws or other
similar documents of Luxco; and

 

  (iii) will not result in the violation of any applicable Law.

 

21



--------------------------------------------------------------------------------

 

  (c) Execution and Binding Obligation. This Agreement has been duly executed
and delivered by, and, subject to execution by the other Parties hereto,
constitutes a legal, valid and binding obligation of Luxco, enforceable against
Luxco in accordance with its terms subject only to any limitation on enforcement
under applicable Laws relating to (i) bankruptcy, winding-up, insolvency,
arrangement and other similar Laws of general application affecting the
enforcement of creditors’ rights; and (ii) the discretion that a court may
exercise in the granting of extraordinary remedies such as specific performance
and injunction.

 

  (d) Required Authorizations. Except for (i) Competition Act Approval, (ii) HSR
Clearance, and (iii) any additional consents, approvals, authorizations, filings
and notifications required under any other applicable antitrust, competition or
trade regulation Law, no filing with, notice to or Authorization of, any
Governmental Entity is required on the part of Luxco as a condition to the
lawful completion of the transactions contemplated by this Agreement where the
failure to make the filing, give the notice or obtain the Authorization would
reasonably be expected to be material to the business and operations of the LJVH
Group Members, taken as a whole.

 

  (e) Title to Purchased Shares. As of the date hereof, LJVH Investment ULC and
LJVH Investment L.P. are the registered and beneficial owners of the number and
class of shares in the capital of Corporation set out beside their respective
names in Part A of Schedule 2.1 of the Disclosure Letter, with a good and valid
title thereto, free and clear of all Liens. At Closing, Luxco (i) will be the
registered and beneficial owner of the number and class of Purchased Shares set
out beside Luxco’s name in Part B of Schedule 2.1 of the Disclosure Letter, with
a good and valid title thereto, free and clear of all Liens and (ii) will
transfer to Purchaser good and valid title to all Purchased Shares owned by
Luxco, free and clear of all Liens.

 

  (f) No Brokers. Luxco has not hired any broker, finder or investment banker or
other person who is directly or indirectly entitled to any brokerage, finder’s
or other contingent fee or commission or any similar charge in connection with
the transactions contemplated by this Agreement.

 

3.3 Representations and Warranties of Management Sellers as to Themselves.

Each Management Seller jointly (within the meaning of the Civil Code of Quebec)
represents and warrants, as to himself, but not as to any other Management
Seller, to Purchaser as follows, and acknowledges and confirms that Purchaser is
relying upon such representations and warranties in connection with the entering
into of this Agreement:

 

  (a)

Validity of Agreement. Such Management Seller is an individual who has attained
the age of majority and is legally competent to execute this Agreement and take
all actions, consummate all transactions and enter into all other agreements
required or contemplated pursuant to this Agreement and, the execution, delivery
and performance by such Management Seller of this

 

22



--------------------------------------------------------------------------------

 

Agreement, and the consummation of the transactions contemplated hereby, (i) do
not (or would not with the giving of notice, the lapse of time, or both, or the
happening of any other event or condition) result in a breach or a violation of,
or conflict with, or allow any other Person to exercise any rights under, any
terms or provisions of any contracts or instruments to which such Management
Seller is a party and (ii) will not result in the violation of any Law.

 

  (b) Execution and Binding Obligation. This Agreement has been duly executed
and delivered by, and, subject to execution by the other Parties hereto,
constitutes a legal, valid and binding obligation of such Management Seller,
enforceable against such Management Seller in accordance with its terms subject
only to any limitation on enforcement under applicable Laws relating to
(i) bankruptcy, winding-up, insolvency, arrangement and other similar Laws of
general application affecting the enforcement of creditors’ rights; and (ii) the
discretion that a court may exercise in the granting of extraordinary remedies
such as specific performance and injunction.

 

  (c) Required Authorizations. Except for (i) Competition Act Approval, (ii) HSR
Clearance, and (iii) any additional consents, approvals, authorizations, filings
and notifications required under any other applicable antitrust, competition or
trade regulation Law, no filing with, notice to or Authorization of, any
Governmental Entity is required on the part of any such Management Seller as a
condition to the lawful completion of the transactions contemplated by this
Agreement where the failure to make the filing, give the notice or obtain the
Authorization would reasonably be expected to be material to the business and
operations of the LJVH Group Members, taken as a whole.

 

  (d) Title to Purchased Shares. As of the date hereof, each Management Seller
is the registered and beneficial owner of the number and class of shares in the
capital of Corporation and the number of Options set out beside such Management
Seller’s name in Part A of Schedule 2.1 of the Disclosure Letter, with a good
and valid title thereto, free and clear of all Liens. At Closing, each
Management Seller (i) will be the registered and beneficial owner of the number
and class of Purchased Shares set out beside such Management Seller’s name in
Part B of Schedule 2.1 of the Disclosure Letter, with a good and valid title
thereto, free and clear of all Liens; and (ii) will transfer to Purchaser good
and valid title to all Purchased Shares owned by such Management Seller, free
and clear of all Liens.

 

  (e) Residence of Management Seller. Except for any Non-Resident Management
Seller listed in Schedule 3.3(e) of the Disclosure Letter, such Management
Seller is not a non-resident of Canada within the meaning of the ITA.

 

  (f) No Brokers. Such Management Seller has not hired any broker, finder or
investment banker or other person who is directly or indirectly entitled to any
brokerage, finder’s or other contingent fee or commission or any similar charge
in connection with the transactions contemplated by this Agreement.

 

23



--------------------------------------------------------------------------------

 

3.4 Representations and Warranties of Sellers as to the LJVH Group Members.

Sellers jointly (within the meaning of the Civil Code of Quebec) represent and
warrant to and in favour of Purchaser as follows and acknowledge that Purchaser
is relying upon such representations and warranties in connection with the
entering into of this Agreement:

 

  (a) Incorporation and Qualification. Each LJVH Group Member is a entity duly
constituted, validly subsisting and in good standing under the Laws of its
jurisdiction of organization, and has requisite corporate or other company power
and authority to own, lease and operate its properties and to carry on its
business as currently being conducted, except where any such failure has not
been, and would not reasonably be expected to be, material. Each LJVH Group
Member is duly registered, licensed or qualified to carry on its business in,
and is in good standing in, each jurisdiction in which the business as now being
conducted by it makes such registration, licensing or qualification necessary,
except for any failure to be so registered or qualified which has not been, and
would not reasonably be expected to be, material.

 

  (b) Seller Pre-Closing Reorganization. The Seller Pre-Closing Reorganization
will be completed as described in Schedule 5.1 of the Disclosure Letter prior to
the Closing Date. The Seller Pre-Closing Reorganization will (i) be duly
authorized by all necessary action in compliance with the terms or provisions of
the constating documents, by-laws and other similar documents of the applicable
entities, (ii) be effected in compliance with all agreements binding upon the
LJVH Group Members and (iii) be effected in compliance with all applicable Laws
including, without limitation, applicable corporate laws.

 

  (c) Validity of Agreement. The execution, delivery and performance by Sellers
of this Agreement, and the consummation of the transactions contemplated hereby
do not (or would not with the giving of notice, the lapse of time, or both, or
the happening of any other event or condition) result in a breach or a violation
of, or conflict with, or allow any other Person to exercise any rights under,
any terms or provisions of the constating documents, by-laws or other similar
documents of any LJVH Group Member.

 

  (d) Required Authorizations. Except for (i) Competition Act Approval, (ii) HSR
Clearance, and (iii) any additional consents, approvals, authorizations, filings
and notifications required under any other applicable antitrust, competition or
trade regulation Law, no filing with, notice to or Authorization of, any
Governmental Entity is required on the part of a LJVH Group Member as a
condition to the lawful completion of the transactions contemplated by this
Agreement where the failure to make the filing, give the notice or obtain the
Authorization would reasonably be expected to be material to the business and
operations of the LJVH Group Members, taken as a whole.

 

  (e)

No Other Agreement to Purchase. Except as set forth in Schedule 3.4(e) of the
Disclosure Letter and except for certain LJVH Group Members’ rights in
accordance with the disclosed terms of the Seller Pre-Closing Reorganization and

 

24



--------------------------------------------------------------------------------

 

except for Purchaser’s rights under this Agreement, no Person has any written or
oral agreement, option or warrant or any right or privilege (whether by Law,
pre-emptive or contractual) capable of becoming such for (i) the purchase of any
of the Purchased Shares, (ii) the purchase, subscription, allotment or issuance
of any of the LJVH Group Member Securities, or (iii) the purchase or acquisition
of any property or assets of the LJVH Group Members, other than in the Ordinary
Course.

 

  (f) Corporate Records. Except as will be altered by the Seller Pre-Closing
Reorganization, the corporate records of the LJVH Group Members, all of which
have been made available to Purchaser, are complete and accurate, in all
material respects, and in full force and effect, and include the organizational
documents and by-laws, minutes of meetings and resolutions of shareholders and
directors, and the share certificate books, securities register, register of
transfers and register of directors of the LJVH Group Members. No LJVH Group
Member is, or since July 19, 2007 has been, in violation of any provisions of
its organizational documents or by-laws in any material respect.

 

  (g) Employee Matters.

 

  (i) Except as set forth in Schedule 3.4(g)(i) of the Disclosure Letter, no
LJVH Group Member is a party to any written agreement pursuant to which either:
(A) incentive, severance or termination payments to any director, officer or
employee may be required to be paid, waived or renounced solely as a result of
the completion of the transactions contemplated by this Agreement; or (B) any
employee or consultant who is bound by confidentiality, non-competition or
non-solicitation covenants with such LJVH Group Member is relieved thereof as a
result of the completion of the transactions contemplated by this Agreement.
Except as set forth in Schedule 3.4(g)(i) of the Disclosure Letter, no LJVH
Group Members are bound by any collective bargaining agreements or any other
Contracts with any labour union;

 

  (ii)

Except as set forth in Schedule 3.4(g)(ii) of the Disclosure Letter: (A) there
are no pension, retirement, termination, profit sharing, bonus, incentive,
savings, deferred compensation, stock option, purchase or appreciation, change
of control, health, welfare, medical, dental, life insurance, disability, sick
pay, severance pay (only with respect to key executives), group insurance or
other employee benefit, supplemental unemployment benefit plans, programs or
arrangements (other than statutory plans which any LJVH Group Member is required
to comply with, including the Canada or Quebec Pension Plan, and plans
administered pursuant to applicable health tax, workplace safety insurance and
employment insurance legislation) or material fringe benefit maintained,
sponsored, contributed to or required to be contributed to by LJVH Group
Members, or to which LJVH Group Members have or could be reasonably expected to
have any Liability (each such plan, program, practice or arrangement

 

25



--------------------------------------------------------------------------------

 

being referred to herein as a “Benefit Plan”), and no Benefit Plan is subject to
Title IV of ERISA; (B) each Benefit Plan has been administered in all material
respects according to its terms and applicable Laws and there are no outstanding
violations or defaults under or any actions, claims or other proceedings pending
or, to the knowledge of Sellers, threatened with respect to any Benefit Plan;
(C) no Benefit Plan is currently under a governmental investigation or audit
and, to the knowledge of Sellers, no such investigation or audit has been
threatened; (D) each Benefit Plan covers only current or former employees of the
LJVH Group Members and their dependants and beneficiaries; (E) no promise or
commitment to increase benefits under any Benefit Plan or to adopt any
additional Benefit Plan has been made, other than any such promise or commitment
that is included in a Benefit Plan or amendment thereof or that may be required
under applicable Laws to the extent so required; (F) each Benefit Plan that
requires funding is funded to the extent required by its terms and applicable
Laws, and all required contributions to, and premium payments on account of,
each Benefit Plan have been made on a timely basis; (G) no Benefit Plan provides
for the payment of post-employment or post-retirement welfare benefits, except
to the extent required by applicable Laws, or for the payment of retirement or
deferred compensation benefits the present value of which exceeds the fair
market value of assets that have been irrevocably set aside in trust solely for
the purpose of paying such benefits; (H) the transactions contemplated herein
will not increase or accelerate any entitlement under any Benefit Plan or by
themselves, or together with any other event, result in an “excess parachute
payment” under Code Section 280G; (I) there have been no withdrawals of surplus
or contribution holiday, except as permitted by law and the terms of the Benefit
Plans; and (J) no Benefit Plan is a “registered pension plan” as such term is
defined in the ITA, and since July 19, 2007, no LJVH Group Members has ever
sponsored, maintained or participated in such a registered pension plan. Each
Benefit Plan that is intended to be qualified under Code Section 401(a) is so
qualified. With respect to each Benefit Plan, Sellers have made available to
Purchaser true, accurate and complete copies of (A) the plan document and all
related amendments, employee summaries, trust agreements and administrative or
service agreements, (B) the two most recent Forms 5500 (if any) and (C) in the
case of any Benefit Plan that is intended to be qualified under Code
Section 401(a), a copy of the most recent determination letter from the U.S.
Internal Revenue Service;

 

  (iii)

Except as set forth in Schedule 3.4(g)(iii) of the Disclosure Letter, the LJVH
Group Members are in compliance with and are in good standing under all
applicable Laws, rules, regulations, codes and policies relating to their
employees and their employment, including provisions thereof relating to
employment standards, wages, hours of work, vacation pay, overtime, termination
notice, pay in lieu of termination notice,

 

26



--------------------------------------------------------------------------------

 

termination and severance pay, human rights, workers’ compensation, occupational
health and safety, manpower training, pay equity, unfair labour practices,
collective bargaining, equal opportunity or similar laws, rules, regulations,
codes and policies related to employment obligations and has properly completed
and filed all material reports and filings required by such Laws, rules,
regulations, codes and policies, except where such non-compliance has not been,
and would not reasonably be expected to be material to the business and
operations of the LJVH Group Members, taken as a whole;

 

  (iv) Except as set forth in Schedule 3.4(g)(iv) of the Disclosure Letter,
there has not been since January 1, 2009, nor is there existent or, to the
knowledge of Sellers, threatened any strike, lockout, slowdown, picketing or
work stoppage with respect to the employees of any LJVH Group Member. Except as
set forth in Schedule 3.4(g)(iv) of the Disclosure Letter, to the knowledge of
Sellers, there is no effort by or on behalf of any labour union to organize any
employees, and there have been no such efforts for the past three years. No
petition or other proceeding instituted by an employee or group of employees
seeking recognition of a bargaining representative is pending before any labour
relations board; and

 

  (v) Subject to any information which may not legally be disclosed pursuant to
any applicable privacy legislation, true and complete information as to the
name, current job title and compensation for each of the last three years of all
current executive officers of Corporation has been made available to Purchaser.
To the knowledge of Sellers, no current executive, key employee or group of
employees has given notice of termination of employment or otherwise disclosed
plans to terminate employment with any LJVH Group Member.

 

  (h) Title to Assets. Except as otherwise disclosed in Schedule 3.4(h) of the
Disclosure Letter, and except for any Authorizations, Leased Properties and
assets otherwise used by the LJVH Group Members pursuant to leases, each LJVH
Group Member owns all of the properties and assets (including Intellectual
Property) that it purports to own, with good and valid title thereto, free and
clear of any Liens or any license agreements with respect to Intellectual
Property pursuant to which a LJVH Group Member grants rights in Intellectual
Property to a third party or an Affiliate.

 

  (i) Compliance with Laws. The LJVH Group Members, taken as a whole, have been
and are conducting the Business in compliance in all material respects with all
applicable Laws (except Environmental Laws, which are dealt with in
Section 3.4(l)) in each jurisdiction in which it carries on business.

 

  (j)

Authorizations. Schedule 3.4(j) of the Disclosure Letter sets out a list of all
material Authorizations (including all environmental Authorizations) held in
connection with the Business, and all environmental remedial orders to which

 

27



--------------------------------------------------------------------------------

 

LJVH Group Members, their property and their assets are subject, and copies of
same have been made available to Purchaser. Except as set forth in the
Environmental Schedules, such Authorizations are all in full force and effect
and represent all Authorizations required to own, lease and operate LJVH Group
Members’ properties and assets and carry on the Business as now conducted by the
LJVH Group Members, other than such Authorizations, the absence of which has not
been, and could not reasonably be expected to be, material to the business and
operations of LJVH Group Members, taken as a whole. Except as set forth in the
Environmental Schedules, no LJVH Group Member has received notification from any
Governmental Entity threatening to revoke a material Authorization. Except as
set forth in the Environmental Schedules, no LJVH Group Member has failed to
comply with any Authorization or any environmental remedial order, except where
the failure has been remedied or has not been, and would not reasonably be
expected to be, material to the business and operations of LJVH Group Members,
taken as a whole.

 

  (k) Intellectual Property.

 

  (i) Schedule 3.4(k)(i) of the Disclosure Letter contains an accurate listing
of all material trademarks and trade names, and all domain names, owned by or
licensed to LJVH Group Members in the conduct of their Business (the
“Trademarks”);

 

  (ii) Schedule 3.4(k)(ii) of the Disclosure Letter contains an accurate listing
of all patent applications and patents owned by or licensed to LJVH Group
Members in the conduct of their Business (the “Patents”);

 

  (iii) Schedule 3.4(k)(iii) of the Disclosure Letter contains an accurate
listing of all registered copyright works owned by or licensed to LJVH Group
Members in the conduct of the Business with the exception of any copyright in
licensed computer software (the “Copyrights”);

 

  (iv) Schedule 3.4(k)(iv) of the Disclosure Letter contains an accurate listing
of all material certification marks, marks of accreditation and similar
certifications that are used by LJVH Group Members, including, without
limitation, organic, fair-trade and national or regional origin designations.
LJVH Group Members’ rights to use all such marks are valid, subsisting and
enforceable. The ability of each LJVH Group Member to use each such mark or
certification will remain in full force and effect following the completion of
the transactions contemplated by this Agreement without any requirement for
reaccreditation, audit, payment of fees, or consent from the granting authority
or organization;

 

  (v) There is no Claim pending or, to the knowledge of Sellers, threatened by
others, against any LJVH Group Member challenging the validity or scope of any
Intellectual Property owned or used by any LJVH Group Member, including any
Trademarks, Copyrights or Patents or such LJVH Group Member’s rights thereto;

 

28



--------------------------------------------------------------------------------

 

  (vi) There is no Claim pending or, to the knowledge of Sellers, threatened by
others, against any LJVH Group Member to the effect that such LJVH Group Member
infringes or misappropriates any Intellectual Property of any third party;

 

  (vii) To the knowledge of Sellers, there is no infringement by third parties
of any Intellectual Property owned by or licensed to any LJVH Group Member;

 

  (viii) To the knowledge of Sellers, no LJVH Group Member, is or has been
infringing or misappropriating any Intellectual Property owned by third parties;

 

  (ix) To the knowledge of Sellers, each LJVH Group Member either exclusively
owns or has valid, effective licenses authorizing the use made of all the
Intellectual Property used in the conduct of the Business;

 

  (x) LJVH Group Members have used commercially reasonable efforts to maintain
the secrecy of trade secrets and confidential information owned and licensed by
LJVH Group Members. Each employee and contractor to the LJVH Group Members
having access to trade secrets (including recipes, formulas and patentable
inventions) of a LJVH Group Member has signed a confidentiality and
non-disclosure agreement and to the knowledge of Sellers, there have not been
any breaches of such agreements. To the knowledge of Sellers, the employment of
any employees or retainer of any consultant by LJVH Group Members does not
violate any non-disclosure or non-competition agreement between any employee or
consultant and a third party; and

 

  (xi) The Intellectual Property owned or licensed by LJVH Group Members
includes all of the material Intellectual Property used by LJVH Group Members in
the Ordinary Course of operating the Business.

 

  (l) Compliance with Environmental Laws.

 

  (i)

Except as set forth in the Environmental Schedules, and except for any matter or
event which has been remedied or which would not reasonably be expected to be
material to the business and operations of the LJVH Group Members, taken as a
whole: (A) none of the LJVH Group Members has received any written notice from
any Governmental Entity that any operations of the LJVH Group Members are not in
compliance with or give rise to liability under applicable Environmental Laws;
(B) there are no proceedings in progress or, to the knowledge of Sellers,
threatened which are expected to result in the cancellation, revocation,
suspension, or modification of any environmental Authorization; (C) no LJVH
Group Member has been charged with or convicted of an offence, been fined or
otherwise sentenced, or settled any prosecution short of conviction, for
non-compliance with or breach of any Environmental Law; and (D) there

 

29



--------------------------------------------------------------------------------

 

are no pending claims, or to the knowledge of Sellers, threatened claims,
against the LJVH Group Members arising out of any Environmental Laws; (E) there
are no Hazardous Substances present on, at, in, under, or emanating from any
Owned Real Properties or Leased Properties, or, to the knowledge of Sellers, any
of LJVH Group Members’ previously owned or leased properties, in either case,
where such Hazardous Substance could reasonably be expected to give rise to
liability under Environmental Laws and (F) the LJVH Group Members have, since
July 19, 2007, been and are in compliance with applicable Environmental Laws in
each jurisdiction where they carry on business.

 

  (ii) Copies of all environmental reports and documents in the possession or
control of LJVH Group Members are listed in Schedule 3.4(l)(ii) of the
Disclosure Letter and have been made available to Purchaser prior to the date
hereof.

 

  (m) Financial Statements. The Financial Statements (i) have been prepared in
accordance with Canadian GAAP applied on a basis consistent with that of
previous fiscal years or fiscal quarters, as the case may be (including the
absence of notes to the financial statements and audit adjustments required by
Canadian GAAP, as the case may be), and (ii) each fairly, accurately and
completely discloses in all material respects (A) the assets, liabilities and
obligations (whether accrued, contingent, absolute or otherwise), income,
losses, retained earnings, reserves and financial position of Corporation,
(B) the results of operations of Corporation and (C) the changes in the
financial position of Corporation, all as at the dates and for the periods
therein specified, in each case on a consolidated basis. No LJVH Group Member
has any Liabilities required by Canadian GAAP to be set forth on the
consolidated balance sheet of the LJVH Group Members, except for (i) any
Liabilities incurred since April 3, 2010 in the Ordinary Course, (ii) any
Liabilities set forth in the Financial Statements, (iii) any Liabilities set
forth in the Final Statements, or (iv) any Liabilities reflected in the
Disclosure Letter that are reasonably apparent by the disclosure thereof.

True, correct and complete copies of the Financial Statements are attached as
Schedule 1.1(jj) of the Disclosure Letter.

 

  (n)

Litigation. Except as disclosed in Schedule 3.4(n) of the Disclosure Letter and
other than litigation in which the Claim or counterclaim, or the Liability or
expense that is reasonably expected in connection therewith, does not exceed
$1,000,000, there are no claims, actions, proceedings, suits, investigations,
inquiries, reviews, judgments or decrees pending or, to the knowledge of
Sellers, threatened against or involving any LJVH Group Member or its property
or assets, or, without reference to any claim amount, seeking to enjoin the
transactions contemplated by this Agreement. None of the LJVH Group Members, or
their properties or assets, are subject to a judgment, order, writ, injunction
or decree which has been, or would reasonably be expected to be material to the
business and operations of the LJVH Group Members, taken as a

 

30



--------------------------------------------------------------------------------

 

whole. To the knowledge of Sellers, no officer or director of any LJVH Group
Member is a defendant in any material claim, action, proceeding, suit,
investigation or internal investigation, inquiry or review in connection with
his or her status as an officer or director of any LJVH Group Member.

 

  (o) Contracts.

 

  (i) Schedule 3.4(o)(i) of the Disclosure Letter contains a complete list of
the following Contracts as of the date hereof (the Contracts described in this
Section 3.4(o)(i), together with all exhibits and schedules thereto being, the
“Material Contracts”):

 

  (A) any Contract under which any LJVH Group Member is obliged to make payments
on an annual basis in excess of $250,000 in the aggregate;

 

  (B) any partnership, limited liability company, joint venture, alliance,
franchise agreement, or other similar agreement or arrangement, relating to the
Business or to the formation, creation, operation, management, business or
control of any partnership or joint venture that is not, directly or indirectly,
a wholly-owned subsidiary of Corporation;

 

  (C) any Contract (other than among LJVH Group Members that are, directly or
indirectly, wholly-owned subsidiaries of Corporation) under which Indebtedness
for borrowed money in excess of $250,000 is outstanding or pursuant to which any
property or asset of an LJVH Group Member is mortgaged, pledged or otherwise
subject to a Lien (other than a Permitted Lien) for an amount in excess of
$250,000, or any Contract restricting the incurrence of Indebtedness by a LJVH
Group Member or the incurrence of Liens (other than Permitted Liens) on any
properties or securities of LJVH Group Members or restricting the payment of
dividends or the transfer of any Owned Real Property;

 

  (D) any Contract that purports to limit in any material respect the right of
any LJVH Group Member to engage in any line of business or to compete with any
person or operate in any location;

 

  (E) any Contract providing for the sale or exchange of, or option to sell or
exchange, any Property with a fair market value in excess of $250,000, or for
the purchase or exchange of, or option to purchase or exchange, any Property
with a fair market value in excess of $250,000, entered into in the past twelve
months or in respect of which the applicable transaction has not been
consummated;

 

31



--------------------------------------------------------------------------------

 

  (F) any Contract for the acquisition or disposition, directly or indirectly
(by merger or otherwise), of assets (other than Contracts referenced in the
foregoing clause (E)) or equity interests, of another Person, entered into in
the past twelve months or in respect of which the applicable transaction has not
been consummated, in each case other than any such Contract entered into in the
Ordinary Course; and

 

  (G) any Contract currently requiring any LJVH Group Member to offer to
purchase or purchase the assets with a fair market value in excess of $250,000
or equity interests of another Person (other than equity interests in another
LJVH Group Member, which are set forth as of the date hereof in
Schedule 1.1(ggg) of the Disclosure Letter).

 

  (ii) Except as would not reasonably be expected to be material to the business
and operations of the LJVH Group Members, taken as a whole, no LJVH Group Member
or, to the of knowledge of Sellers, the other parties thereto, is in breach or
violation of, or default (in each case, with or without notice or lapse of time
or both) under, any Material Contract and no LJVH Group Member has received or
given any notice of default under any such Material Contract which remains
uncured, and, to the knowledge of Sellers, there exists no state of facts which
after notice or lapse of time or both would constitute a default or breach of
such Material Contract where such breach would reasonably be expected to be
material to the business and operations of the LJVH Group Members, taken as a
whole.

 

  (p)

Real Property. Schedule 3.4(p) of the Disclosure Letter contains a list of each
real property, and all other parcels of real property currently owned by the
LJVH Group Members, and sets forth the name of the entity owning such property
as well as the municipal address and legal descriptions of each parcel of real
property currently owned by the LJVH Group Members (collectively, the “Owned
Real Properties” and together with the Leased Properties, collectively, the
“Properties”). The LJVH Group Member set forth in Schedule 3.4(p) of the
Disclosure Letter owns absolute ownership or fee simple title, as the case may
be, to the Owned Real Properties, set forth beside such LJVH Group Member’s name
in Schedule 3.4(p) of the Disclosure Letter, free and clear of all Liens, other
than Permitted Liens. None of the Owned Real Properties or Leased Properties is
subject to any decree of or order by a Governmental Entity to be sold or is
being condemned, expropriated or otherwise taken by any public authority with or
without payment of compensation therefore, nor, to the knowledge of Sellers, has
any such condemnation, expropriation or taking been proposed. To the knowledge
of Sellers, the current uses of the Owned Real Properties, the occupancy thereof
and the business operations therein comply with all applicable building, zoning
and land use requirements, and do not violate or conflict with any contractual
obligations (including the requirements of any

 

32



--------------------------------------------------------------------------------

 

applicable Permitted Liens) where such breach would reasonably be expected to be
material to the business and operations of the LJVH Group Members, taken as a
whole.

 

  (q) Leased Property. Schedule 3.4(q) of the Disclosure Letter lists each
property or premises currently leased (including properties subject to ground or
emphyteutic leases) or subleased by the LJVH Group Members from a third party
other than one of the other LJVH Group Members (collectively, the “Leased
Properties”) and sets forth the current name of the entity holding such
leasehold interest, the current name of the landlord or sublandlord thereunder,
the date of the lease and each material amendment, guaranty or other agreement
relating thereto, as well as a notification of all locations in respect of which
landlord and tenant are not dealing at arms’ length (collectively, the “Lease
Documents”). Each of the Lease Documents remains unamended and in full force and
effect in accordance with its terms. Each LJVH Group Member set forth in
Schedule 3.4(q) of the Disclosure Letter has a good and valid leasehold estate
in the Leased Properties, free and clear of all Liens, other than Permitted
Liens. True, correct and complete copies of all Lease Documents have been made
available to Purchaser. To the knowledge of Sellers, the LJVH Group Members, as
well as the relevant landlords and sublandlords, are not in breach or violation
of, or default (in each case, with or without notice or lapse of time or both)
under any of the Lease Documents and none of the LJVH Group Members have
received or given any notice of default under any such agreement which remains
uncured.

 

  (r) Authorized and Issued Capital. The authorized capital of the LJVH Group
Members is as set out in Schedule 3.4(r) of the Disclosure Letter. The Purchased
Shares will, at Closing, constitute all of the issued and outstanding shares in
the capital of Corporation. The LJVH Group Member Securities (i) constitute all
of the issued and outstanding securities in the capital of the LJVH Group
Members (other than the Corporation), (ii) are duly authorized, validly issued,
fully paid, non-assessable and free of all pre-emptive rights, (iii) have been
offered and issued in compliance with all applicable securities and other Laws
and any pre-emptive or similar rights of any Person and (iv) are not subject to
any declared or accrued dividends excluding accrued dividends on the preferred
shares of Corporation described in Schedule 3.4(r) of the Disclosure Letter.
Each of the LJVH Group Member Securities that may be issued pursuant to the
Benefit Plans, when issued upon the receipt of the consideration set forth in
the applicable Benefit Plan and related agreements, if applicable, will be duly
authorized, validly issued, fully paid, non-assessable and free of all
pre-emptive rights.

Except for the Options, the Notes and as contemplated by the Seller Pre-Closing
Reorganization, there are no outstanding options, notes or other rights held by
any Person (i) exercisable, convertible or exchangeable for any shares or other
securities of any LJVH Group Member or (ii) having the right to vote on any
matter on which the holders of LJVH Group Member Securities may vote, nor is any
LJVH Group Member obligated to issue or deliver any such options, notes or other
rights.

 

33



--------------------------------------------------------------------------------

Except as set out in Schedule 3.4(r) of the Disclosure Letter, as pursuant to
this Agreement and as contemplated by the Seller Pre-Closing Reorganization,
there are no outstanding contractual obligations or rights of LJVH Group Members
to register or repurchase, redeem or otherwise acquire, vote, dispose of or
otherwise transfer or declare dividends or make other distributions on any LJVH
Group Member Securities. Except as set out in Schedule 3.4(r) of the Disclosure
Letter, no LJVH Group Member is party to any stockholder agreement, voting
trust, proxy or other agreement, instrument or undertaking with respect to the
LJVH Group Member Securities.

 

  (s) Subsidiaries. Corporation does not, directly or indirectly, own or hold
any shares or other ownership, equity or proprietary interest, or any interest
convertible into or exchangeable or exercisable for same in any Person, other
than the LJVH Group Member Securities.

 

  (t) Title to the LJVH Group Member Securities. Each LJVH Group Member set
forth in Schedule 3.4(t) of the Disclosure Letter is the registered and
beneficial owner of the applicable LJVH Group Member Securities set forth beside
such LJVH Group Member’s name in Schedule 3.4(t) of the Disclosure Letter, with
a good title thereto, free and clear of all Liens.

 

  (u) Conduct of Business. Except in connection with the Seller Pre-Closing
Reorganization, and except as disclosed in Schedule 3.4(u) of the Disclosure
Letter, since April 3, 2010, the LJVH Group Members have:

 

  (i) not amended their respective articles, by-laws or other governing
documents;

 

  (ii) conducted the Business in the Ordinary Course;

 

  (iii) not suffered any change that has had, or would have a Material Adverse
Effect;

 

  (iv) not made any change in their respective accounting principles and
practices which are not required by generally accepted accounting principles as
theretofore applied including, without limitation, the basis upon which their
assets and liabilities are recorded on their books and their earnings and
profits and losses are ascertained;

 

  (v) not settled any litigation, other than litigation which is not material to
the business and operations of the LJVH Group Members, taken as a whole;

 

  (vi)

not sold, leased, licensed, transferred or assigned, in one or more
transactions, any assets, tangible or intangible, other than in the Ordinary
Course of the Business or in transactions which are not material to the business
and operations of the LJVH Group Members, taken as a whole, and other than
transactions among one or more LJVH Group Members

 

34



--------------------------------------------------------------------------------

 

that are, directly or indirectly, wholly-owned by Corporation in the Ordinary
Course;

 

  (vii) not made any loan to, or any other investment in, any other person other
than LJVH Group Members in the Ordinary Course;

 

  (viii) not issued, sold or otherwise disposed of any of its share capital, or
granted any options, warrants or other rights to purchase or obtain (including
upon conversion, exchange or exercise) any of its share capital other than
pursuant to the terms of the Option Plan;

 

  (ix) not declared, set aside or paid any dividend or made any distribution
with respect to its share capital (whether in cash or in kind) or redeemed,
purchased or otherwise acquired any of its capital; and

 

  (x) not adopted, amended, modified or terminated any bonus, profit-sharing,
incentive, severance, pension or other plan, contract or commitment (or taken
any such action with respect to any other such plan) for the benefit of: (A) any
of its or its subsidiaries’ officers or directors; or (B) any of its or its
subsidiaries’ other employees, other than such adoptions, amendments,
modifications or terminations which are not material to the business and
operations of the LJVH Group Members, taken as a whole.

 

  (v) Insurance. Schedule 3.4(v) of the Disclosure Letter sets out a list of all
insurance policies which are maintained by the LJVH Group Members, all of which
are in full force and effect. No LJVH Group Member is in material default with
respect to any of the provisions contained in the insurance policies or the
payment of any premiums under any insurance policy, nor has any LJVH Group
Member failed to give any notice or to present any claim under any insurance
policy in a due and timely fashion.

 

  (w) Tax Matters. Except as disclosed in Schedule 3.4(w) of the Disclosure
Letter:

 

  (i) Each of the LJVH Group Members has filed or caused to be filed with the
appropriate Governmental Entity, in the manner prescribed by applicable Law, all
federal, state, provincial, municipal, local and foreign Tax Returns which are
required to be filed by or with respect to it. The information contained in each
such Tax Returns is correct and complete in all material respects;

 

  (ii) Each of the LJVH Group Members has timely paid all Taxes which are due
and payable as required by applicable Law (including all installments on account
of Taxes), and has paid all assessments and reassessments it has received in
respect of Taxes;

 

  (iii)

There are no outstanding agreements, arrangements, waivers or objections
extending the statutory period or providing for an extension of

 

35



--------------------------------------------------------------------------------

 

time with respect to the assessment, reassessment, payment or remittance of
Taxes or the filing of Tax Returns of any of the LJVH Group Members;

 

  (iv) There are no claims, disputes, investigations, assessments,
reassessments, deficiencies, actions, suits or audits pending or, to the
knowledge of Sellers, threatened against any of the LJVH Group Members in
respect of Taxes that have been raised in writing by a Governmental Entity;

 

  (v) Each of the LJVH Group Members has withheld from each payment made to
other persons, including any of its past and present shareholders, directors,
officers, employees and agents and any non-residents the amount of all Taxes and
other deductions required to be withheld and has paid such amounts when due, in
the form required under appropriate laws, or made adequate provision for the
payment of such amounts to the proper receiving authorities (and has materially
complied with all reporting and recordkeeping requirements). The amount of Tax
withheld but not remitted by each of the LJVH Group Members has been retained in
the appropriate accounts;

 

  (vi) Each of the LJVH Group Members has collected from each receipt from any
of its past and present customers (or other Persons paying amounts to the LJVH
Group Members) the amount of all Taxes required to be collected and has paid and
remitted such Taxes when due, in the form required under appropriate laws or
made adequate provision for the payment of such amounts to the proper receiving
authorities. The amount of Tax collected but not remitted by each of the LJVH
Group Members has been retained in the appropriate accounts;

 

  (vii)

Sellers have made available to Purchaser correct and complete copies of all
material Tax Returns and all material correspondence with any Governmental
Entity with respect to Taxes, including all material assessments, reassessments,
examination reports, statements of deficiency and related documents and other
information requested by PriceWaterhouseCoopers, filed, assessed against, agreed
to, issued to or by or received or sent by LJVH Group Members on or after
January 1, 2007. To the knowledge of Sellers, no closing agreements, advance Tax
rulings, private letter rulings, technical advice memoranda or similar
agreements or rulings relating to Taxes have been entered into or issued by any
Governmental Entity with or in respect of any LJVH Group Member that have an
effect on any Post-Closing Tax Period. The unpaid taxes of LJVH Group Members
(other than unpaid Taxes arising out of any Tax Audit Claims, or any portion
thereof, that any LJVH Group Member claims is statute-barred, to the extent
related to item 2 as disclosed on Schedule 1.1(hhhh) of the Disclosure Letter)
(A) did not, as of the date of Corporation’s audited consolidated financial
statements as of and for the year ended April 3, 2010, exceed the reserve for
Taxes (excluding any reserve for deferred Taxes established to reflect timing

 

36



--------------------------------------------------------------------------------

 

differences between book and Tax income) set forth on the face thereof (rather
than in any notes thereto) and (B) will not exceed such reserve as adjusted for
the passage of time through the Closing Date in accordance with the past custom
and practice of LJVH Group Members in filing their Tax Returns and taken into
account in the adjustment to Purchase Price;

 

  (viii) No LJVH Group Member has executed any power of attorney, or authorized
any representative, with respect to any Tax, other than powers of attorney, and
authorizations of representation, that are no longer in force. No written claim
has ever been made by a Governmental Entity in a jurisdiction in which an LJVH
Group Member does not file Tax Returns that such LJVH Group Member is subject to
taxation in that jurisdiction. There are no Liens with respect to Taxes upon any
of the assets of any LJVH Group Member, other than for current Taxes not yet due
and payable;

 

  (ix) Since April 3, 2010, except as required under applicable Laws, no LJVH
Group Member has made, changed or revoked any Tax election, except in the
ordinary course of business and consistent with past practice; changed in any
material respect any method of Tax accounting or Tax accounting period; entered
in writing into any settlement of (or compromise with respect to) any audit,
claim, assessment or reassessment or liability for Taxes; or entered in writing
into any closing agreement or surrendered in writing any right to claim a Tax
refund;

 

  (x) No LJVH Group Member has, prior to the Closing Date, claimed any reserve
or deduction, accelerated any deduction or made any election under any provision
of the ITA or the Code (or any other provincial, state, local or foreign Tax
Law) that would have the effect of deferring income that has been economically
accrued in a Pre-Closing Tax Period to a Post-Closing Tax Period or accelerating
a deduction from a Post-Closing Tax Period to a Pre-Closing Tax Period;

 

  (xi) The amount of any limitation under Code Section 382, 383 or 384 is as set
forth on Schedule 3.4(w) of the Disclosure Letter. Since July 19, 2007 (and
disregarding the transactions contemplated under this Agreement), there has been
no ownership change as defined in Section 382 of the Code with respect to any
U.S. LJVH Group Member;

 

  (xii) There are no circumstances which exist and would result in, or which
have existed and resulted in, the application of any of section 17,
subsection 18(4) or sections 78, 80, 80.01, 80.02, 80.03 or 80.04 of the ITA or
any equivalent provision of the taxation legislation of any province or any
other jurisdiction, to any LJVH Group Member at any time up to and including the
Closing Date in respect of any transaction entered into;

 

  (xiii) There has been no acquisition of control, for purposes of the ITA, of
any LJVH Group Member since July 19, 2007;

 

37



--------------------------------------------------------------------------------

 

  (xiv) No LJVH Group Member is a “public corporation” for purposes of the ITA;

 

  (xv) No LJVH Group Member is a party to, bound by or obligated under any Tax
sharing agreement, Tax indemnification agreement or other contractual agreement
relating to Tax sharing or allocation, other than this Agreement. No LJVH Group
Member will be required to include any amount in taxable income or exclude any
item of deduction or loss from taxable income for any taxable period, or portion
thereof, ending after the Closing Date as a result of any agreement with a
Governmental Entity entered into on or prior to the Closing Date. No LJVH Group
Member has entered into any advance pricing agreement with any Governmental
Entity;

 

  (xvi) No LJVH Group Member has ever been a member of an “affiliated group”
(within the meaning of section 1504(a) of the Code) filing a consolidated U.S.
federal income Tax Return (other than a group the parent of which is a LJVH
Group Member), or has ever been a member of any other consolidated, combined,
affiliated, unitary or similar group for Tax purposes (other than a group the
parent of which is a LJVH Group Member). No LJVH Group Member has any liability
for the Taxes of any other Person (other than the LJVH Group Members), including
any liability under Section 160 of the ITA or under section 1.1502-6 of the U.S.
Treasury Regulations, or any similar provision of provincial, state, local or
foreign law, as a transferee or successor, by contract or otherwise;

 

  (xvii) No LJVH Group Member is a “passive foreign investment company” as
defined in the Code;

 

  (xviii) No non-U.S. LJVH Group Member is subject to Tax in the United States
(or any of its political subdivisions) by virtue of having a permanent
establishment, fixed place of business or otherwise in the United States. All
payments by, to or among LJVH Group Members materially comply with applicable
transfer pricing requirements imposed by any Governmental Entity;

 

  (xix) The Purchased Shares do not, and have not at any particular time during
the sixty (60) months prior to Closing, derived, directly or indirectly, more
than 50% of their fair market value from one or any combination of (A) real or
immovable property situated in Canada, (B) Canadian resource properties,
(C) timber resource properties or (D) options in respect of, interests in or
civil law rights in any of the foregoing, whether or not the property exists, as
such terms are defined for purposes of the definition of “taxable Canadian
property” in subsection 248(1) of the ITA;

 

  (xx)

No LJVH Group Member has ever participated in a “listed transaction” within the
meaning of section 6707A(c)(2) of the Code (or any comparable

 

38



--------------------------------------------------------------------------------

 

provision of any provincial, state, local, Canadian federal or other foreign Tax
Law);

 

  (xxi) All Taxes assessed or reassessed in connection with the implementation,
operation, and unwinding of the VH Financing Trust structure have been fully
paid and Van Houtte Group Inc. and VH Financing Trust have agreed to a
settlement with the Canada Revenue Agency, Alberta Finance and Enterprise,
Ontario Ministry of Revenue and Revenu Quebec that no additional Taxes will be
assessed or reassessed in respect of such matters. VH Financing Trust, Van
Houtte Group Inc. and all other LJVH Group Members have acted in accordance
with, and have not violated, the terms of such settlement; and

 

  (xxii) To the knowledge of Sellers, the taxable year of Corporation for United
States federal income tax purposes ends on the Saturday closest to March
31st (the “Taxable Year”).

 

  (x) No Brokers. Other than any fees payable by Corporation to UBS Securities
LLC, to Deutsche Bank Securities Inc. and to Moelis & Company LLC, no broker,
finder or investment banker or other person is directly or indirectly entitled
to any brokerage, finder’s or other contingent fee or commission or any similar
charge in connection with the transactions contemplated by this Agreement.

 

  (y) Noncontravention. Except as set forth in Schedule 3.4(y) of the Disclosure
Letter, the execution, delivery and performance of this Agreement by Sellers,
and the consummation of the transactions contemplated hereby, (i) do not (or
would not with the giving of notice, the lapse of time, or both, or the
happening of any other event or condition) result in a breach or a violation of,
or conflict with, or allow any other Person to exercise any rights under, any
terms or provisions of any Material Contract and (ii) will not result in the
violation of any applicable Law by any LJVH Group Member.

 

  (z) Affiliate Transactions. Except for the Contracts set forth in
Schedule 3.4(z) of the Disclosure Letter, Contracts related to Options or the
employment of any Management Seller or the LJ Services Agreement, no officer,
director or Affiliate of the LJVH Group Members, nor any officer or director of
any such Affiliate, nor any immediate family members of any of the foregoing, is
a party to any Contract or has any interest in any material asset or property
used by any LJVH Group Member.

 

  (aa) Indebtedness and Guarantees. The LJVH Group Members have no Liabilities
in respect of Indebtedness except as set forth on Schedule 2.5 of the Disclosure
Letter and except for the retention and other bonuses or payments as a result of
the transactions contemplated hereby (including any stay-pay, retention and
other bonuses or severance pay identified in Schedule 3.4(g)(ii) of the
Disclosure Letter.)

 

  (bb) [Intentionally omitted.]

 

39



--------------------------------------------------------------------------------

 

  (cc) Product Warranties. Except as set forth in Schedule 3.4(cc) of the
Disclosure Letter (and except for other liabilities for which there is a reserve
reflected in the Financial Statements), there are no material claims
outstanding, pending or, to the knowledge of Sellers, threatened for breach of
any express written warranty relating to any products manufactured, sold or
delivered by the LJVH Group Members (the “Products”). To the knowledge of
Sellers, there is no material design defect with respect to any such Products.

 

  (dd) Product Quality and Safety. The LJVH Group Members’ manufacturing and
storage practices, and the ingredients, composition, and labeling for each of
the Products, (i) are in material compliance with all applicable Laws, including
Laws relating to food and beverages, and the carrying out of the transactions
contemplated by this Agreement will not result in the violation of any such Laws
or require the audit, recall, relabeling or repackaging of any Product prior to
continued distribution of such Product; and (ii) are in material compliance with
all internal quality management policies and procedures of the LJVH Group
Members. All labeling used on the Products has been filed or registered with
and/or approved by each applicable Governmental Entity that requires such
filing, registration and/or approval. Except as set forth in Schedule 3.4(dd) of
the Disclosure Letter, since July 19, 2007 (a) there have been no Governmental
Entity ordered recalls of any of the Products and (b) to the knowledge of
Sellers, none of the Products have been adulterated, misbranded, mispackaged, or
mislabeled in violation of applicable Laws. The LJVH Group Members have made
available to Purchaser complete and accurate copies of all reports resulting
from any audits and inspections of the LJVH Group Members’ quality management
practices conducted by any LJVH Group Member or by any other Person since
July 19, 2007 in any LJVH Group Member’s custody and control.

 

  (ee) Advertising Claims. All claims made in advertising are substantiated to
the degree required by applicable Law by information in the possession of a LJVH
Group Member at the time the advertising was released to media for publication.
The LJVH Group Members have not received any letters, notices or inquiries from,
and no investigation is pending by, the Federal Trade Commission or other
applicable Governmental Entity with respect to Product Claims, statements or
assertions. The LJVH Group Members have used and shall, at all times prior to
Closing continue to use, commercially reasonable efforts to review all material
Product claims, statements or assertions for veracity and compliance with
applicable Laws.

 

  (ff)

Data Privacy. LJVH Group Members’ use and dissemination of any personally
identifiable information concerning individuals is in material compliance with
all applicable privacy policies, terms of use, contractual obligations and, to
the knowledge of Sellers, Laws applicable to any LJVH Group Member or to which
any LJVH Group Member is bound. To the knowledge of Sellers, LJVH Group Members
maintain policies and procedures regarding data security and privacy, and
maintain administrative, technical and physical safeguards, that are
commercially reasonable and, in any event, in material compliance with all

 

40



--------------------------------------------------------------------------------

 

applicable contractual obligations and Laws applicable to any LJVH Group Member
or to which any LJVH Group Member is bound. Since July 19, 2007, there have
been, to the knowledge of Sellers, no material security breaches relating to, or
violations of any material security policy regarding, or any unauthorized access
of, any data or information used by any LJVH Group Member in connection with the
Business.

 

  (gg) Franchise Operations. There are no management, franchise, license or
other agreements providing for the management of any of the Owned Real
Properties by any party other than a LJVH Group Member. Schedule 3.4(gg) of the
Disclosure Letter lists (i) all agreements pursuant to which any LJVH Group
Member grants any rights to any third party (other than another LJVH Group
Member that is, directly or indirectly, wholly-owned by Corporation) to operate
any store, outlet or property that is subject to any such agreement, (ii) the
LJVH Group Member that is party to each such agreement, (iii) the date of each
such agreement and (iv) each material amendment, guaranty or other instrument or
agreement that is related to each such agreement and binding on any LJVH Group
Member (collectively, the “Franchise Agreement Documents”) (true, correct and
complete copies of all Franchise Agreement Documents having been made available
to Purchaser), each of which is valid, binding and in full force and effect as
against LJVH Group Members and, to the knowledge of Sellers, as against the
other party or parties thereto.

 

  (hh) Investment Canada Act. None of the LJVH Group Members carries on a
“cultural business” as such term is defined in the Investment Canada Act. The
undertakings (the “ICA Undertakings”) set out in the letter of the Corporation
to The Minister Responsible for the Investment Canada Act dated July 9, 2007
that was made available to Purchaser constitute all of the undertakings,
obligations or commitments of any nature whatsoever under the Investment Canada
Act of any of the LJVH Group Members. Each LJVH Group Member was in compliance
with the Undertakings for the duration of the term of the Undertakings.

 

  (ii) Non-Termination of Relationships. No LJVH Group Member has received any
written notice that any licensee, franchisee, customer, supplier or distributor,
key employee or key sales representative (excluding Purchaser, Parent or any of
their Affiliates) intends to cancel, terminate or not renew its relationship
with any LJVH Group Member and, to the knowledge of Sellers, no such action has
been threatened that, in each case, either individually or in the aggregate,
could reasonably be expected to be material to the business and operations of
LJVH Group Members, taken as a whole.

 

  (jj) Non-Reliance. Sellers acknowledge that, except for the specific
representations and warranties made in Section 4.1 hereof, they are not relying
upon any representation or warranty of Purchaser or Parent.

 

41



--------------------------------------------------------------------------------

 

3.5 Disclaimer of Sellers.

 

  (a) Except as set forth in this Article 3, none of the Sellers, their
Affiliates or any of their respective officers, directors, employees or
representatives makes or has made any other representation or warranty, express
or implied, with respect to the Purchased Shares, the LJVH Group Members or the
Business, including with respect to (i) the operation of the LJVH Group Members
by Purchaser after Closing, and (ii) the success or profitability of the LJVH
Group Members after Closing; and

 

  (b) none of Sellers, their Affiliates or any of their respective officers,
directors, employees or representatives will have or be subject to any liability
or indemnification obligation to Purchaser or to any other Person resulting from
the distribution to Purchaser, its Affiliates or representatives of, or
Purchaser’s use of, any information relating to the Business, including the
confidential information memorandum and any information, documents or material
made available to Purchaser, whether orally or in writing, in certain
“Datarooms”, management presentations, responses to questions submitted on
behalf of Purchaser or in any other form in expectation of the transactions
contemplated by this Agreement. Any such other representation or warranty is
hereby expressly disclaimed.

 

3.6 Disclosure Letter.

Contemporaneously with the execution and delivery of this Agreement, Sellers are
delivering to Purchaser the Disclosure Letter required to be delivered pursuant
to this Agreement, which is deemed to constitute an integral part of this
Agreement. Disclosures in the Disclosure Letter will be deemed to be made for
purposes of the section or subsection of this Agreement to which they correspond
in number, and for each other section or subsection of this Agreement to the
extent that it is reasonably apparent that such disclosure is relevant to such
other section or subsection.

The Parties hereby acknowledge and agree that disclosure of the information
contained in the Disclosure Letter does not constitute or imply and shall not be
construed as: (a) any representation, warranty, covenant or agreement which is
not expressly set out in this Agreement; (b) an admission of any liability or
obligation of any Seller; (c) an admission that any information is material or
would have a Material Adverse Effect; (d) a standard of materiality or Material
Adverse Effect, a standard for what is or is not in the Ordinary Course, or any
other standard contrary to any contained in this Agreement; or (e) an addition
or modification to the scope of any of the representations and warranties set
out in this Agreement.

 

42



--------------------------------------------------------------------------------

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF PURCHASER AND PARENT

 

4.1 Representations and Warranties of Purchaser and Parent.

Purchaser and Parent solidarily (within the meaning of the Civil Code of Québec)
represent and warrant to and in favour of Sellers as follows and acknowledge
that Sellers are relying upon such representations and warranties in connection
with the entering into of this Agreement:

 

  (a) Formation and Qualification. Each of Purchaser and Parent is a corporation
duly incorporated, validly existing and in good standing under the Laws of its
jurisdiction of incorporation.

 

  (b) Validity of Agreement. The execution, delivery and performance by each of
Purchaser and Parent of this Agreement, and the consummation of the transactions
contemplated hereby:

 

  (i) have been duly authorized by all necessary action on the part of each of
Purchaser and Parent;

 

  (ii) do not (or would not with the giving of notice, the lapse of time, or
both, or the happening of any other event or condition) result in a breach or a
violation of, or conflict with, or allow any other Person to exercise any rights
under, any terms or provisions of the constating documents, by-laws or other
similar documents of either of Purchaser or Parent; and

 

  (iii) will not result in the violation of any applicable Law.

 

  (c) Execution and Binding Obligation. This Agreement has been duly executed
and delivered by, and, subject to execution by the other Parties hereto,
constitutes a legal, valid and binding obligation of each of Purchaser and
Parent, enforceable against them in accordance with its terms subject only to
any limitation on enforcement under applicable Laws relating to (i) bankruptcy,
winding-up, insolvency, arrangement and other similar Laws of general
application affecting the enforcement of creditors’ rights; and (ii) the
discretion that a court may exercise in the granting of extraordinary remedies
such as specific performance and injunction.

 

  (d) Litigation. There are no actions, suits, appeals, claims, applications,
investigations, orders, proceedings, grievances, arbitrations or alternative
dispute resolution processes in progress, pending, or to Purchaser’s knowledge,
threatened against either of Purchaser or Parent, which prohibits, restricts or
seeks to enjoin the transactions contemplated by this Agreement.

 

  (e)

Required Authorizations. Except for (i) Competition Act Approval, (ii) ICA
Approval, (iii) HSR Clearance, and (iv) any additional consents, approvals,
authorizations, filings and notifications required under any other applicable

 

43



--------------------------------------------------------------------------------

 

antitrust, competition or trade regulation Law, no filing with, notice to or
Authorization of, any Governmental Entity is required on the part of Purchaser
or Parent as a condition to the lawful completion of the transactions
contemplated by this Agreement where the failure to make the filing, give the
notice or obtain the Authorization would reasonably be expected to be material.

 

  (f) Purchaser’s Financing. Assuming the satisfaction of the closing conditions
in Section 6.2 and performance by Sellers in all material respects of their
obligations under Sections 5.3 and 5.9, Purchaser will have at Closing available
cash or existing borrowing facilities in the aggregate amount that is sufficient
to pay the Purchase Price and to consummate the transactions contemplated by
this Agreement.

 

  (g) Sophisticated Purchaser; Access. Each of Purchaser and Parent is
knowledgeable, sophisticated and experienced in business and financial matters,
has had access to its full satisfaction to management of the LJVH Group Members
and their respective books and records, contracts, agreements and documents for
the purpose of conducting its due diligence review, and has had such opportunity
to seek accounting, legal or other advice or information in connection with its
entry into this Agreement and the other documents referred to herein relating to
the consummation of the transactions contemplated hereby and thereby as it has
seen fit.

 

  (h) No Brokers. Other than the fees payable to Merrill Lynch, Pierce, Fenner &
Smith Incorporated and to CIBC World Markets Inc., no broker, finder or
investment banker or other person is directly or indirectly entitled to any
brokerage, finder’s or other contingent fee or commission or any similar charge
in connection with the transactions contemplated by this Agreement.

 

  (i) No Reliance. Each of Purchaser and Parent acknowledges that, except for
the specific representations and warranties made in Sections 3.1, 3.2, 3.3 and
3.4 hereof, it is not relying upon any representation or warranty of any Seller,
nor upon the accuracy of any record, projection or statement made available or
given to Purchaser in the performance of its due diligence review.

 

  (j) Tax. Purchaser is not a “United States Person” as defined in
Section 7701(a)(30) of the Code. More than 50% of the equity ownership of
Purchaser is held (directly or indirectly under Section 958 of the Code) by
“United States Persons”.

ARTICLE 5

PRE-CLOSING COVENANTS OF THE PARTIES

 

5.1 Seller Pre-Closing Reorganization.

Notwithstanding anything to the contrary set forth herein, prior to Closing,
Sellers shall, and shall cause Corporation and certain of its Affiliates to,
take all steps necessary to effect and carry out the reorganization set forth in
Schedule 5.1 of the Disclosure Letter (the “Seller Pre-Closing Reorganization”).
Subject to Article 9

 

44



--------------------------------------------------------------------------------

(including Section 9.2(iv)), no representation, warranty or covenant made by any
Seller hereunder shall be deemed to be breached as a result of or in connection
with the implementation of the Seller Pre-Closing Reorganization.

 

5.2 Purchaser Pre-Closing Reorganization.

 

  (a) Subject to the other terms of this Agreement, Sellers agree that, upon
request by Purchaser, Sellers shall, and shall cause the LJVH Group Members to,
use their commercially reasonable efforts to:

 

  (i) effect such reorganizations of its business, operations and assets and the
integration of other affiliated businesses as Purchaser may reasonably request
(each, a “Purchaser Pre-Closing Reorganization”); and

 

  (ii) cooperate with Purchaser and its advisors to determine the nature of any
Purchaser Pre-Closing Reorganization that might be undertaken and the manner in
which they may most effectively be undertaken.

 

  (b) Purchaser acknowledges and agrees that a Purchaser Pre-Closing
Reorganization shall not (A) materially impede, delay or prevent consummation of
the transactions contemplated hereby (including by giving rise to litigation by
third parties), (B) unreasonably interfere with the ongoing operations of the
LJVH Group Members, (C) prejudice or have adverse consequences for (after taking
into account reimbursement under paragraph (e) below) Sellers or their, direct
or indirect, equity holders, including in the event Closing does not occur,
(D) prejudice or have adverse consequences for (after taking into account
reimbursement under paragraph (e) below) any LJVH Group Member in the event
Closing does not occur, (E) be considered in determining whether a
representation, warranty or covenant of any of Sellers hereunder has been
breached or (F) result in an unreimbursed material cost, expense or Tax for
Sellers or any LJVH Group Member.

 

  (c) Purchaser shall provide written notice to Sellers of any proposed
Purchaser Pre-Closing Reorganization at least twenty (20) days prior to the
Closing Date. Upon receipt of such notice, Purchaser and Sellers shall work
cooperatively and use commercially reasonable efforts to prepare, prior to the
Closing Date, all documentation necessary and do such other acts and things as
are necessary to give effect to any Purchaser Pre-Closing Reorganization.

 

  (d) The Parties shall seek to have any such Purchaser Pre-Closing
Reorganization made effective as of the last moment of the day ending
immediately prior to the Closing Date, or such other time as Purchaser
reasonably requests (but, in any event, after the satisfaction of the condition
in Section 6.2(d)).

 

  (e)

If Closing does not occur other than by reason of a breach of this Agreement by
Sellers or Agent, Purchaser will forthwith reimburse Sellers for all reasonable
third-party out-of-pocket fees and expenses (including any professional fees,
expenses and Taxes) incurred by Sellers and the LJVH Group Members in

 

45



--------------------------------------------------------------------------------

 

considering and effecting the Purchaser Pre-Closing Reorganization and shall be
responsible for any reasonable out-of-pocket costs and Taxes of Sellers and the
LJVH Group Members in reversing or unwinding any Purchaser Pre-Closing
Reorganization that was effected prior to termination of this Agreement at
Purchaser’s request (provided that such reversal or unwinding must occur in the
most tax-efficient manner which is commercially reasonable under the
circumstances). The obligation of Purchaser to reimburse Sellers for reasonable
third-party out-of-pocket fees, expenses and Taxes and to be responsible for
reasonable out-of-pocket costs and Taxes as set out in this Section 5.2(e) will
be in addition to any other payment Purchaser may be obligated to make hereunder
and, notwithstanding anything to the contrary herein, shall survive termination
of this Agreement.

 

5.3 Conduct of Business Prior to Closing.

Except (i) as Purchaser otherwise agrees in writing, such agreement not to be
unreasonably withheld, conditioned or delayed, (ii) as is otherwise expressly
permitted or contemplated by this Agreement, including the Seller Pre-Closing
Reorganization, or (iii) as is otherwise required by applicable Law, Sellers
shall cause the LJVH Group Members, during the Interim Period, to:

 

  (a) conduct the Business only in, and not take any action except in, and
maintain its properties and facilities in the Ordinary Course; and

 

  (b) not:

 

  (i) transfer, issue, grant, award, sell, pledge, lease, grant a license in,
dispose of or encumber, or agree to issue, sell dispose of or encumber: (A) any
additional shares of, or any options, warrants, calls, conversion privileges or
rights of any kind to acquire any shares or other securities in, the capital of
any LJVH Group Member (other than pursuant to the exercise of Options currently
outstanding) or (B) except in the Ordinary Course, any assets of any LJVH Group
Member;

 

  (ii) amend, or propose to amend, organizational documents or by-laws;

 

  (iii) split, combine or reclassify shares of LJVH Group Members, or declare,
set aside or pay any dividend or other distribution payable in cash, securities,
property or otherwise with respect to shares of LJVH Group Members;

 

  (iv) redeem, purchase or agree or offer to redeem or purchase any shares or
other securities or ownership interests in LJVH Group Members; or

 

  (v)

amend the Option Plan, or adopt or amend any other bonus, profit sharing,
incentive, compensation, stock option, pension, retirement, deferred
compensation, employment or other employee benefit plan, agreement, trust, fund
or arrangement for the benefit or welfare of any

 

46



--------------------------------------------------------------------------------

 

employee, other than amendments affecting only employees other than executives
that are made in the Ordinary Course;

 

  (vi) other than in the Ordinary Course, repay any Indebtedness (except for
Indebtedness that has been reserved against in the Financial Statements) or
other indebtedness or amount payable, or otherwise transfer cash or cash
equivalents between LJVH Group Members;

 

  (vii) incur or assume, other than in the Ordinary Course, any Indebtedness;

 

  (viii) make any loan, advance or capital contribution to, or investment in, or
otherwise acquire the securities of, any other Person, or make any loan to any
officer or director of any LJVH Group Member, other than Option Loans;

 

  (ix) waive, release, assign, settle or compromise (i) any Claim for over
$250,000 or (ii) any legal action that is brought by any current, former or
purported holder of any LJVH Group Member securities (in his, her or its
capacity as such) that either requires any payment to such security holder by
any LJVH Group Member or adversely affects in any material respect the ability
of any LJVH Group Member to conduct the Business in the Ordinary Course;

 

  (x) make individual capital expenditures in excess of $500,000;

 

  (xi) make aggregate capital expenditures in any one four-week fiscal period
(starting with the first four-week fiscal period beginning after the date
hereof) as reported by Corporation in excess of $3,000,000;

 

  (xii) change any of its practices, policies, procedures or timing of the
collection of accounts receivable or payment of accounts payable, billing of its
customers, pricing and payment terms, cash collections, cash payments, or terms
with vendors except in the Ordinary Course;

 

  (xiii) grant, issue or enter into any contract or agreement that would give
rise to any interest in, right or entitlement in respect of the Corporation (or
any LJVH Group Member that will be a predecessor of the Corporation at Closing)
where such right or entitlement will be held by any Person that is a direct or
indirect shareholder of the Corporation or a LJVH Group Member (other than the
Corporation or a predecessor of the Corporation); and

 

  (xiv) authorize or enter into an agreement to do any of the foregoing;

 

  (c) use commercially reasonable efforts to maintain insurance on and in
respect of the assets of LJVH Group Members in like kind to, and in amounts no
less than the amounts of, insurance in respect of such assets in effect on the
date hereof;

 

47



--------------------------------------------------------------------------------

 

  (d) use commercially reasonable efforts to preserve intact the Business and
the goodwill of LJVH Group Members, and to keep available the services of the
officers and employees of LJVH Group Members;

 

  (e) not take any action that would render, or that would reasonably be
expected to render, any representation or warranty made by Sellers, to be untrue
in any material respect at any time prior to the Effective Time, other than
representations and warranties that are qualified by materiality in which case
Sellers shall cause the LJVH Group Members not to take any action that would
render, or that would reasonably be expected to render, such representations and
warranties untrue in any respect at any time prior to the Effective Time (except
that any representation or warranty that speaks solely as of a specific date
only needs not to be rendered or not to be reasonably expected to be rendered
untrue as of that date) made by Sellers in this Agreement untrue at any time
prior to the Effective Time;

 

  (f) promptly notify Purchaser of any change that could have a Material Adverse
Effect;

 

  (g) not enter into any foreign exchange agreement that would have been listed
in Schedule 1.1(kk)) of the Disclosure Letter if it had been entered into prior
to the date of this Agreement;

 

  (h) not enter into any futures or other contract related to the purchase of
coffee beans that would have been listed in Schedule 1.1(t) of the Disclosure
Letter if it had been entered into prior to the date of this Agreement; and

 

  (i) not take any action to authorize, approve, implement, or in furtherance of
the transactions contemplated in or otherwise create or execute any binding
commitment or agreement under the nonbinding letter agreement dated
September 13, 2010 and entered into between Pause-Café de l’Estrie Inc., Sylvain
Bouffard, Automates Alouette Inc., Benoît Gaboriault, Alain Gaboriault and Van
Houtte Group Inc.

 

5.4 Notice of Untrue Representation or Warranty.

Each Seller with respect to its own representations and warranties in Sections
3.1, 3.2 and 3.3, respectively, and Agent with respect to the representations
and warranties in Section 3.4, shall promptly notify Purchaser, and Purchaser
with respect to its representations and warranties in Article 4, shall promptly
notify Agent, as the case may be, upon any representation or warranty made by
such Party contained in this Agreement becoming materially untrue or incorrect
during the Interim Period. Any such notification shall set out particulars of
the materially untrue or incorrect representation or warranty and details of any
actions being taken by each Seller, or Purchaser, as the case may be, to rectify
that state of affairs.

 

48



--------------------------------------------------------------------------------

 

5.5 Access.

During the Interim Period, Sellers shall cause the LJVH Group Members to afford
to Purchaser and Parent and its legal, accounting and other representatives
reasonable access during normal business hours (without undue interference to
the ordinary conduct of the business of the LJVH Group Members) to the Business
and their affairs and properties.

 

5.6 Confidentiality.

The terms of the letter agreement dated as of May 18, 2010 (the “Confidentiality
Agreement”) between Corporation and Parent continues in full force and effect
until Closing, at which time such Confidentiality Agreement and the obligations
of Purchaser thereunder with respect to the disclosure and use of Confidential
Information (as defined in the Confidentiality Agreement) shall terminate;
provided, however, that the Confidentiality Agreement shall terminate only in
respect of that portion of the Confidential Information (as defined in the
Confidentiality Agreement) exclusively relating to the Business and the
transactions contemplated by this Agreement. If this Agreement is, for any
reason, terminated prior to Closing, the Confidentiality Agreement shall
nonetheless continue in full force and effect.

 

5.7 Filings and Authorizations.

 

  (a)

Each of Agent and Purchaser, as promptly as practicable (but in no event later
than ten (10) days after the execution of this Agreement for all filings, will
use (or in the case of Agent, cause Corporation to use) its commercially
reasonable efforts, and in doing so will cooperate with each other, to make, or
cause to be made, all filings (which, for greater certainty, in Canada, will
include both pre-merger notification filings and an application for an Advance
Ruling Certificate) with, give all notices to, and obtain all Authorizations
from, Governmental Entities that are necessary for the lawful completion of the
transactions contemplated by this Agreement and where the failure to do so would
reasonably be expected to be material to the business and operations of the LJVH
Group Members, taken as a whole. Purchaser will pay all filing fees incurred in
connection with any such required Authorization, including Competition Act
Approval and HSR Clearance. Notwithstanding anything to the contrary contained
in this Section 5.7 or elsewhere in this Agreement, Purchaser: (A) shall not
have any obligation to take any actions to obtain Competition Act Approval or
HSR Clearance, including negotiating or effecting by consent agreement or order,
hold separate arrangement or otherwise, the divestiture of businesses or assets
or any form of behavioural remedy or commitment, where Parent determines in good
faith that such actions would reasonably be expected to materially and adversely
affect the business or interests of Purchaser, Parent and its Affiliates, taken
as a whole post-Closing; and (B) shall not have any obligation to accept any
undertakings or other terms and conditions to obtain ICA Approval, except such
undertakings and terms and conditions as would reasonably be considered usual
and customary for a transaction of such nature and scope as the transactions
contemplated by this Agreement, it being acknowledged that undertakings which
are not materially more onerous than

 

49



--------------------------------------------------------------------------------

 

those provided by Corporation to The Minister Responsible for the Investment
Canada Act in July 2007 shall be deemed to be customary.

 

  (b) Purchaser will be primarily responsible for obtaining required
Authorizations, including Competition Act Approval, HSR Clearance and ICA
Approval, including, without limitation, (i) initiating all contacts with
regulatory authorities, (ii) being provided with prompt notice of any
communications to Sellers by regulatory authorities and participating in all
communications with regulators. Agent and Purchaser will coordinate and
cooperate in exchanging information and supplying assistance that is reasonably
requested in connection with this Section 5.7, including providing each other
with advanced copies and reasonable opportunity to comment on all notices and
information supplied to or filed with any Governmental Entity (including notices
and information which Agent or Purchaser, in each case acting reasonably,
consider to be highly confidential and sensitive, which notices and information
shall be provided to counsel to the other Party on an outside counsel only
basis), and all notices and correspondences received from any Governmental
Entity. Agent and Purchaser shall keep the other apprised of the status of any
communications with, and any inquiries or requests for additional information
from, any Governmental Entities and each Party shall comply promptly with such
inquiry or request. Neither Purchaser nor Agent shall independently participate
in any meeting, negotiation or material discussion with any Governmental Entity
in respect of any such filings, inquiries, or requests, without giving the other
prior notice of the meeting and, to the extent permitted by such Governmental
Entity, the opportunity to attend and participate.

 

5.8 Financing Capacity.

Purchaser and Parent shall use their commercially reasonable efforts to take, or
cause to be taken, all actions and to do, or cause to be done, all things
necessary, proper or advisable to arrange and obtain the proceeds of the
financing required to consummate the transactions contemplated by this Agreement
and to pay related fees and expenses (the “Financing”) on the terms and
conditions described in Exhibit 5.8 (the “Financing Terms”); provided, however,
that Parent and Purchaser may amend, modify, supplement, restate or replace the
Financing Terms, in whole or in part, if such amendment, modification,
supplement, restatement or replacement (x) does not reduce the aggregate amount
of the Financing, (y) does not impose in any material respect new or additional
conditions or otherwise expand materially on the conditions to the Financing or
(z) is not reasonably expected to materially hinder or delay Closing. In the
event any portion of the Financing becomes unavailable on the Financing Terms
for any reason whatsoever, as promptly as practicable following the occurrence
of such event, Purchaser and Parent shall arrange to obtain alternative
financing from alternative sources (i) on terms and conditions no less favorable
to Parent or Purchaser than the Financing Terms (including as to economic terms,
flex provisions and funding conditions) in an amount sufficient to replace the
financing contemplated by such unavailable financing commitments and (ii) that
would not materially hinder or delay Purchaser’s ability to consummate the
transactions contemplated by this Agreement in a timely manner, but in no event
later than December 31, 2010 (the “Alternate Financing”). Parent or Purchaser
shall give Agent prompt notice of any change in the Financing

 

50



--------------------------------------------------------------------------------

Terms or any indication that the Financing or Alternate Financing may not be
available to Purchaser. Parent and Purchaser shall keep Agent informed on a
reasonably current basis in reasonable detail of the status of their efforts to
arrange the Financing or Alternate Financing, as applicable; provided that
Parent and Purchaser shall be under no obligation to disclose any information
that is subject to attorney client or similar privilege. Notwithstanding the
foregoing, compliance by Parent and Purchaser with this Section 5.8 shall not
relieve Purchaser of its obligation to consummate the transactions contemplated
by this Agreement whether or not the Financing or the Alternate Financing is
available, and shall not in any way limit Sellers’ recourse under Section 6.6 in
the event that Closing does not occur if the Financing or the Alternate
Financing is not available.

 

5.9 Cooperation in Securing Financing

During the Interim Period, upon request of Purchaser or Parent, acting
reasonably, each Seller shall, and shall cause the LJVH Group Members to, use
commercially reasonable efforts to cooperate in connection with the arrangement
and obtaining of the Financing or the Alternate Financing by Purchaser and/or
Parent, including (i) providing to Purchaser or Parent from time to time
information regarding the LJVH Group Members reasonably requested by the lenders
providing the Financing or the Alternate Financing, (ii) participating in a
reasonable number of meetings and due diligence sessions in connection with the
Financing or the Alternate Financing and (iii) as promptly as practical after
Parent’s request, furnishing Parent and its financing sources all information
and disclosures reasonably requested by Parent to assist with preparation of
customary marketing documents. Sellers shall ensure that the LJVH Group Members
consent to the use of their logos in connection with the Financing or Alternate
Financing. Purchaser shall, promptly upon written request by the LJVH Group
Members, reimburse the LJVH Group Members for all out-of-pocket costs incurred
by the LJVH Group Members in connection with any actions taken pursuant to this
Section 5.9 if Closing does not occur.

 

5.10 Exclusive Dealing; No Transfer or Encumbrance.

 

  (a)

From and after the date of this Agreement and until the earlier to occur of the
Closing Date or the termination of this Agreement pursuant to Sections 6.3 or
6.5, as applicable, Sellers shall not, and shall cause their respective
Affiliates (including parent entities) as well as the LJVH Group Members and the
officers and directors of the LJVH Group Members and any Persons acting on
behalf of the LJVH Group Members, Sellers or their Affiliates (including parent
entities), not to, directly or indirectly, encourage, solicit, submit for board
or other similar management group consideration or approval, consider, engage in
discussions or negotiations with, or provide any information to, any Person or
group (other than Purchaser or its representatives) concerning any (i) merger,
consolidation or similar transaction, (ii) sale, lease or other substantial
disposition of assets, or (iii) issuance, sale or other disposition of shares in
the capital of Corporation, LJVH Group Member Securities or other securities (or
options, rights or warrants to purchase, or securities convertible into, such
securities), in the case of each of (i), (ii) and (iii) involving any LJVH Group
Member. Sellers shall promptly (in any case within 24 hours) notify Purchaser of
any inquiries or communications

 

51



--------------------------------------------------------------------------------

 

concerning any such transaction which any of them may receive or of which they
may become aware, including the principal terms thereof.

 

  (b) Other than in accordance with the terms of this Agreement, without the
prior written consent of Purchaser, Sellers agree to not, and agree that their
Affiliates (including parent entities) shall not, directly or indirectly, sell,
pledge, assign, transfer, encumber or otherwise dispose of (including by merger,
consolidation or otherwise by operation of law), or enter into any contract,
options or other arrangement or understanding with respect to the direct or
indirect assignment, transfer, encumbrance or other disposition of (including by
merger, consolidation or otherwise by operation of law) any share or other
securities of any LJVH Group Member.

 

5.11 Financial Statements.

During the Interim Period, within twenty (20) days after the end of each fiscal
period, Sellers shall cause Corporation to provide Purchaser with copies of
Corporation’s consolidated interim financial statements, which shall be in the
same form as made available to Purchaser or Parent prior to the date hereof with
respect to prior fiscal periods. Such interim financial statements (including,
if applicable, the notes thereto, if any) shall (a) be in accordance with the
Books and Records and (b) be prepared in accordance with Canadian GAAP, except
as may be noted in reasonable detail therein.

 

5.12 Waiver and Release.

 

  (a) From and after Closing, each Seller who is not a current or former
employee, director or officer of a LJVH Group Member hereby releases and forever
discharges the LJVH Group Members and their respective directors, officers,
shareholders, employees, agents, representatives, subsidiaries, Affiliates,
successors and assigns of and from any and all claims, demands, actions, causes
of action, liabilities, damages, expenses and suits of every kind, character and
description, known or unknown, at law or in equity, which such Seller may have
had at any time heretofore, may have now or may have at any time hereafter,
arising from, relating to, resulting from or in any manner incidental to any and
every matter, thing or event whatsoever occurring or failing to occur at any
time in the past up to and including the date of this Agreement and, by receipt
of the consideration to be received by such Seller at Closing, up to and
including Closing, including matters relating to (i) the LJVH Group Members or
(ii) the share capital of Corporation, the Purchased Shares, the LJVH Group
Member Securities or any other ownership interest in any LJVH Group Member.

 

  (b)

From and after Closing, each Seller who is a current or former employee,
director or officer of a LJVH Group Member hereby releases and forever
discharges the LJVH Group Members and their respective directors, officers,
shareholders, employees, agents, representatives, subsidiaries, Affiliates,
successors and

 

52



--------------------------------------------------------------------------------

 

assigns of and from any and all claims, demands, actions, causes of action,
liabilities, damages, expenses and suits of every kind, character and
description, known or unknown, at law or in equity, which such Seller may have
had at any time heretofore, may have now or may have at any time hereafter,
arising from, relating to, resulting from or in any manner incidental to any and
every matter, thing or event whatsoever occurring or failing to occur at any
time in the past up to and including the date of this Agreement and, by receipt
of the consideration to be received by such Seller at Closing, up to and
including Closing, exclusively with respect to matters relating to, resulting
from or in any manner incidental to the Purchased Shares or the Options.

 

5.13 Other Covenants.

 

  (a) Sellers shall cause each of Van Houtte L.P. and Van Houtte Coffee Services
L.P. to request and obtain from the Canada Revenue Agency consent to change its
fiscal year end so that its current fiscal year ends immediately prior to
Closing and to implement such changes.

 

  (b) At the request of Purchaser, prior to Closing, Sellers shall cause the
intercompany account between Van Houtte Group Inc. (or any successor thereto)
and Van Houtte L.P. to be settled in such manner as directed by Purchaser acting
reasonably, such that immediately prior to Closing there shall be no amount
outstanding between Van Houtte Group Inc. (or any successor thereto) and Van
Houtte L.P., provided that the proposed manner of settlement shall not prejudice
the Sellers or the LJVH Group Members.

ARTICLE 6

CONDITIONS OF CLOSING

 

6.1 Conditions of Closing.

Purchaser on the one hand, and Sellers on the other hand, shall use commercially
reasonable efforts, subject to Section 5.7, to procure the satisfaction of the
conditions set out in Sections 6.2 and 6.4, respectively.

 

6.2 Conditions for the Benefit of Purchaser.

The purchase and sale of the Purchased Shares is subject to the following
conditions to be fulfilled or performed prior to Closing, which conditions are
for the exclusive benefit of Purchaser and may be waived, in whole or in part,
by Purchaser in its sole discretion:

 

  (a) Truth of Representations and Warranties and Performance of Covenants. Each
of:

 

  (i)

The representations and warranties of Sellers contained in this Agreement must
be true and correct in all material respects as of the

 

53



--------------------------------------------------------------------------------

 

Closing Date with the same force and effect as if such representations and
warranties were made on and as of such date, provided that:

 

  (A) subject to Section 6.2(a)(i)(C), if a representation and warranty of the
Sellers is qualified by materiality, it must be true and correct in all respects
after giving effect to such qualification;

 

  (B) the representations and warranties in Sections 3.1(e), 3.2(e), 3.3(d)
(each, Title to Purchased Shares), 3.4(t) (Title to LJVH Group Member
Securities) and 3.4(r) (Authorized and Issued Capital) shall be true and correct
in all respects, except for de minimis inaccuracies;

 

  (C) the representations and warranties in Sections 3.4(n) (Litigation) and
3.4(w)(Taxes) do not need to be true in all material respects (to the extent not
qualified by materiality) and in all respects (to the extent qualified by
materiality) as of the Closing Date with the same force and effect as if such
representations and warranties were made on and as of such date, provided that
Agent agrees in writing that Agent shall pay to Purchaser the amount of such
Damages at or prior to Closing resulting from any such inaccuracies, which
payment shall not affect Sellers’ obligations under Article 9; and

 

  (D) to the extent that a representation and warranty speaks only as of a
specific date, it only needs to be true and correct as of that date; and

 

  (ii) the covenants contained in this Agreement to be performed by Sellers and
Agent on or prior to the Closing Date shall have been performed in all material
respects, and Purchaser shall have received a certificate from Agent, on behalf
of Sellers, with respect to the representations and warranties in Section 3.4
and the covenants set forth in Article 5 with respect to Agent, Sellers and LJVH
Group Members, confirming the foregoing, in form and substance reasonably
satisfactory to Purchaser (the “Agent’s Closing Certificate”). Upon delivery of
the Agent’s Closing Certificate, the representations and warranties of Sellers
in Section 3.4 shall be deemed to be made on and as of the Closing Date and as
though the Closing Date was substituted for the date hereof.

 

  (b) Deliveries. At or prior to Closing, Agent shall deliver or cause to be
delivered to Purchaser the following in form and substance satisfactory to
Purchaser, acting reasonably:

 

  (i) certificates representing the Purchased Shares duly endorsed in blank for
transfer by the holders of records;

 

54



--------------------------------------------------------------------------------

 

  (ii) certified copies of (i) the charter documents and by-laws of Sellers, as
applicable, and LJVH Group Members (ii) all required resolutions of the
shareholders and the board of directors of Sellers, as applicable, approving the
entering into and completion of the transactions contemplated by this Agreement,
and (iii) the resolution of the board of directors of Corporation authorizing
the transfer of the Purchased Shares;

 

  (iii) a certificate of status, compliance, good standing or like certificate
with respect to Sellers, as applicable, and LJVH Group Members issued by
appropriate government officials of their respective jurisdictions of
incorporation;

 

  (iv) executed resignations effective on or before Closing of each director of
a LJVH Group Member unless otherwise specified in writing by Purchaser; and

 

  (v) the Escrow Agreement duly executed by Agent.

 

  (c) No Legal Action. No enforceable order enjoining, restricting or
prohibiting any of the transactions contemplated by this Agreement shall have
been rendered by any Governmental Entity.

 

  (d) Regulatory Approval. Competition Act Approval, ICA Approval and HSR
Clearance shall have each been obtained.

 

  (e) Termination of Certain Agreements. The LJ Services Agreement shall have
been terminated effective on or prior to the Closing Date and there shall be no
liabilities or obligations to be performed or satisfied under the LJ Services
Agreement by any LJVH Group Member as of Closing.

 

  (f) No Material Adverse Effect. Between the date of this Agreement and the
Effective Time, there shall not have occurred a Material Adverse Effect.

 

6.3 Termination by Purchaser.

Purchaser may terminate this Agreement by notice in writing to Agent:

 

  (a)

if any representation and warranty of a Seller herein fails to be true and
correct such that the condition set forth in Section 6.2(a)(i) would not be
satisfied or any Seller breaches, or fails to comply with, his, her or its
covenants or obligations herein such that the condition set forth in
Section 6.2(a)(ii) would not be satisfied, and, in each case, such failure or
breach either cannot be cured or continues uncured for ten (10) Business Days
(or until the Termination Date if shorter) after the date on which Purchaser
provides Agent with written notice of such failure or breach, except if such
Seller can reasonably expect to cure such failure or breach prior to the
Termination Date (and such Seller confirms in writing to Purchaser that such
Seller is continuing to exercise reasonable best efforts to cause such failure
or breach to be cured), Purchaser may not terminate this

 

55



--------------------------------------------------------------------------------

 

Agreement on account of such failure or breach prior to the Termination Date
(and then, Purchaser may only terminate this Agreement to the extent that such
failure or breach is not cured on the Termination Date);

 

  (b) upon the earlier of (x) the date a Final Decision is rendered and (y) the
Termination Date, if the condition set forth in Section 6.2(d) is not met on or
prior to such date; provided, however, that if no Final Decision has been
rendered on or prior to the Termination Date and the condition set forth in
Section 6.2(d) is not met on or prior to such date, the Termination Date shall
be automatically extended to March 31, 2011. If Competition Act Approval and HSR
Clearance have not each been obtained on or prior to March 31, 2011 (or, as
regards Competition Act Approval, has not been waived by Purchaser), then
Purchaser shall be entitled to terminate this Agreement pursuant to this
Section 6.3(b). If Purchaser terminates this Agreement pursuant to this
Section 6.3(b), Parent shall pay to Agent the Termination Fee within two
(2) Business Days following such termination, by way of wire transfer of
immediately available funds to an account designated by Agent one (1) Business
Day after Agent has received written notice that Purchaser has terminated this
Agreement in accordance with this Section 6.3(b), and, in such circumstances,
payment of the Termination Fee shall be the exclusive remedy of Sellers with
respect to the termination of this Agreement pursuant this Section 6.3(b);

 

  (c) if any of the conditions set forth in Section 6.2 (other than those
covered in Sections 6.3(a) and 6.3(b)) have not been fulfilled in all material
respects or waived on or prior to the Termination Date, except if Agent can
reasonably expect to cause a Material Adverse Effect which occurs to no longer
constitute a Material Adverse Effect prior to the Termination Date (and Agent
and Sellers confirm in writing to Purchaser that Agent and Sellers are
continuing to exercise reasonable best efforts to cause such Material Adverse
Effect to no longer constitute a Material Adverse Effect), Purchaser may not
terminate this Agreement on account of such Material Adverse Effect prior to the
Termination Date (and then, Purchaser may only terminate this Agreement to the
extent that such fact, circumstance or condition still constitutes a Material
Adverse Effect on the Termination Date);

 

  (d) if Closing has not occurred on or prior to the Termination Date and all of
the conditions set forth in Section 6.2 have been satisfied (other than those
conditions which by their nature are to be satisfied by actions taken at
Closing) or waived on or before the Termination Date; or

 

  (e) by the mutual written consent of Agent, on the one hand, or Purchaser or
Parent, on the other hand;

in each case, (other than as contemplated in (d) above) provided, however, that
Purchaser shall not be entitled to terminate this Agreement if the failure or
impossibility of satisfaction of the condition was as a result of a breach by
Purchaser or Parent of any of their obligations under this Agreement.

 

56



--------------------------------------------------------------------------------

Upon termination of this Agreement by Purchaser pursuant to this Section 6.3 and
subject to, if applicable, the payment of the Termination Fee or the Reverse
Termination Fee, Purchaser shall be released from all of its obligations under
this Agreement save and except for its obligations under, and the provisions of,
Article 9 and Sections 4.1(h), 5.2(e), 10.3, 10.5 and 10.15.

If Purchaser waives compliance with any of the conditions, obligations or
covenants contained in this Agreement, the waiver will be without prejudice to
any of its rights of termination in the event of non-fulfillment, non-observance
or non-performance of any other condition, obligation or covenant in whole or in
part. Purchaser’s right of termination under this Article 6 is in addition to
any other rights it may have under this Agreement or otherwise, and the exercise
of a right of termination will not be an election of remedies. Except as
otherwise provided herein, nothing in Article 6 shall limit or affect any other
rights or causes of action Purchaser may have with respect to the
representations, warranties and covenants in its favour contained in this
Agreement.

 

6.4 Conditions for the Benefit of Sellers.

The purchase and sale of the Purchased Shares is subject to the following
conditions to be fulfilled or performed prior to Closing, which conditions are
for the exclusive benefit of Sellers and may be waived, in whole or in part, by
Agent, in its sole discretion:

 

  (a) Truth of Representations and Warranties and Performance of Covenants. Each
of:

 

  (i) the representations and warranties of Purchaser contained in this
Agreement must be true and correct in all material respects as of the Closing
Date with the same force and effect as if such representations and warranties
were made on and as of such date, provided that if a representation and warranty
is qualified by materiality, it must be true and correct in all respects after
giving effect to such qualification. To the extent that a representation and
warranty speaks only as of a specific date, it only needs to be true and correct
as of that date; and

 

  (ii) the covenants contained in this Agreement to be performed by Purchaser on
or prior to the Closing Date shall have been performed in all material respects,

and Sellers shall have received a certificate confirming the foregoing, signed
by a senior officer or director of Purchaser, in form and substance reasonably
satisfactory to Sellers (the “Purchaser’s Closing Certificate”). Upon delivery
of Purchaser’s Closing Certificate, the representations and warranties of
Purchaser shall be deemed to be made on and as of the Closing Date and as though
Closing Date was substituted for the date hereof.

 

  (b) Deliveries. At or prior to Closing, Purchaser shall deliver or cause to be
delivered to Sellers the following in form and substance satisfactory to
Sellers, acting reasonably:

 

57



--------------------------------------------------------------------------------

 

  (i) the Escrow Agreement duly executed by Purchaser;

 

  (ii) certified copies of (i) the charter documents and by-laws of Purchaser,
(ii) all required resolutions of the shareholders and the board of directors of
Parent and Purchaser approving the entering into and completion of the
transactions contemplated by this Agreement;

 

  (iii) a certificate of status, compliance, good standing or like certificate
with respect to Parent and Purchaser issued by appropriate government officials
of its jurisdiction of incorporation; and

 

  (iv) the Purchase Price payable at Closing in the manner set forth in
Section 2.2.

 

  (c) No Legal Action. No enforceable order enjoining, restricting or
prohibiting any of the transactions contemplated by this Agreement shall have
been rendered by any Governmental Entity.

 

  (d) Regulatory Approval. ICA Approval and HSR Clearance shall have each been
obtained, and the waiting period under Section 123 of the Competition Act has
expired, been terminated or waived in accordance with the Competition Act.

 

6.5 Termination by Agent.

Agent may terminate this Agreement by notice in writing to Purchaser:

 

  (a) if any representation and warranty of Purchaser or Parent herein fails to
be true and correct such that the condition set forth in Section 6.4(a)(i) would
not be satisfied or any of Purchaser or Parent breaches, or fails to comply with
its covenants and obligations herein such that the condition set forth in
Section 6.4(a)(ii) would not be satisfied, and, in each case, such failure or
breach either cannot be cured or continues uncured for ten (10) Business Days
(or until the Termination Date if shorter) after the date on which Agent
provides Parent with written notice of such failure or breach, except if
Purchaser or Parent can reasonably expect to cure such failure or breach prior
to the Termination Date (and Purchaser or Parent confirms in writing to Agent
that Purchaser and Parent are continuing to exercise reasonable best efforts to
cause such failure or breach to be cured), Agent may not terminate this
Agreement on account of such failure or breach prior to the Termination Date
(and then, Agent may only terminate this Agreement to the extent that such
failure or breach is not cured on the Termination Date);

 

  (b)

upon the earlier of (x) the date a Final Decision is rendered and (y) the
Termination Date, if Competition Act Approval, ICA Approval and HSR Clearance
have not each been obtained on or prior to such date; provided, however, that if
no Final Decision has been rendered on or prior to the Termination Date and
Competition Act Approval, ICA Approval and HSR Clearance have not each been
obtained on or prior to such date, the Termination

 

58



--------------------------------------------------------------------------------

 

Date shall be automatically extended to March 31, 2011. If Competition Act
Approval and HSR Clearance have not each been obtained on or prior to March 31,
2011, then Agent shall be entitled to terminate this Agreement pursuant to this
Section 6.5(b). If Agent terminates this Agreement pursuant to this
Section 6.5(b), Parent shall pay to Sellers the Termination Fee within two (2)
Business Days following such termination, by way of wire transfer of immediately
available funds to an account designated by Agent one (1) Business Day after
Agent has terminated this Agreement in accordance with this Section 6.5(b), and,
in such circumstances, payment of the Termination Fee shall be the exclusive
remedy of Sellers with respect to a termination of this Agreement pursuant this
Section 6.5(b);

 

  (c) if any of the conditions set forth in Section 6.4 (other than those
covered in Section 6.5(a)) have not been fulfilled in all material respects or
waived on or prior to the Termination Date;

 

  (d) if Closing has not occurred on or prior to the Termination Date and all of
the conditions set forth in Section 6.2 have been satisfied (other than those
conditions which by their nature are to be satisfied by actions taken at
Closing) or waived on or prior to the Termination Date, provided that, with
respect to Section 6.2(f), such condition shall only be deemed to not have been
satisfied if the occurrence of the Material Adverse Effect gives Purchaser the
right to terminate this Agreement pursuant to Section 6.3(c); or

 

  (e) by the mutual written consent of Agent, on the one hand, or Purchaser or
Parent, on the other hand,

in each case, provided, however, that Agent shall not be entitled to terminate
this Agreement if the failure or impossibility of satisfaction of the condition
was as a result of the breach by Sellers of any of their obligations under this
Agreement.

Upon termination of this Agreement by Agent pursuant to this Section 6.5,
Sellers shall be released from all of their obligations under this Agreement
save and except for (i) their obligations under, and the provisions of, Article
9 and Sections 3.1(g), 3.2(f), 3.3(f), 10.3, 10.5 and 10.15 and (ii) Damages in
respect of breaches under this Agreement on or prior to the Termination Date,
which, in each case, shall survive any termination of this Agreement.

If Agent waives compliance with any of the conditions, obligations or covenants
contained in this Agreement, the waiver will be without prejudice to any of its
rights of termination in the event of non-fulfillment, non-observance or
non-performance of any other condition, obligation or covenant in whole or in
part. Agent’s right of termination under this Article 6 is in addition to any
other rights it or Sellers may have under this Agreement or otherwise, and the
exercise of a right of termination will not be an election of remedies. Except
as otherwise provided herein, nothing in Article 6 shall limit or affect any
other rights or causes of action Sellers may have with respect to the
representations, warranties and covenants in its favour contained in this
Agreement.

 

59



--------------------------------------------------------------------------------

 

6.6 Reverse Termination Fee.

In the event that:

 

  (a) Agent terminates this Agreement pursuant to Section 6.5(a);

 

  (b) Agent terminates this Agreement pursuant to Section 6.5(d); or

 

  (c) Purchaser terminates this Agreement pursuant to Section 6.3(d),

then, Parent or Purchaser shall pay to Sellers $91,500,000 (the “Reverse
Termination Fee”) within two (2) Business Days following such termination, by
way of wire transfer of immediately available funds to an account designated by
Agent one (1) Business Day after (i) Agent has delivered written notice to
Purchaser that Agent has terminated this Agreement in accordance with this
Section 6.6 or (ii) Agent has received written notice that Purchaser has
terminated this Agreement in accordance with this Section 6.6, and, in such
circumstance, without modifying or qualifying in any way Section 9.11 or
implying any intent contrary to Section 9.11, such payment of the Reverse
Termination Fee shall be the sole and exclusive remedy of Sellers with respect
to any termination of this Agreement.

ARTICLE 7

CLOSING

 

7.1 Date, Time and Place of Closing.

The completion of the transactions of purchase and sale contemplated by this
Agreement shall take place at the offices of Stikeman Elliott LLP,
1155 René-Lévesque Blvd. West, 40th Floor, Montreal, Quebec, Canada, H3B 3V2, at
the Effective Time on the Closing Date or at such other place, on such other
date and at such other time as may be agreed upon in writing between Agent and
Purchaser.

ARTICLE 8

POST-CLOSING COVENANTS

 

8.1 Books and Records.

For a period of six (6) years from Closing, Purchaser shall maintain and make
available to Sellers the Books and Records (or, if practicable, the relevant
points thereof) for inspection and copying (at Sellers’ expense, provided that
there shall be no mark-up of Purchaser’s actual cost). If it is not practicable
to make available only the relevant parts of such Books and Records, Sellers
shall furnish such undertaking as to confidentiality as Purchaser may reasonably
require prior to receiving access to such Books and Records.

 

8.2 Further Assurances.

Each of the Sellers and the Agent, on the one hand, and Purchaser and Parent, on
the other hand, upon the request of the other, whether at or after Closing,
shall do, execute, acknowledge and deliver or cause to be done, executed,
acknowledged or delivered all such further conveyances, transfers, assignments,
recordals and other assurances as may be

 

60



--------------------------------------------------------------------------------

reasonably required to effectively transfer the Purchased Shares to Purchaser
and carry out the intent of this Agreement.

 

8.3 Tax Matters.

 

  (a) Amended Tax Returns. Notwithstanding anything to the contrary in this
Agreement, none of Purchaser or the LJVH Group Members shall file any amended
Tax return relating to any of the LJVH Group Members (or otherwise change such
Tax returns) or make an election with respect to taxable periods ending on or
prior to the Closing Date relating to any of the LJVH Group Members without a
written consent of Agent, unless required to do so by Law. Notwithstanding the
foregoing, Sellers and Purchaser agree, that Purchaser, in its sole discretion,
may cause each and any LJVH Group Member to make an election pursuant to
subsection 256(9) of the ITA in respect of its taxation year ending on the
acquisition of control of the Corporation by Purchaser.

 

  (b)

Refunds. Any refunds of the Taxes (or credit for overpayment of Taxes) (other
than refunds or credits (i) attributable to carrybacks from Post-Closing Tax
Periods required by applicable Law or (ii) taken into account in reducing sales
Taxes in the determination of the Closing Tax Amount) of the LJVH Group Members
including any interest actually received (or credited) with respect thereto from
the applicable taxing authorities for any Pre-Closing Tax Period (including
without limitation, refunds arising from amended returns filed after the Closing
Date) but excluding any amounts taken into account in calculating the Closing
Tax Adjustment shall be for the account of Sellers and, if received (or credited
except where the refund is credited or otherwise set-off against Taxes of the
same nature that would otherwise constitute Indemnifiable Taxes) by Purchaser or
any of the LJVH Group Members shall be paid, net of any Tax costs incurred or
accrued on account of the receipt of such refund by the LJVH Group Members
(including, for the avoidance of doubt, net of Tax costs incurred or accrued as
a result of a correlative or similar adjustment relating to such refund or
credit) and any out-of-pocket costs incurred in connection with such receipt, to
Agent (on behalf of Sellers) within ten (10) calendar days after Purchaser or
any of the LJVH Group Members receives such refund (or is credited with such
over payment). Purchaser may not elect (or cause the LJVH Group Members to
elect) to carry back losses from a Post-closing Tax Period to a Pre-Closing Tax
Period. Any refunds or credits of Taxes of the LJVH Group Members for any
Straddle Period shall be apportioned between Sellers and Purchaser based upon
the principles set forth in Section 8.3(e), which generally include a
hypothetical closing of the taxable year on such Closing Date with the Closing
Date being included in the pre-Closing portion of such Straddle Period (except
to the extent of any extraordinary actions taken by Purchaser after Closing on
the Closing Date); provided, however, real and personal property Taxes (which
are not based on income) shall be determined by reference to the relative number
of days in the pre-Closing and post-Closing portions of such Straddle Period. At
the request of Agent, Purchaser shall use commercially reasonable efforts to
cause the LJVH Group Members to pursue claims for refunds for Pre-Closing Tax
Periods

 

61



--------------------------------------------------------------------------------

 

provided such efforts shall be consistent with past practices of the LJVH Group
Members and provided such efforts, in the opinion of Purchaser acting
reasonably, would not prejudice or have adverse consequences for Purchaser,
Parent or any LJVH Group Member.

 

  (c) Section 338 Election. Purchaser shall not make an election pursuant to
Section 338(g) of the United States Internal Revenue Code of 1986, as amended
(the “Code”) or a similar election under any foreign, state or local laws, with
respect to the purchase of Corporation or any LJVH Group Members.

 

  (d) Transfer Taxes. Purchaser shall be responsible, indemnify and hold Sellers
harmless for all transfer, documentation, sales, use, stamp, registration, and
similar Taxes incurred in connection with this Agreement or any transaction
contemplated hereby. Purchaser shall also be responsible for the preparation and
filing of Tax Returns (including any documentation) with respect to such Taxes.

 

  (e) Straddle Periods. In the case of any Straddle Period, the amount of Taxes
of LJVH Group Members based upon, or measured by, net income or gain, or that
are triggered by the occurrence of activities or events for the Pre-Closing Tax
Period will be determined based on an interim closing of the books as of the end
of the Closing Date (and for such purpose, the taxable period of any partnership
or other pass through entity in which any LJVH Group Member holds a beneficial
interest will be deemed to terminate at such time), provided that exemptions,
allowances or deductions that are calculated on an annual or periodic basis
(such as deductions for depreciation and real estate Taxes) will be apportioned
between such two (2) taxable years or periods on a daily basis. The amount of
Taxes (other than Taxes of LJVH Group Members based upon, or measured by, net
income or gain) for a Straddle Period which relate to the Pre-Closing Tax Period
will be deemed to be the amount of such Taxes for the entire taxable period
multiplied by a fraction, the numerator of which is the number of days in the
taxable period ending on the Closing Date and the denominator of which is the
number of days in such Straddle Period.

 

  (f) Cooperation Regarding Tax Matters. Agent and Purchaser shall cooperate
fully, as and to the extent reasonably requested (including, for the avoidance
of doubt, by providing, causing to be provided or inquiring of third parties
for, such records or information as is reasonably requested) by one another, in
connection with the preparation and filing of any Tax Returns, and any audit,
litigation or other proceedings with respect to such Tax Returns, relating to
LJVH Group Members. The party requesting such cooperation shall pay the
reasonable out-of-pocket expenses of the cooperating parties.

 

  (g)

Closing. If Closing does not occur on or prior to December 31, 2010, then
Purchaser shall not, and shall cause the LJVH Group Members not to, take any
action that would result in a sale, transfer, distribution, restructuring or
disposition (whether actual or deemed) of any of the assets of any LJVH Group
Member, or that would generate earnings and profits (for US federal income tax
purposes) for any of the LJVH Group Members, during the taxable year (for US

 

62



--------------------------------------------------------------------------------

 

federal income tax purposes), assuming the accuracy of the representation in
Section 3.4(w)(xxii), of Corporation that includes the Closing Date, except in
all cases with respect to an amalgamation of Purchaser or an Affiliate of
Purchaser with Corporation as described in Section 8.4(a) below, except in all
cases for the operation of the Business in the Ordinary Course and except as
required pursuant to any contract, obligation or other agreement entered into by
Sellers or any LJVH Group Member prior to Closing.

 

8.4 Bump Covenants and Representation.

 

  (a) Each Seller acknowledges (without liability resulting therefrom except as
may arise as a result of a breach of covenants set forth in this Agreement) that
the intention of Purchaser, following Closing, is to amalgamate Purchaser or an
Affiliate of Purchaser with Corporation in the manner described in subsection
87(11) of the ITA (the amalgamated corporation being referred to in this
Section 8.4 as “Amalco”), and then to make designations pursuant to paragraph
88(1)(d) of the ITA in respect of the issued and outstanding shares of any
directly held corporate subsidiaries and the limited partnership interests in
each of Van Houtte Coffee Services LP and Van Houtte LP owned by Amalco at such
time such that the cost to Amalco of such property will be determined in
accordance with paragraph 88(1)(c) of the ITA including an addition to the cost
determined under paragraph 88(1)(d) of the ITA.

 

  (b) Each of FSTQ, Luxco and Littlejohn Fund III, L.P. (each, a “Key
Shareholder”) covenants that it will not, and will ensure that each Person who
is related (within the meaning and as used for the purposes of the ITA) to such
Key Shareholder or who is an Affiliate of such Key Shareholder (a “Related
Person”), other than, in respect of FSTQ, an FSTQ Portfolio Corporation, will
not, own during the period beginning immediately after Closing and ending
twenty-four (24) months thereafter (the, “Prohibited Period”):

 

  (i) any share or debt of Purchaser (or any successor thereto including Amalco)
or Parent;

 

  (ii) any right to, or interest in, or option in respect of any property
described directly above; or

 

  (iii) any property that is a Prohibited Property where such Key Shareholder or
Related Person, as the case may be, had knowledge that such property was a
Prohibited Property at the time the property was acquired by such Key
Shareholder or Related Party, as the case may be,

other than:

 

  (iv) any property that was acquired by such Key Shareholder or a Related Party
in respect of such Key Shareholder, as the case may be, prior to the time at
which such Key Shareholder had knowledge of the specific transaction
contemplated by this Agreement; and

 

63



--------------------------------------------------------------------------------

 

  (v) with respect to FSTQ, any securities, rights, interest or property
described in (i) to (iii) above that are acquired by an external asset or fund
manager on behalf of FSTQ, where such external manager has discretionary
authority in respect of the assets of FSTQ that it manages and is not, in any
circumstances, subject to any control or direction by FSTQ (other than broad
investment guidelines established by FSTQ in connection with the engagement of
the manager).

 

  (c) Each Key Shareholder covenants that it will use reasonable efforts to
ensure that each Person with whom such Key Shareholder does not deal at arm’s
length (within the meaning of the ITA) and including, in respect of FSTQ, an
FSTQ Controlled Portfolio Corporation (a “Restricted Person”), other than a
Related Person to which Section 8.4(b) above applies or in respect of FSTQ, an
FSTQ Non-Controlled Portfolio Corporation, will not own, during the Prohibited
Period:

 

  (i) any share or debt of Purchaser (or any successor thereto including Amalco)
or Parent;

 

  (ii) any right to, or interest in, or option in respect of any property
described directly above; or

 

  (iii) any property that is a Prohibited Property where such Restricted Person
had knowledge that such property was a Prohibited Property at the time the
property was acquired by such Restricted Person;

other than:

 

  (iv) any property that was acquired by a Restricted Person in respect of such
Key Shareholder prior to the time at which such Key Shareholder had knowledge of
the specific transaction contemplated in this Agreement.

 

  (d) Each Key Shareholder represents and warrants that it has not directed or
influenced, and covenants that it will not, during the Prohibited Period, direct
or influence, the acquisition by any corporation that meets the description in
clause 88(1)(c)(vi)(B)of the ITA (other than a Related Person of such Key
Shareholder to which Section 8.4(b) applies or a Restricted Person in respect of
such Key Shareholder to which Section 8.4(c) applies) of:

 

  (i) any share or debt of Purchaser (or any successor thereto including Amalco)
or Parent;

 

  (ii) any right to, or interest in, or option in respect of any property
described directly above; or

 

  (iii)

any property that is a Prohibited Property, where such Key Shareholder had
knowledge that such property was a Prohibited Property at the time

 

64



--------------------------------------------------------------------------------

 

the direction was made or the influence was exercised, as the case may be;

other than

 

  (iv) any property that was acquired by such corporation prior to the time at
which such Key Shareholder had knowledge of the specific transaction
contemplated by this Agreement.

 

  (e) FSTQ represents and warrants that it has not directed or influenced, and
covenants that it will not, during the Prohibited Period, direct or influence,
the acquisition by any FSTQ Non-Controlled Portfolio Corporation of:

 

  (i) any share or debt of Purchaser (or any successor thereto including Amalco)
or Parent;

 

  (ii) any right to, or interest in, or option in respect of any property
described directly above; or

 

  (iii) any property that is a Prohibited Property, where FSTQ had knowledge
that such property was a Prohibited Property at the time the direction was made
or the influence was exercised, as the case may be;

other than

 

  (iv) any property that was acquired by such corporation prior to the time at
which FSTQ had knowledge of the specific transaction contemplated by this
Agreement.

 

  (f) Sellers represent and warrant to and in favour of the Purchaser and
acknowledge that Purchaser is relying upon such representation and warranty in
connection with the entering into of this Agreement that the Management Sellers
(excluding Jean-Yves Monette and Pierre Brodeur), either individually or
collectively, do not own, directly or indirectly, and at no time since July 19,
2007 have owned, directly or indirectly, ten percent (10%) or more of the issued
shares of any class or series of the capital stock of the Corporation (or any
predecessor corporation to the Corporation) on a basic or fully diluted basis.

 

  (g) For the purposes of this Section 8.4(g), the provisions of subparagraph
88(1)(c.2)(ii) of the ITA shall apply to any partnership or trust.

 

8.5 Tail Insurance.

For a period of six (6) years from and after the Closing Date, Purchaser shall,
at its cost, cause to be maintained (either directly or via run off insurance or
insurance provided by an alternate provider) the current policies of directors’
and officers’ liability insurance and fiduciary liability insurance maintained
by Corporation and the LJVH Group Members with respect to claims arising from
facts or events that occurred on or before the Closing Date.

 

65



--------------------------------------------------------------------------------

 

8.6 Confidentiality.

 

  (a) Each Seller acknowledges that the success of the LJVH Group Members after
Closing depends upon the continued preservation of the confidentiality of
certain information possessed by such Seller, that the preservation of the
confidentiality of such information by such Seller is an essential premise of
the bargain between Sellers and Purchaser, and that Purchaser would be unwilling
to enter into this Agreement in the absence of this Section 8.6. Accordingly,
each Seller hereby agrees with Purchaser that such Seller and its
representatives will not, and that such Seller will cause its Affiliates not to,
at any time on or after the Closing Date, directly or indirectly, without the
prior written consent of Purchaser, disclose or use, any confidential or
proprietary information involving or relating to the Business; provided,
however, that the information subject to the foregoing provisions of this
sentence will not include any information generally available to, or known by,
the public (other than as a result of disclosure in violation hereof); and
provided, further, that the provisions of this Section 8.6 will not prohibit any
retention of copies of records or disclosure (i) required by any applicable Law
so long as reasonable prior notice is given of such disclosure and a reasonable
opportunity is afforded to contest the same or (ii) made in connection with the
enforcement of any right or remedy relating to this Agreement or the
transactions contemplated by this Agreement. Each Seller agrees that such Seller
will be responsible for any breach or violation of the provisions of this
Section 8.6 by any of such Seller’s representatives.

 

  (b) At or prior to Closing, Sellers and their Affiliates (other than the LJVH
Group Members) will assign to a LJVH Group Member satisfactory to Purchaser any
rights which such Person may have under any confidentiality agreement (or
similar Contract) relating in whole or in part to the LJVH Group Members in
connection with the auction process resulting in the transactions contemplated
by this Agreement.

 

8.7 Non-Solicitation.

For a period of two (2) years following the Closing Date, each Seller will not,
and will cause its Affiliates not to, directly or indirectly recruit, offer
employment to, employ, engage as a consultant, lure or entice away, or in any
other manner persuade or attempt to persuade, any Person who is an employee of a
LJVH Group Member or who was an employee of a LJVH Group Member as of the date
of this Agreement to leave the employ of such LJVH Group Member.

 

8.8 Bonus Payments.

After Closing, Purchaser shall cause the LJVH Members to pay the Accrued Bonuses
in accordance with the terms and conditions of the Benefit Plans applicable to
such Accrued Bonuses, provided that in the event that Purchaser does not cause
the payment of all of such Accrued Bonuses on or before June 30, 2011, then
Purchaser shall pay to Agent an amount equal to any such Accrued Bonuses that
have not been paid on or before June 30, 2011.

 

66



--------------------------------------------------------------------------------

ARTICLE 9

INDEMNIFICATION

 

9.1 Survival of Representations and Warranties.

The representations and warranties contained in this Agreement and the
certificates delivered pursuant to Section 6.2(a) and Section 6.4(a) shall
survive Closing and continue in full force and effect for a period of
twenty-four (24) months after the Closing Date, provided, however, that the
Fundamental Representations and the representations and warranties set forth in
Section 3.4(w) (Tax Matters) shall survive Closing and continue in full force
and effect until the date that is four (4) years and six (6) months after the
Closing Date.

 

9.2 Indemnification in favour of Purchaser Indemnified Parties by Sellers.

Subject to the limitations set out in Sections 9.4, 9.5, 9.6 and 9.7, each
Seller shall jointly (within the meaning of the Civil Code of Québec) indemnify
and save Purchaser and its employees, officers, directors, shareholders, agents,
representatives and Affiliates (including, following Closing, any purchaser of
equity interests of a LJVH Group Member, in each case including its or their
Affiliates) (the “Purchaser Indemnified Parties”) harmless of and from any
Damages suffered by, imposed upon or asserted against Purchaser Indemnified
Parties as a result of, in respect of, connected with, or arising out of, under,
or pursuant to (i) any failure of such Seller to perform or fulfill any of its
covenants under this Agreement, (ii) any breach or inaccuracy of any
representation or warranty given by such Seller contained in this Agreement (in
each case, with respect to the calculation of Damages for a breach of such
representation or warranty, any reference therein to qualifications as to
materiality, including any reference to the defined term “Material Adverse
Effect”, shall be read as if such references were deleted therefrom, but not
with respect to determining whether a particular breach has occurred),
(iii) Indemnifiable Taxes, (iv) the Seller Pre-Closing Reorganization and
(v) any Liabilities of the Amalco Entities.

 

9.3 Indemnification in favour of Sellers.

Subject to the limitations set out in Sections 9.4 and 9.5, Purchaser and Parent
shall solidarily (within the meaning of the Civil Code of Québec) indemnify and
save Sellers and their respective employees, officers, directors, shareholders,
agents, representatives and Affiliates harmless of and from any Damages suffered
by, imposed upon or asserted against Sellers as a result of, in respect of,
connected with, or arising out of, under or pursuant to (i) any failure of
Purchaser or Parent to perform or fulfil any of its covenants under this
Agreement, (ii) any breach or inaccuracy of any representation or warranty given
by Purchaser or Parent contained in this Agreement, (iii) any actions by
Purchaser, Parent or the LJVH Group Members after Closing (provided that this
Section 9.3(iii) shall not apply to Damages attributable to Taxes unless such
Damages result from breaches of Section 8.3(g)), and (iv) the Purchaser
Pre-Closing Reorganization.

 

9.4 Time Limitations.

The obligation of indemnification set out in Sections 9.2 and 9.3 shall survive
Closing, except for the obligation of indemnification arising from any
incorrectness in, or breach of, any

 

67



--------------------------------------------------------------------------------

representation or warranty made by Purchaser, Parent or any Seller, as the case
may be, which in each such case shall be subject to the limitations regarding
survival of representations and warranties set forth in Section 9.1 and the
obligation of indemnification contained in Section 9.2(iii) with respect to
Indemnifiable Taxes which shall continue in full force and effect until the date
that is four (4) years and six (6) months after the Closing Date, in each case
subject to claims for Damages remaining outstanding subsequent to such date for
which notice under Section 9.8 was provided prior to such date.

 

9.5 Limitation on Damages.

The aggregate liability of Sellers and Purchaser, as the case may be, for
indemnification pursuant to this Agreement shall be limited as follows:

 

  (a) Notwithstanding anything to the contrary contained in this Agreement, to
the extent that an adjustment has been made to the Purchase Price or any other
payments are made hereunder in respect of any matter relating to or arising out
of this Agreement (including any matter included in the calculation of Working
Capital, Net Indebtedness or Closing Tax Adjustment, as well as claims for
Indemnifiable Taxes and Seller Pre-Closing Reorganization), no duplicate
recovery shall be available hereunder;

 

  (b) The obligations of indemnification of Sellers shall not be applicable for
a single claim for indemnification hereunder unless the Damages in respect of
such single claim exceed $50,000;

 

  (c) The obligations of indemnification of Sellers shall not be applicable
until the aggregate of all claims for Damages exceed $2,000,000, after which
Sellers shall be liable only for those Damages in excess of $2,000,000, provided
that (A) no claim for Damages of less than $50,000 will be taken into account in
determining whether the said $2,000,000 threshold has been met (it being
understood that any claims for Damages arising out of the same facts or
circumstances that aggregate to at least $50,000 will be taken into account in
determining whether the said $2,000,000 threshold has been met), and (B) claims
for Damages with respect to the following will not be subject to the limitations
in Section 9.5(b) and this Section 9.5(c): (i) any breach or inaccuracy of the
Fundamental Representations, (ii) claims for Damages with respect to breaches of
Section 8.6 under Section 9.2(i), as well as claims for Damages under Sections
9.2(iii) – (v) and (iii) claims for Damages for fraud or criminal or wilful
misconduct (collectively, the “General Indemnity Exceptions”);

 

  (d)

Notwithstanding anything to the contrary herein, the aggregate liability of
Sellers to the Purchaser Indemnified Parties for claims for Damages hereunder
shall not exceed the Indemnity Escrow Amount held by the Escrow Agent from time
to time and such Indemnity Escrow Amount shall be the sole recourse for the
Purchaser Indemnified Parties for any and all indemnification claims for Damages
hereunder, provided that claims for Damages with respect to the General
Indemnity Exceptions will not be subject to the foregoing limitations. Upon the
earlier of (i) final disbursement of the Indemnity Escrow Amount in

 

68



--------------------------------------------------------------------------------

 

accordance with the terms and conditions of the Escrow Agreement and (ii) the
date that is two (2) years after the Closing Date, no further claims for Damages
may be made by the Purchaser Indemnified Parties hereunder; provided, however,
that the foregoing limitation shall not apply to the General Indemnity
Exceptions. Any portion of the Indemnity Escrow Amount being held in escrow by
the Escrow Agent in accordance with the terms and conditions of the Escrow
Agreement at the second anniversary of the Closing Date shall, subject to the
terms and conditions of the Escrow Agreement, be released from escrow and paid
to Agent by way of wire transfer of immediately available funds to accounts
designated by Agent and, except for the General Indemnity Exceptions, upon such
release, the indemnification obligations of Sellers pursuant to this Agreement
shall expire and be of no further force effect;

 

  (e) The aggregate liability of Purchaser and Parent for claims for Damages
made by Sellers or Agent after Closing shall not exceed $57,450,000, except for
(a) claims for Damages for any breach or inaccuracy of the Purchaser Fundamental
Representations, (b) claims for Damages with respect to breach of Section 8.3(g)
under Section 9.3(i), (c) claims for Damages for fraud or criminal or willful
misconduct, which shall not be subject to the limitations contained in this
Section 9.5(e);

 

  (f) Any action for Damages taken by Purchaser Indemnified Parties against the
Indemnity Escrow Amount shall be taken against Agent (acting on behalf of
Sellers) and not Sellers. Any other actions for Damages pursuant to this Article
9 shall be brought against FSTQ and/or Agent (acting on behalf of Luxco and
Sellers), subject to the limitations contained in this Article 9;

 

  (g) The aggregate liability of Sellers to the Purchaser Indemnified Parties
for claims for Damages with respect to Indemnifiable Taxes (other than claims
for Damages in respect of the Tax Audit Claims) shall not exceed the amount
calculated pursuant to Section 9.6 at the relevant time (the “Tax Fund”);

 

  (h) The maximum liability of each Seller for Damages relating to the General
Indemnity Exceptions that are not Individual Representations, Warranties and
Covenants hereunder shall be limited to such Seller’s Allocable Portion of such
Damages, provided that this Section 9.5(h) shall not prevent any claim by a
Purchaser Indemnified Party from being paid out of the Indemnity Escrow Amount
in accordance with the terms hereof and the Escrow Agreement;

 

  (i) The maximum liability of each Seller for Damages relating to the General
Indemnity Exceptions that are Individual Representations, Warranties and
Covenants hereunder shall be limited to such Seller’s Allocable Portion of the
Purchase Price;

 

  (j)

For all purposes of this Article 9, “Damages” shall be net of (i) any insurance
or other recoveries actually received by the Indemnified Party or any of its
Affiliates in connection with the facts giving rise to the right of
indemnification, (ii) any net Tax benefit actually received by the Indemnified
Party or any of its Affiliates

 

69



--------------------------------------------------------------------------------

 

arising in connection with the accrual, incurrence or payment of any such
Damages, taking into account any Taxes paid or to be paid as a result of the
receipt of the indemnity payment and (iii) any amounts that were taken into
account in the Final Statements. To the extent a recovery or Tax benefit with
respect to a Claim is actually received after Damages have already been paid
with respect to such Claim, then the recovery or Tax benefit shall be an
additional amount due to the payor of such Damages; and provided, however, that
reductions for amounts received under this Section 9.5(j) shall be taken into
account only to the extent actually received on or before the date that is five
(5) years and six (6) months from the Closing Date; and

 

  (k) Where the Purchaser Indemnified Parties or any LJVH Group Member, is,
after Closing, entitled to recover from another Person (including any insurer)
any amount in respect of any matter giving rise to Damages under Article 9, the
Purchaser Indemnified Parties shall and shall cause the applicable LJVH Group
Member to use commercially reasonable efforts to seek such recovery; provided,
with respect to Taxes, that such efforts shall be consistent with the Purchaser
Indemnified Parties’ tax filing and tax planning practices, determined in their
reasonable discretion.

For greater certainty, the maximum aggregate amount of Damages which the
Purchaser Indemnified Parties may claim pursuant to this Agreement is
$57,450,000, except for: (a) claims for Damages for any breach or inaccuracy of
the Fundamental Representations, (b) claims for Damages with respect to breaches
of Section 8.6 under Section 9.2(i), as well as claims for Damages under
Sections 9.2(iv) and (v), and (c) claims for Damages for fraud or criminal or
wilful misconduct, which shall not be subject to this limitation.

 

9.6 Processing claims for Damages; Tax Fund.

 

  (a) Subject to the limitations set out in this Article 9, any Claims for
Damages pursuant to this Agreement shall be made first against the Indemnity
Escrow Amount and any amounts that are paid from the Indemnity Escrow Amount in
respect of claims for Damages relating to the Indemnifiable Taxes (other than
claims for Damages in respect of the Tax Audit Claims) shall reduce, on a
dollar-for-dollar basis, the Tax Fund. Subject to the limitations set out in
this Article 9, any claims for Damages relating to the Tax Audit Claims and the
other General Indemnity Exceptions that are paid out of the Tax Fund shall also,
when paid, reduce, on a dollar-for-dollar basis, the Tax Fund by an aggregate
amount equal to such claims. For greater certainty, the Tax Fund shall be
available solely as a source of recovery for claims for Damages relating to the
General Indemnity Exceptions.

 

  (b) On the Closing Date, the Tax Fund shall be an amount equal to $30,000,000
and shall be reduced from time to time by an amount equal to the claims that are
paid out of the Tax Fund in accordance with Section 9.6(a).

 

70



--------------------------------------------------------------------------------

 

  (c) Sellers hereby acknowledge that the Purchaser Indemnified Parties shall be
entitled to seek indemnity under Article 9 of this Agreement in connection with
the Tax Audit Claims.

 

9.7 Indemnification Matters.

The Parties hereby agree and acknowledge that the indemnification obligations
described in Article 9 of this Agreement shall be the sole and exclusive source
of recovery for any amounts owing to the Purchaser Indemnified Parties, on the
one hand, and Sellers and their respective employees, officers, directors,
shareholders, agents, representatives and Affiliates, on the other hand,
pursuant to Article 9.

 

9.8 Notification.

Promptly (or within fifteen (15) days in the case of a Third Party Claim) upon
obtaining knowledge thereof, the Party seeking indemnification pursuant to this
Agreement (the “Indemnified Party”) shall notify the other Party (or Agent in
the case of Sellers) in writing (the “Indemnifying Party”) of any cause which
the Indemnified Party has determined has given or could give rise to
indemnification under this Article 9 provided that no delay on the part of the
Indemnified Party in notifying the Indemnifying Party will relieve the
Indemnifying Party from any obligation under this Article 9, except to the
extent that such delay actually and materially prejudices the Indemnifying
Party. For greater certainty, any notice for a claim for Damages made by a
Purchaser Indemnified Party against the Indemnity Escrow Amount or the Tax Fund,
shall be given to Agent (acting for and on behalf of the Sellers). No claim may
be asserted nor may any action be commenced against an Indemnifying Party for
breach of any representation, warranty or covenant contained herein, unless such
written notice of such claim or action is received by the Indemnifying Party
describing the facts and circumstances with respect to the subject matter of
such claim or action on or prior to the date on which the representation,
warranty or covenant on which such claim or action is based ceases to survive as
set forth in this Agreement, irrespective of whether the subject matter of such
claim or action shall have occurred before or after such date.

 

9.9 Defense of Third Party Claim.

 

  (a) If any legal proceeding shall be instituted or any claim or demand shall
be asserted by a third party against the Indemnified Party (each, a “Third Party
Claim”), then the Indemnifying Party or Agent in the case of Sellers (the
“Defending Party”) shall have the right, after receipt of the Indemnified
Party’s notice under Section 9.8 and upon giving notice to the Indemnified Party
within thirty (30) Business Days of such receipt, to defend the Third Party
Claim (provided that the Defending Party shall not settle or compromise any
Third Party Claim without the prior written consent of the Indemnified Party,
which consent shall not be unreasonably withheld, conditioned or delayed, unless
the Third Party Claim is solely for the payment of money) at its own cost and
expense with counsel of its own selection, provided that:

 

  (i)

the Indemnified Party, or Agent in the case of Sellers, shall at all times have
the right to fully participate in the defense at its own expense, and

 

71



--------------------------------------------------------------------------------

 

the Indemnifying Party shall reasonably cooperate with the Indemnified Party in
connection with such participation; and

 

  (ii) the Third Party Claim seeks only monetary damages and does not (A) seek
any injunctive or other relief against the Indemnified Party, (B) involve a
purported class action, (C) involve any issue relating to or otherwise arising
in connection with Taxes (which Third Party Claims will instead be governed by
Section 9.13), (D) involve a claim whose recourse is limited to the Indemnity
Escrow Amount that Purchaser reasonably determines is likely to exceed the
remaining amounts in the Indemnity Escrow Amount, or (E) present a situation
with respect to which Purchaser reasonably determines it would be inappropriate
for a single counsel to represent all parties under applicable standards of
legal ethics.

 

  (b) If the Indemnifying Party fails within thirty (30) Business Days from
receipt of the notice of a Third Party Claim to give notice of its intention to
defend the Third Party Claim in accordance with Section 9.8, then the
Indemnifying Party shall be deemed to have waived its right to defend the Third
Party Claim and the Indemnified Party shall have the right (but not the
obligation) to undertake or to cause the Indemnifying Party to undertake the
defence of the Third Party Claim and compromise and settle the Third Party Claim
on behalf, for the account and at the risk and expense of the Indemnifying
Party, provided that such Third Party Claim may not be settled or compromised by
the Indemnified Party without the prior written consent of the Indemnifying
Party, such consent not to be unreasonably withheld, conditioned or delayed.

 

  (c) Where the defence of a Third Party Claim is being undertaken and
controlled by the Defending Party, the Indemnified Party will use its reasonable
efforts to make available to the Defending Party those employees whose
assistance, testimony or presence is necessary to assist the Defending Party in
evaluating and defending any such claims.

 

  (d) With respect to any Third Party Claim, the Indemnified Party shall make
available to the Defending Party or its representatives on a timely basis all
documents, records and other materials in the possession of the Indemnified
Party, reasonably required by the Defending Party for its use in defending any
such claim and shall otherwise cooperate on a timely basis with the Defending
Party in the defence of such claim.

 

9.10 Payments.

 

  (a)

Any amount due to Sellers from Purchaser pursuant to this Article 9 shall be
paid by Purchaser to Agent (for the benefit of Sellers) not later than five
(5) Business Days following the final determination of an indemnification claim
by way of wire transfer of immediately available funds to an account designated
by Agent. Any amount due to Purchaser Indemnified Parties from Sellers pursuant
to this Article 9 shall be paid (i) in accordance with the terms of the Escrow

 

72



--------------------------------------------------------------------------------

 

Agreement to the extent such amounts are paid from the Indemnity Escrow Amount
and (ii) by the Indemnifying Party not later than five (5) Business Days
following final determination of an indemnification claim by way of wire
transfer of immediately available funds to an account designated by the
applicable Purchaser Indemnified Party.

 

  (b) Except to the extent inconsistent with applicable Law, any amounts payable
under this Article 9 shall be deemed to be adjustments to the Purchase Price.

 

9.11 Remedies.

The Parties agree that irreparable damage would occur in the event that any of
the provisions of this Agreement are not performed by Sellers or Agent in
accordance with their specific terms or are otherwise breached by Sellers or
Agent. It is accordingly agreed that, prior to the earlier to occur of the
Closing and the termination of this Agreement in accordance with Article 6,
Purchaser and Parent shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement by Sellers or Agent and to enforce
specifically the terms and provisions of this Agreement against Sellers and
Agent, this being in addition to any other remedy to which Purchaser and Parent
are entitled at law or in equity.

Each Seller and Agent acknowledges and agrees that, notwithstanding any breach
of this Agreement by Purchaser or Parent prior to the earlier to occur of the
Closing and the termination of this Agreement in accordance with Article 6
(each, a “Purchaser Pre-Closing Breach”), neither such Seller nor Agent (nor any
of their Affiliates) shall be entitled to an injunction or injunctions to
prevent any Purchaser Pre-Closing Breaches, or to enforce specifically the terms
and provisions of this Agreement or otherwise to obtain any equitable relief or
remedy against Purchaser or Parent with respect to any Purchaser Pre-Closing
Breaches and that the sole and exclusive remedies of any Seller Group Member
with respect to any such Purchaser Pre-Closing Breaches shall be either
(i) payment of the Reverse Termination Fee to the extent Section 6.6 is
applicable or (ii) payment of the Termination Fee in the case of a termination
of this Agreement under Section 6.3(b) or Section 6.5(b).

Upon payment of the Reverse Termination Fee or the Termination Fee, as
applicable, none of the Purchaser Indemnified Parties or the Purchaser Financing
Group Members shall have any further liability or obligation to the Seller Group
Members relating to or arising out of this Agreement, the other agreements or
transactions contemplated hereby or thereby, or any debt commitment letters by
any Purchaser Financing Group Member (the “Debt Commitment Letters”) under any
theory or with respect to any Claim, whether sounding in law or equity. Without
modifying or qualifying in any way the preceding sentence or implying any intent
contrary thereto, for the avoidance of doubt, in no event shall any Seller Group
Member be entitled to seek or obtain any recovery or judgment in excess of the
Reverse Termination Fee or the Termination Fee, as applicable, against the
Purchaser Indemnified Parties or the Purchaser Financing Group Members or any of
their respective assets, and in no event shall Agent or Sellers be entitled to
seek or obtain any other Damages of any kind against any such Person, including
consequential, special, indirect or punitive damages for, or with respect to,
(i) this Agreement or the transactions contemplated hereby and thereby
(including any breach by Purchaser or Parent), (ii) the termination of this
Agreement, (iii) the failure to consummate the transactions contemplated by this
Agreement or (iv) any Claims under applicable Law arising

 

73



--------------------------------------------------------------------------------

out of any such breach, termination or failure (save and except for claims for
Damages after Closing pursuant to Section 9.3).

Immediately following receipt by Agent of payment of the Reverse Termination Fee
or payment of the Termination Fee, as applicable, Agent and Sellers shall cause
all of their respective shareholders, partners, members, Affiliates (including
Corporation), directors, officers, employees or agents (collectively, the
“Seller Group Members”) to dismiss with prejudice any judicial or arbitral
proceeding initiated by any of them with respect to this Agreement, the other
agreements and transactions contemplated hereby and thereby, or the Debt
Commitment Letters against any Purchaser Financing Group Member. For the
avoidance of doubt, in no event shall any Purchaser Financing Group Member be
subject to, nor shall any Seller Group Member seek to recover, nor shall they
accept, monetary damages in excess of the Reverse Termination Fee or the
Termination Fee, as applicable (it being understood that this limitation shall
apply in the aggregate to all of the Seller Group Members).

 

9.12 No Circular Recovery.

Each Seller hereby agrees that he, she or it will not make any claim for
indemnification against Purchaser or any LJVH Group Member by reason of the fact
that such Seller was a controlling person, director, employee or representative
of an LJVH Group Member, or was serving as such for another Person at the
request of Purchaser or an LJVH Group Member (whether such claim is for Damages
of any kind or otherwise, and whether such Claim is pursuant to any statute,
organizational document, contractual obligation or otherwise), with respect to
any claim brought by a Purchaser Indemnified Person against Sellers relating to
this Agreement or any transactions contemplated hereby. With respect to any
Claim brought by a Purchaser Indemnified Person against Sellers relating to this
Agreement and any of the transactions contemplated hereby, Sellers expressly
waive any right of subrogation, contribution, advancement, indemnification or
other claim against the LJVH Group Members with respect to any amounts owed by
Sellers pursuant to this Article 9.

 

9.13 Carriage of Tax Matters.

 

  (a) Agent shall have the exclusive authority to control, at its own expense,
any audit, examination, objection, assessment, reassessment, appeal or similar
proceeding by any Governmental Entity relating to or otherwise arising in
connection with Taxes of the LJVH Group Members (each, a “Tax Audit”) to the
extent it includes any Pre-Closing Tax Period which may give rise to Damages for
which indemnification is available under Sections 9.2, provided that (i) Agent
promptly informs Purchaser of all developments in any such Tax Audit, provides
Purchaser the right to review and comment on all material written submissions to
any Governmental Entity, provides Purchaser the right to attend any meeting with
any Governmental Entity and provides Purchaser the right to otherwise
participate in any such Tax Audit and (ii) Agent shall not settle any Tax Audit
without the written consent of Purchaser, which consent shall not be
unreasonably withheld, conditioned or delayed. If Agent fails within ten
(10) Business Days from receipt of notice of a Tax Audit to assume control of
the Tax Audit, then Agent shall be deemed to have waived its right to control
the Tax Audit and Purchaser shall have the right to control the Tax Audit.

 

74



--------------------------------------------------------------------------------

 

  (b) Notwithstanding Section 9.13(a), if a Tax Audit is in respect of a
Straddle Period or both a Pre-Closing Tax Period and a Post-Closing Tax Period,
or could affect Taxes of a Purchaser Indemnified Party or any LJVH Group Member
for any Post-Closing Tax Period, Agent and Purchaser shall jointly control such
Tax Audit.

ARTICLE 10

MISCELLANEOUS

 

10.1 Notices.

Any notice, direction or other communication given under this Agreement shall be
in the English language, in writing and given by delivering it or sending it by
facsimile or other similar form of recorded communication (excluding
communication by electronic mail) addressed:

 

  a) to Parent or Purchaser at:

Green Mountain Coffee Roasters, Inc.

33 Coffee Lane

Waterbury, VT

05676

Attention: Howard Malovany, Esq.

Telephone: 802-244-5621

Facsimile: 802-244-1289

with a copy to:

Ropes & Gray LLP

One International Place

Boston, MA

02110-2624

Attention: Jane Goldstein, Esq.

Telephone: (617) 951-7431

Facsimile: (617) 235-0376

 

  b) to Agent:

LJ Coffee Agent, LLC

c/o Littlejohn & Co., LLC

8 Sound Shore Drive

Greenwich, Connecticut

06830

Attention: David Simon

Telephone: (203) 552-3500

Facsimile: (203) 552-3550

 

75



--------------------------------------------------------------------------------

with a copy to:

Stikeman Elliott LLP

1155 René-Lévesque Blvd. West

40th Floor

Montreal, Québec

H3B 3V2

Attention: Peter Castiel

Telephone: (514) 397-3272

Facsimile: (514) 397-3222

Any such communication shall be deemed to have been validly and effectively
given (i) if personally delivered, on the date of such delivery if such date is
a Business Day and such delivery was made prior to 4:00 p.m. (Montreal time) and
otherwise on the next Business Day, or (ii) if transmitted by facsimile or
similar means of recorded communication (excluding communication by electronic
mail) on the Business Day following the date of transmission. Any Party may
change its address for service from time to time by notice given in accordance
with the foregoing and any subsequent notice shall be sent to such Party at its
changed address.

 

10.2 Time of the Essence.

Time shall be of the essence of this Agreement.

 

10.3 Announcements.

The Parties and their respective representatives will not make any public
disclosure concerning the matters set forth in this Agreement or the
transactions contemplated hereby without the prior consent of Agent and Parent,
except if required for legal, securities Laws or other regulatory reasons. If a
Party is required by Law to make a public announcement with respect to this
Agreement, such Party will provide reasonable prior notice to the other Parties,
including the proposed text of the announcement.

 

10.4 Third Party Beneficiaries.

The Parties intend that this Agreement shall not benefit or create any right or
cause of action in, or on behalf of, any Person other than the Parties to this
Agreement and no Person, other than the Parties to this Agreement shall be
entitled to rely on the provisions of this Agreement in any action, suit,
proceeding, hearing or other forum; provided that Purchaser Financing Group
Members shall be entitled to the benefits of Sections 9.11, 10.13 and 10.15.

 

10.5 Expenses.

Except as otherwise set forth herein, each Party shall pay for its own fees and
expenses, and Sellers shall pay for LJVH Group Members’ fees and expenses,
incident to the negotiation, preparation and execution of this Agreement and the
transactions contemplated hereby, including, without limitation, brokers, legal
and accounting fees and expenses. Any fee or expense of Sellers or the LJVH
Group Members that is incurred by or for which a LJVH Group

 

76



--------------------------------------------------------------------------------

Member is liable in connection with this Agreement and the transactions
contemplated hereby that is paid by Purchaser or by a LJVH Group Member
following Closing (a “Third Party Expense”) shall be deemed to be Damages to the
extent such Third Party Expense has not caused an adjustment to the Working
Capital pursuant to Section 2.4 or otherwise been deducted from the Purchase
Price (the extent to which such Third Party Expense has not caused an adjustment
to the Working Capital pursuant to Section 2.4, an “Excess Third Party
Expense”). For greater certainty, Third Party Expenses shall not include the
Sellers’ Transaction Expenses paid pursuant to Section 2.3(e).

 

10.6 Appointment of Agent.

In order to administer efficiently the determination of certain matters under
this Agreement, each Seller has executed the Agent and Indemnity Agreement
appointing Agent and irrevocably authorizing Agent to act as each such Seller’s
agent with respect to all matters under this Agreement and the Escrow Agreement.
Agent hereby accepts such appointment and agrees to perform the responsibilities
set forth in the Agent and Indemnity Agreement, which Agent and Indemnity
Agreement may not be amended without the prior written consent of Purchaser,
such consent not to be unreasonably withheld, conditioned or delayed.

Without limiting the generality of the foregoing, Agent shall have full power
and authority to make all decisions and take all actions relating to Sellers’
respective rights, obligations and remedies under this Agreement and the Escrow
Agreement including to receive and make payments, to receive and send notices
(including notices of termination), to receive and deliver documents, to
exercise, enforce or waive rights or conditions, to give releases and
discharges, to seek indemnification on behalf of Sellers and to defend against
indemnification claims of Purchaser. Subject to the terms of the Agent and
Indemnity Agreement, all decisions and actions taken by Agent shall be binding
upon all Sellers, and no Seller shall have the right to object, dissent, protest
or otherwise contest the same.

Purchaser shall be entitled to deal only with Agent in respect of all matters
arising under this Agreement and the Escrow Agreement including to receive and
make payments, to receive and send notices (including notices of termination),
to receive and deliver documents, to exercise, enforce or waive rights or
conditions, to give releases and discharges, to seek indemnification against
Sellers or any one of them and to defend against indemnification claims of
Sellers.

All references in this Agreement to decisions and actions to be taken by Sellers
or any one of them, as the case may be, shall be deemed taken by Sellers or any
one of them, as the case may be, if such decisions or actions are taken by
Agent. All references in this Agreement to decisions and actions to be taken by
Purchaser and directed to Sellers or any one of them, as the case may be, shall
be deemed directed to Sellers or any one of them, as the case may be, if such
decisions or actions are directed by Purchaser to Agent.

Purchaser shall be entitled to rely upon any notice provided to Purchaser by
Agent or action taken by Agent acting within the scope of its authority.

Notwithstanding the foregoing, no payment, notice, receipt or delivery of
documents, exercise, enforcement or waiver of rights or conditions,
indemnification claim or

 

77



--------------------------------------------------------------------------------

indemnification or a principal defense shall be ineffective by reason only of it
having been made or given to or by a Seller, as the case may be, directly if
each of Purchaser and such Seller consent by virtue of not objecting to such
dealings without the intermediary of Agent.

 

10.7 Solidarity.

Purchaser and Parent shall be solidarily (within the meaning of the Civil Code
of Québec) liable for their respective obligations hereunder.

 

10.8 Amendments.

This Agreement may only be amended, supplemented or otherwise modified by
written agreement signed by Purchaser and Agent, provided that no amendment
shall be made that adversely affects any Seller disproportionately from any
other Seller without the consent of such Seller.

 

10.9 Waiver.

No waiver of any of the provisions of this Agreement shall be deemed to
constitute a waiver of any other provision (whether or not similar), nor shall
such waiver be binding unless executed in writing by Agent on behalf of Sellers
or by Purchaser, as the case may be.

No failure on the part of any Party to exercise, and no delay in exercising any
right under this Agreement shall operate as a waiver of such right; nor shall
any single or partial exercise of any such right preclude any other or further
exercise of such right or the exercise of any other right.

 

10.10 Non-Merger.

Except as otherwise expressly provided in this Agreement, the covenants,
representations and warranties shall not merge on and shall survive Closing and,
notwithstanding such Closing and any investigation made by or on behalf of any
Party, shall continue in full force and effect. Closing shall not prejudice any
right of one Party against any other Party in respect of anything done or
omitted under this Agreement or in respect of any right to damages or other
remedies.

 

10.11 Entire Agreement.

This Agreement together with the agreements referred to herein constitutes the
entire agreement between the Parties with respect to the transactions
contemplated in this Agreement and supersedes all prior agreements,
understandings, negotiations and discussions, whether oral or written, of the
Parties. There are no representations, warranties, covenants, conditions or
other agreements, express or implied, collateral, statutory or otherwise,
between the Parties in connection with the subject matter of this Agreement
except as specifically set forth herein and none of the Parties has relied or is
relying on any other information, discussion or understanding in entering into
and completing the transactions contemplated in this Agreement.

 

78



--------------------------------------------------------------------------------

 

10.12 Successors and Assigns.

This Agreement shall become effective when executed by the Parties and after
that time shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns.

 

10.13 Assignment.

Neither this Agreement nor any of the rights or obligations under this Agreement
shall be assignable or transferable by any of the Parties without the prior
written consent of Agent and Parent, provided however, that nothing herein shall
prohibit (i) any Seller from assigning and transferring all or part of this
Agreement and any of its rights thereunder to one of its Affiliates, provided
that any such assignor remains solidarily (within the meaning of the Civil Code
of Québec) bound with such assignee by the terms and conditions of this
Agreement so assigned, (ii) either Purchaser or Parent from assigning and
transferring all or part of this Agreement and any of its rights thereunder to
one of its Affiliates, provided that any such assignor remains solidarily
(within the meaning of the Civil Code of Québec) bound with such assignee by the
terms and conditions of this Agreement so assigned, (iii) Purchaser or Parent
from assigning or transferring, immediately prior to, at or following Closing,
all or part of Purchaser’s or Parent’s rights or interests hereunder, to any
Purchaser Financing Group Member, provided that no such assignment shall impact
any of such assignor’s obligations hereunder, or (iv) Purchaser or Parent from
assigning or transferring, at or following Closing, any of Purchaser’s and
Parent’s rights to indemnification under Article 9 to Purchaser Indemnified
Parties, provided that no such assignment shall impact any of such assignor’s
obligations hereunder.

 

10.14 Severability.

If any provision of this Agreement shall be determined by an arbitrator or any
court of competent jurisdiction to be illegal, invalid or unenforceable, that
provision shall be severed from this Agreement and the remaining provisions
shall continue in full force and effect.

 

10.15 Governing Law.

This Agreement shall be governed by and interpreted and enforced in accordance
with the Laws of the Province of Québec and the federal Laws of Canada
applicable therein, except that the definition of “Material Adverse Effect” will
be governed by and interpreted and enforced in accordance with the Laws of the
State of New York. Each Party irrevocably attorns and submits to the exclusive
jurisdiction of the Quebec courts situated in the City of Montreal and waives
objection to the venue of any proceeding in such court or that such court
provides an inconvenient forum.

Each of the Parties agrees that it will not bring or support any Claim,
cross-Claim or third-party Claim of any kind or description, whether in law or
in equity, whether in contract or in tort or otherwise, against any Purchaser
Financing Group Member in any way relating to this Agreement or any of the
transactions contemplated by this Agreement, including any dispute arising out
of or relating in any way to the Debt Commitment Letters or the performance
thereof, in any forum other than the Supreme Court of the State of New York,
County of New

 

79



--------------------------------------------------------------------------------

York, or, if under applicable Law exclusive jurisdiction is vested in the
federal courts, the United States District Court for the Southern District of
New York (and appellate courts thereof). Each Party hereby waives and agrees not
to assert in any such dispute, to the fullest extent permitted by applicable
Law, any Claim that (a) such Party is not personally subject to the jurisdiction
of such courts, (b) such Party and such Party’s property is immune from any
legal process issued by such courts or (c) any litigation or other proceeding
commenced in such courts is brought in an inconvenient forum.

 

10.16 Counterparts.

This Agreement may be executed in any number of counterparts (including
counterparts by facsimile) and all such counterparts taken together shall be
deemed to constitute one and the same instrument.

 

10.17 Language.

The Parties expressly acknowledge that they have requested that this Agreement
and all ancillary and related documents thereto be drafted in the English
language only. Les parties aux présentes reconnaissent avoir exigé que la
présente entente et tous les documents qui y sont accessoires soient rédigés en
anglais seulement.

[SIGNATURE PAGE FOLLOWS]

 

80



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
above mentioned.

 

SSR ACQUISITION CORP. Per:   /S/    HOWARD MALOVANY         Name:   Howard
Malovany Title:   Vice President & Secretary

 

GREEN MOUNTAIN

COFFEE ROASTERS, INC.

Per:   /S/    HOWARD MALOVANY         Name:   Howard Malovany Title:  

Vice President, Corporate General Counsel

and Secretary



--------------------------------------------------------------------------------

LJVH S.à.r.l.

Per:

  /s/ MICHEL VAN KRIMPEN and ONNO BOUWMEISTER    

Name:

  Lux Business Management S.à.r.l.

Title:

  Manager

 

Signature Page – Share Purchase Agreement



--------------------------------------------------------------------------------

FONDS DE SOLIDARITÉ DES TRAVAILLEURS

DU QUÉBEC

Per:

  /s/ HUBERT CARRIER    

Name:

  Hubert Carrier

Title:

  Investment Director, Agri-food

 

Signature Page – Share Purchase Agreement



--------------------------------------------------------------------------------

LJ COFFEE AGENT, LLC

Per:

  /s/ MICHAEL KLEIN    

Name:

  Michael Klein

Title:

  Manager

 

Signature Page – Share Purchase Agreement



--------------------------------------------------------------------------------

/s/ SYLVAIN TOUTANT

Sylvain Toutant

 

Signature Page – Share Purchase Agreement



--------------------------------------------------------------------------------

/s/ KEVIN BROWN

Kevin Brown

 

Signature Page – Share Purchase Agreement



--------------------------------------------------------------------------------

/s/ LUC LAVERDIÈRE

Luc Laverdière

 

Signature Page – Share Purchase Agreement



--------------------------------------------------------------------------------

/s/ GÉRARD GEOFFRION

Gérard Geoffrion

 

Signature Page – Share Purchase Agreement



--------------------------------------------------------------------------------

/s/ ED HOLLORAN

Ed Holloran

 

Signature Page – Share Purchase Agreement



--------------------------------------------------------------------------------

/s/ DAVID LARIMER

David Larimer

 

Signature Page – Share Purchase Agreement



--------------------------------------------------------------------------------

/s/ JEAN-YVES MONETTE

Jean-Yves Monette

 

Signature Page – Share Purchase Agreement



--------------------------------------------------------------------------------

/s/ ANGELO MOTTILLO

Angelo Mottillo

 

Signature Page – Share Purchase Agreement



--------------------------------------------------------------------------------

/s/ ENRICO SALTARELLI

Enrico Saltarelli

 

Signature Page – Share Purchase Agreement



--------------------------------------------------------------------------------

/s/ MORTEN SCHRODER

Morten Schroder

 

Signature Page – Share Purchase Agreement



--------------------------------------------------------------------------------

/s/ PIERRE BRODEUR

Pierre Brodeur

 

Signature Page – Share Purchase Agreement



--------------------------------------------------------------------------------

/s/ DENIS SARRAZIN

Denis Sarrazin

 

Signature Page – Share Purchase Agreement



--------------------------------------------------------------------------------

/s/ JEAN-OLIVIER BOUCHER

Jean-Olivier Boucher

 

Signature Page – Share Purchase Agreement



--------------------------------------------------------------------------------

/s/ ISABELLE PASQUET-GEAIRON

Isabelle Pasquet-Geairon

 

Signature Page – Share Purchase Agreement



--------------------------------------------------------------------------------

/s/ JOSÉ TÉTRAULT

José Tétrault

 

Signature Page – Share Purchase Agreement



--------------------------------------------------------------------------------

/s/ MICHEL LAJOIE

Michel Lajoie

 

Signature Page – Share Purchase Agreement



--------------------------------------------------------------------------------

/s/ FRANÇOIS L’ÉTOILE

François De L’Étoile

 

Signature Page – Share Purchase Agreement



--------------------------------------------------------------------------------

/s/ MICHEL SLIGHT

Michel Slight

 

Signature Page – Share Purchase Agreement



--------------------------------------------------------------------------------

/s/ ROBERT MANN

Robert Mann

 

Signature Page – Share Purchase Agreement



--------------------------------------------------------------------------------

/s/ TIMOTHY WEICHEL

Timothy Weichel

 

Signature Page – Share Purchase Agreement



--------------------------------------------------------------------------------

/s/ JOHANNE GROULX

Johanne Groulx

 

Signature Page – Share Purchase Agreement



--------------------------------------------------------------------------------

/s/ ALBERTO MOURON

Alberto Mouron

 

Signature Page – Share Purchase Agreement



--------------------------------------------------------------------------------

/s/ DENIS GRAUS

Denis Graus

 

Signature Page – Share Purchase Agreement



--------------------------------------------------------------------------------

/s/ RICHARD NOEL

Richard Noel

 

Signature Page – Share Purchase Agreement



--------------------------------------------------------------------------------

/s/ RICHARD CLERMONT

Richard Clermont

 

Signature Page – Share Purchase Agreement



--------------------------------------------------------------------------------

/s/ MARIE-CLAUDE DESSUREAULT

Marie-Claude Dessureault

 

Signature Page – Share Purchase Agreement



--------------------------------------------------------------------------------

/s/ JEAN-FRANCOIS VALLEE

Jean-Francois Vallee

 

Signature Page – Share Purchase Agreement



--------------------------------------------------------------------------------

/s/ ANAND KHANZODE

Anand Khanzode

 

Signature Page – Share Purchase Agreement



--------------------------------------------------------------------------------

/s/ SUSAN DONNELLY

Susan Donnelly

 

Signature Page – Share Purchase Agreement